 



EXECUTION COPY
FACILITY AGREEMENT
ATLAS AIR, INC.
as Borrower
NORDDEUTSCHE LANDESBANK GIROZENTRALE
as Original Lender and Facility Agent
BANK OF UTAH
as Security Trustee
Dated as of January 30, 2008
 
Five (5) Boeing 747-8F Aircraft
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND INTERPRETATION
    2  
 
       
1.1 Definitions
    2  
1.2 Construction.
    15  
1.3 Currency Symbols and Definitions
    17  
 
       
ARTICLE II THE FACILITIES
    17  
 
       
2.1 The Loan Facility
    17  
2.2 Lenders’ Rights and Obligations
    17  
2.3 Purpose
    17  
2.4 Monitoring
    18  
 
       
ARTICLE III ADVANCES
    18  
 
       
3.1 Delivery of an Advance Request
    18  
3.2 Completion of an Advance Request
    18  
3.3 Amount
    18  
3.4 Lenders’ Participation
    19  
3.5 Evidence of Debt
    19  
 
       
ARTICLE IV INTEREST
    20  
 
       
4.1 Calculation and Payment of Interest
    20  
4.2 Interest Periods
    20  
4.3 Default Interest
    20  
4.4 Notification of Rates of Interest
    21  
4.5 Absence of Quotations
    21  
4.6 Market Disruption
    21  
4.7 Alternative Basis of Interest or Funding
    22  
4.8 Certificates and Determinations
    22  
4.9 Day Count Convention
    22  
 
       
ARTICLE V REPAYMENT
    22  
 
       
5.1 Repayment
    22  
5.2 Re-borrowing
    22  
 
       
ARTICLE VI PREPAYMENT AND CANCELLATION
    22  
 
       
6.1 Partial Cancellation
    22  
6.2 Illegality
    22  
6.3 Relevant Purchase Agreement Event
    24  
6.4 Mandatory Prepayment
    24  
6.5 Voluntary Prepayment
    25  
6.6 Right of Repayment and Cancellation in Relation to a Single Lender
    25  

i



--------------------------------------------------------------------------------



 



              Page  
6.7 Voluntary Reduction of Commitments
    25  
6.8 Restrictions
    25  
 
       
ARTICLE VII CONDITIONS PRECEDENT TO ADVANCES
    26  
 
       
7.1 Conditions Precedent to Initial Advance
    26  
7.2 Further Conditions Precedent to Each Advance
    28  
7.3 Benefit of Conditions and Waiver
    29  
 
       
ARTICLE VIII REPRESENTATIONS AND WARRANTIES OF THE BORROWER
    29  
 
       
8.1 Status
    30  
8.2 Binding Obligations
    30  
8.3 Non Conflict with Other Obligations
    30  
8.4 Governmental Consents and Approvals
    30  
8.5 Financial Statements
    30  
8.6 Pari Passu Ranking
    31  
8.7 No Proceedings Pending or Threatened
    31  
8.8 No Relevant Event
    31  
8.9 Aircraft Purchase Agreement
    31  
 
       
ARTICLE IX REPRESENTATIONS AND WARRANTIES OF THE FINANCE PARTIES
    31  
 
       
ARTICLE X COVENANTS OF THE BORROWER
    32  
 
       
10.1 Authorizations
    32  
10.2 Compliance with Laws
    32  
10.3 Use of Advance
    32  
10.4 Negative Pledge
    32  
10.5 Recovery of Pre Delivery Payments
    32  
10.6 Lenders’ Purchase Price
    33  
10.7 Further Assurance
    33  
10.8 Merger
    33  
10.9 Aircraft Purchase Agreement
    33  
10.10 Financial Information
    34  
 
       
ARTICLE XI FEES AND EXPENSES
    35  
 
       
11.1 Facility Agent and Security Trustee Fees
    35  
11.2 Commitment Fee
    35  
11.3 Transaction Expenses
    36  
11.4 Amendment Costs
    36  
11.5 Enforcement Costs
    36  
11.6 No Double-Counting
    36  
 
       
ARTICLE XII GENERAL INDEMNIFICATION
    37  
 
       
12.1 Claims Defined
    37  
12.2 Claims Indemnified
    37  

ii



--------------------------------------------------------------------------------



 



              Page  
12.3 Claims Excluded
    38  
12.4 Insured Claims
    39  
12.5 Claims Procedure
    39  
12.6 Subrogation
    40  
12.7 Effect of Other Indemnities
    40  
12.8 Survival
    40  
 
       
ARTICLE XIII TAX INDEMNITIES
    41  
 
       
13.1 Taxes Indemnified
    41  
13.2 Taxes Excluded
    41  
13.3 Certain Agreements
    44  
13.4 Withholding on Payments
    48  
13.5 Survival
    50  
13.6 Non-Parties
    50  
 
       
ARTICLE XIV INCREASED COSTS, ETC.
    50  
 
       
14.1 Increased Costs
    50  
14.2 Certificate of Lenders
    52  
14.3 No Greater Obligation
    52  
 
       
ARTICLE XV OTHER INDEMNITIES
    52  
 
       
15.1 Currency Indemnity
    52  
15.2 Break Amounts
    53  
15.3 Indemnity to the Facility Agent
    54  
15.4 Enforcement Indemnity
    54  
 
       
ARTICLE XVI EVENTS OF DEFAULT
    54  
 
       
16.1 Events of Default
    54  
16.2 Exercise of Remedies
    56  
 
       
ARTICLE XVII THE SECURITY TRUSTEE
    57  
 
       
17.1 [Omitted]
    57  
17.2 Acceptance of Appointment
    57  
17.3 Duties and Responsibilities of the Security Trustee to the Finance Parties
    57  
17.4 Certain Rights of the Security Trustee
    59  
17.5 Application of Debt Service and Other Payment
    59  
17.6 Funds May Be Held by Security Trustee
    60  
17.7 Security Trustee Not Liable for Delivery Delays or Defects in the Aircraft
or Title or any Operative Document; May Perform Duties By other Finance Parties;
Reimbursement of Expenses; Holding of the Operative Documents; Monies Held in
Trust
    60  
17.8 Persons Eligible for Appointment as Security Trustee
    61  
17.9 Resignation and Removal; Appointment of Successor Security Trustee
    61  
17.10 Acceptance of Appointment by Successor Security Trustee
    62  
17.11 Merger or Consolidation of Security Trustee
    63  

iii



--------------------------------------------------------------------------------



 



              Page  
17.12 Appointment of Additional and Separate Security Trustees
    63  
17.13 Dealing with Parties
    64  
 
       
ARTICLE XVIII THE FACILITY AGENT
    64  
 
       
18.1 Appointment of the Facility Agent
    64  
18.2 Duties of the Facility Agent
    65  
18.3 No Fiduciary Duties
    65  
18.4 Business with the Borrower
    65  
18.5 Rights and Discretions of the Facility Agent
    65  
18.6 Controlling Lenders’ Instructions
    66  
18.7 Responsibility for Documentation
    66  
18.8 Exclusion of Liability
    67  
18.9 Lenders’ Indemnity to the Facility Agent
    67  
18.10 Resignation of the Facility Agent
    67  
18.11 [Omitted]
    68  
18.12 Relationship with the Lenders
    68  
18.13 Credit Appraisal by the Lenders
    68  
 
       
ARTICLE XIX PAYMENT MECHANICS
    69  
 
       
19.1 Payments to the Security Trustee
    69  
19.2 Distributions by the Security Trustee
    69  
19.3 Distributions to the Borrower
    69  
19.4 Clawback
    70  
19.5 Partial Payments
    70  
19.6 Application of Security Proceeds
    70  
19.7 Payments to Lenders
    71  
19.8 Redistribution of Payments
    72  
19.9 Recovering Lender’s Rights
    72  
19.10 Reversal of Redistribution
    72  
19.11 Exceptions
    72  
19.12 No Set Off by the Borrower
    73  
19.13 Business Days
    73  
19.14 Currency of Account
    73  
 
       
ARTICLE XX THE FINANCE PARTIES; ASSIGNMENT BY LENDERS
    73  
 
       
20.1 Conduct of Business by the Finance Parties
    73  
20.2 Assignments and Transfers by the Lenders
    73  
20.3 Conditions of Assignment or Transfer
    74  
20.4 Limitation of Responsibility of Existing Lender
    74  
20.5 Procedure for Transfer
    75  
20.6 Disclosure of Information
    76  
20.7 Federal Reserve Pledge
    76  
20.8 Participations
    76  

iv



--------------------------------------------------------------------------------



 



              Page  
ARTICLE XX INOTICES
    77  
 
       
21.1 Communications in Writing
    77  
21.2 Addresses
    77  
21.3 Delivery
    78  
21.4 Notification of Address and Fax Number
    78  
 
       
ARTICLE XXII MISCELLANEOUS
    78  
 
       
22.1 No Assignment by the Borrower
    78  
22.2 Set Off
    79  
22.3 Partial Invalidity
    79  
22.4 Remedies and Waivers
    79  
22.5 Amendments and Waivers
    79  
22.6 Waiver of Consequential Damages
    80  
22.7 Counterparts / Facsimile / PDF
    80  
22.8 Confidentiality
    80  
22.9 GOVERNING LAW; JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF
JURY TRIAL
    81  
22.10 USA Patriot Act
    82  

     
SCHEDULE 1A
  Lenders
SCHEDULE 1B
  Tranches
SCHEDULE 2
  Aircraft Details
SCHEDULE 3
  Pre Delivery Payments, Scheduled Delivery Dates and Borrower Reimbursement
Amounts
SCHEDULE 4
  Anticipated Advance Dates and Amounts (No Doric Prepayment)
SCHEDULE 5
  Anticipated Advance Dates and Amounts (Doric Prepayment)
 
   
EXHIBIT A
  FORM OF TRANSFER CERTIFICATE
EXHIBIT B
  FORM OF ADVANCE REQUEST

v



--------------------------------------------------------------------------------



 



     THIS FACILITY AGREEMENT is dated as of January 30, 2008 and made by and
among:

(1)   Atlas Air, Inc., a Delaware corporation, as borrower (the “Borrower”);  
(2)   Norddeutsche Landesbank Girozentrale, as the original lender (the
“Original Lender”);   (3)   Norddeutsche Landesbank Girozentrale, as facility
agent for and on behalf of the Lenders (the “Facility Agent”); and   (4)   Bank
of Utah, as security trustee for the Facility Agent and the Lenders (the
“Security Trustee”).

WITNESSETH:
     WHEREAS, the Borrower has entered into the Aircraft Purchase Agreement with
the Aircraft Manufacturer providing, inter alia, for the purchase of five
(5) Boeing 747-8F, as more fully described below;
     WHEREAS, the Borrower has previously made certain Pre Delivery Payments to
the Aircraft Manufacturer;
     WHEREAS, on the Initial Advance Date, the Borrower will borrow from the
Original Lender an amount equal to the Borrower Reimbursement Amount;
     WHEREAS, on each Advance Date thereafter, the Borrower will borrow from the
Lenders an amount necessary to finance certain Pre Delivery Payments (or
portions thereof) required to be made under the Aircraft Purchase Agreement on
such date in respect of one or more Aircraft;
     WHEREAS, the Borrower and the Security Trustee will enter into the Security
Documents, for the benefit of the Finance Parties, to secure the payment and
performance of the Secured Obligations;
     WHEREAS, the Guarantor will provide the Guarantee in favor of the Security
Trustee, for the benefit of the Finance Parties, of payment and performance of
all obligations of the Borrower under the Loan Documents; and
     WHEREAS, the Original Lender has agreed to provide certain pricing and
other concessions related to Aircraft 1 and Aircraft 2 in connection with the
Doric Transaction;
     NOW, THEREFORE, in consideration of the mutual agreements herein contained
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND INTERPRETATION
     1.1 Definitions. In this Agreement:
     “Advance” means each advance made by the Lenders under the Loan Facility
pursuant to and in accordance with the provisions of this Agreement or, at any
time after each such advance has been made, the principal amount thereof
outstanding from time to time.
     “Advance Date” means, in relation to an Advance, the date on which such
Advance is or is to be made.
     “Advance Payment Base Price” means, in relation to an Aircraft, the Advance
Payment Base Price of such Aircraft, as set forth in Table 1 to the Assigned
Aircraft Purchase Agreement as of the date of execution thereof, as adjusted or
amended from time to time.
     “Advance Request” means, in relation to a proposed Advance, a notice
substantially in the form of Exhibit B.
     “Affiliate” means, in relation to any person, a Subsidiary of that person
or a Holding Company of that person or any other Subsidiary of that Holding
Company.
     “After-Tax Basis” means, with respect to any payment to be received
(actually or constructively) by a person, the amount of such payment plus a
further payment or payments so that the net amount received (actually or
constructively) by such person, after deducting from such payments the amount of
all Taxes imposed on such person by any government or taxing authority with
respect to such payments (net of any current credits, deductions or other Tax
benefits arising from the actual or constructive payment by such person of any
amount, including Taxes, with respect to the payment received or arising by
reason of the receipt or accrual by such person of the payment received) is
equal to the original payment required to be received.
     “AGTA” has the meaning given to the term in the Consent and Agreement.
     “Aircraft” means any or all, as the context may require, of Aircraft 1,
Aircraft 2, Aircraft 3, Aircraft 4 and Aircraft 5.
     “Aircraft 1” means the Boeing 747-8F aircraft, which is the subject of the
Aircraft Purchase Agreement and this Agreement, identified as such and as more
particularly described in Schedule 2 (Aircraft Details), including the Airframe,
Engines and Parts relating thereto, together with, as the context permits, the
aircraft and engine manuals, records and other technical documents to be
delivered therewith.
     “Aircraft 2” means the Boeing 747-8F aircraft, which is the subject of the
Aircraft Purchase Agreement and this Agreement, identified as such and as more
particularly described in Schedule 2 (Aircraft Details), including the Airframe,
Engines and Parts relating thereto, together with, as the context permits, the
aircraft and engine manuals, records and other technical documents to be
delivered therewith.

2



--------------------------------------------------------------------------------



 



     “Aircraft 3” means the Boeing 747-8F aircraft, which is the subject of the
Aircraft Purchase Agreement and this Agreement, identified as such and as more
particularly described in Schedule 2 (Aircraft Details), including the Airframe,
Engines and Parts relating thereto, together with, as the context permits, the
aircraft and engine manuals, records and other technical documents to be
delivered therewith.
     “Aircraft 4” means the Boeing 747-8F aircraft, which is the subject of the
Aircraft Purchase Agreement and this Agreement, identified as such and as more
particularly described in Schedule 2 (Aircraft Details), including the Airframe,
Engines and Parts relating thereto, together with, as the context permits, the
aircraft and engine manuals, records and other technical documents to be
delivered therewith.
     “Aircraft 5” means the Boeing 747-8F aircraft, which is the subject of the
Aircraft Purchase Agreement and this Agreement, identified as such and as more
particularly described in Schedule 2 (Aircraft Details), including the Airframe,
Engines and Parts relating thereto, together with, as the context permits, the
aircraft and engine manuals, records and other technical documents to be
delivered therewith.
     “Aircraft Manufacturer” means The Boeing Company, a Delaware corporation.
     “Aircraft Purchase Agreement” means Purchase Agreement number 3134 dated as
of September 8, 2006 entered into between the Aircraft Manufacturer and the
Borrower, including for the avoidance of doubt all the attachments, exhibits and
schedules thereto, which purchase agreement incorporates the terms of the AGTA,
but only insofar as the Aircraft Purchase Agreement relates to the Aircraft.
     “Aircraft Purchase Agreement Security Assignment” means the Aircraft
Purchase Agreement Security Assignment entered into between the Borrower and the
Security Trustee on or about the date hereof.
     “Airframe” means, in relation to an Aircraft, such Aircraft (excluding the
Engines relating thereto), together with all Parts relating thereto.
     “Anticipated Pre Delivery Payments” means, in relation to an Aircraft, the
Pre Delivery Payments relating to such Aircraft to be made following the Initial
Advance Date, each of which payments are set forth in Schedule 3 (each, an
“Anticipated Pre Delivery Payment”).
     “Applicable Margin” means:
     (i) in relation to the Doric Loans and prior to any Doric Prepayment Date,
the Doric Margin; and
     (ii) in relation to the Basic Loans, including any Doric Loans converted to
Basic Loans on and after the Doric Prepayment Date, the Basic Margin;
     provided, that if the Maturity Date for any Loan is more than six
(6) months after the Scheduled Delivery Date for the Aircraft relating to such
Loan, the Applicable Margin for the

3



--------------------------------------------------------------------------------



 



Tranche relating to such Aircraft shall be increased by 15 basis points per
annum from and after such six month period.
     “Assigned Aircraft Purchase Agreement” has the meaning given to the term
“Assigned Purchase Agreement” in the Consent and Agreement.
     “Authorization” means an authorization, consent, approval, resolution,
license, exemption, giving of notice, filing or registration.
     “Available Commitment” means, at any time and in relation to any Lender,
its Commitment at such time minus:
     (a) the amount of all Advances that have been made prior to such date and
remain outstanding; and
     (b) in relation to any Advance requested pursuant to an outstanding Advance
Request, the amount of its participation in such Advance.
     “Available Loan Facility” means, at any time, the aggregate of each
Available Commitment.
     “Availability Period” means, in relation to a Tranche, the period from and
including the date of this Agreement to and including the relevant Availability
Termination Date.
     “Availability Termination Date” means, in relation to the Tranche relating
to any Aircraft: (i) in the case of Aircraft 1 and Aircraft 2, February 28,
2009, (ii) in the case of Aircraft 3, April 30, 2009, (iii) in the case of
Aircraft 4, May 31, 2009 and (iv) in the case of Aircraft 5, July 31, 2009;
provided, that the Availability Termination Date for any Tranche will be
extended by written notice of the Borrower to the Facility Agent for up to nine
(9) months if the projected Delivery Date for such Aircraft is extended beyond
the Scheduled Delivery Date for such Aircraft due to an Excusable Delivery
Delay.
     “Basic Aircraft” means Aircraft 3, Aircraft 4, Aircraft 5 and, after the
occurrence of any Doric Prepayment Date, Aircraft 1 and Aircraft 2.
     “Basic Loans” means, in respect of a Basic Aircraft, the outstanding Loans
relating to such Basic Aircraft.
     “Basic Margin” means 1.35% per annum.
     “Boeing Termination Event” means (i) the casualty loss of any Aircraft
prior to the Delivery Date thereof, if such casualty loss causes the Aircraft
Purchase Agreement to be terminated with respect to such Aircraft or (ii) the
beginning of any bankruptcy, insolvency or other similar proceeding involving
the Aircraft Manufacturer or the inability of the Aircraft Manufacturer to pay
its debt as it becomes due.
     “Borrower Pre Delivery Payments” means, in respect of an Aircraft, (i) the
Pre Delivery Payments for such Aircraft made prior to the Initial Advance Date
by the Borrower minus the

4



--------------------------------------------------------------------------------



 



Borrower Reimbursement Amount for such Aircraft, as detailed in Schedule 3 and
(ii) any other amounts funded by or on behalf of the Borrower (other than
Advances by a Lender hereunder) in respect of Pre Delivery Payments, including
but not limited to any other amounts initially funded by the Lenders and later
repaid by the Borrower in accordance herewith.
     “Borrower Reimbursement Amount” means, in respect of an Aircraft, the
amount identified as the “Borrower Reimbursement Amount” for such Aircraft in
Schedule 3.
     “Break Amount” shall mean the amount, if any, required to be paid by the
Borrower under Section 15.2.
     “Business Day” means (i) a day (other than a Saturday or Sunday) on which
banks are open for general business in New York, Hannover and Salt Lake City,
Utah and (ii) as relates to any payment or prepayment of a Loan, any Quotation
Date, LIBOR or any notice in relation to the foregoing, a day on which banks are
open for dealings in dollar deposits in the London interbank market.
     “Change in Law” means (i) any change in, deletion from, amendment or
addition to or introduction of, any applicable law or official directive
(whether or not having the force of law, but in respect of which compliance by
banks or other financial institutions in the relevant jurisdiction is generally
customary) or any change in the interpretation or administration thereof by any
court, tribunal or other competent authority in each case from that existing as
at the date of this Agreement and/or (ii) compliance with any request from or
requirement of any central bank or other fiscal, monetary or other authority
(including, without limitation, a request or requirement which affects the
manner in which any Lender allocates capital resources to its obligations
hereunder), or the implementation of any risk based capital guideline or other
similar requirement (including implementation of the risk-based capital adequacy
guidelines commonly known as Basel II to the extent not reasonably foreseeable
by such Lender on the Initial Advance Date), in each case made after the date of
this Agreement and whether or not any such request or requirement has the force
of law, but in respect of which compliance by banks or other financial
institutions in the relevant jurisdiction is generally customary.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” means the assets, property and rights expressed to be pledged,
subjected to security interests or assigned by, and the rights and powers given
under and pursuant to, the Security Documents.
     “Commitment” means:
     (a) at any time in relation to a Lender, the amount set forth opposite its
name in Schedule 1A (or as specified for such Lender in a Transfer Certificate);
     (b) in the case of any individual Aircraft, the “Tranche Amount” allocated
to the Tranche for such Aircraft as set out in Schedule 1B;
in each case, to the extent not cancelled or reduced under this Agreement.

5



--------------------------------------------------------------------------------



 



     “Consent and Agreement” means the Boeing Consent and Agreement to
Collateral Assignment of Purchase Agreement entered into among the Aircraft
Manufacturer, the Security Trustee and the Borrower on or about the date hereof.
     “Controlling Lenders” means:
     (a) if no amount in respect of any Loan is then outstanding, a Lender or
Lenders whose Commitments aggregate more than fifty per cent (50%) of the Total
Commitments; or
     (b) if any amount of the Loans is then outstanding, a Lender or Lenders
whose Loans then outstanding aggregate more than fifty per cent (50%) of the
aggregate amount thereof.
     “Default” means any event or circumstance which would, with the expiry of
any applicable cure period, the giving of notice, the making of any relevant
determination under the Operative Documents or any combination of any of the
foregoing, be an Event of Default.
     “Default Rate” means, in relation to any Unpaid Sum during any Interest
Period applicable to such Unpaid Sum, the rate, up to the maximum interest rate
permitted under applicable law, equal to the sum of (a) LIBOR for such Interest
Period, plus (b) the Applicable Margin, plus (c) two percent (2%) per annum.
     “Delivery Date” means, in relation to an Aircraft, the date on which title
of such Aircraft is actually transferred by the Aircraft Manufacturer to the
Borrower or its permitted designee pursuant to, and in accordance with, the
provisions of the Aircraft Purchase Agreement.
     “Delivery Month Notice” means, in relation to an Aircraft, a written notice
by the Borrower to the Facility Agent specifying the Delivery Notice Date.
     “Delivery Notice Date” means, in relation to an Aircraft, the expected
Delivery Date for such Aircraft as specified in the Delivery Month Notice.
     “Doric” means Doric Asset Finance & Verwaltungs GmbH.
     “Doric Aircraft” means Aircraft 1 and Aircraft 2 (or either one of them as
the context requires) until such time as a Doric Prepayment Date occurs.
     “Doric Loans” means, in respect of a Doric Aircraft, the outstanding Loans
relating to such Doric Aircraft prior to the occurrence of a Doric Prepayment
Date, it being understood that from and after any Doric Prepayment Date the
Doric Loans shall be converted to Basic Loans in accordance with Section 6.4.3.
     “Doric Mandate Deed” means a deed dated December 16, 2007 between Doric and
the Original Lender.
     “Doric Margin” means 1.25% per annum.

6



--------------------------------------------------------------------------------



 



     “Doric Prepayment Amount” means, in respect of each Doric Loan, an amount
equal to $12,805,889.00; provided, that if any of the expected Advances relating
to Doric Loans as set out on Schedule 5 have not been made prior to the Doric
Prepayment Date, the Doric Prepayment Amount shall be reduced on a pro rata
basis so that after payment thereof the outstanding Doric Loans reflect the
advance rates relating to the Basic Loans.
     “Doric Prepayment Date” means, in respect of the Doric Aircraft, the first
Interest Payment Date after the first anniversary of the Closing Date if a Doric
Trigger Event has occurred.
     “Doric Transaction” means the sale-leaseback transaction structured as a
“German GmbH & Co. KG” as outlined in a Purchase and Operating Lease Proposal
dated November 15, 2007 to be arranged by Doric for the Doric Aircraft.
     “Doric Trigger Event” means the occurrence of either of the following:
     (i) Doric and Borrower shall have failed to enter into a sale agreement and
lease in connection with the Doric Transaction on or prior to the first
anniversary of the Initial Advance Date; or
     (ii) Doric shall have definitively awarded the senior debt financing for
the Doric Transaction to a party other than the Original Lender, unless the
Original Lender has declined to provide such senior debt financing for any
reason, including but not limited to any failure by Original Lender to obtain
credit committee approval or to exercise its matching rights under the Doric
Mandate Deed with respect to a proposal that is not regarded as being
“off-market” or any change in market conditions, other than a breach by Doric of
the Doric Mandate Deed, the failure by Doric to fulfill its conditions precedent
to the obligations of Original Lender under the Doric Mandate Deed or the
occurrence and continuation of an Event of Default.
     “Engine Manufacturer” means General Electric Company.
     “Engines” means, in relation to an Aircraft, the four (4) General Electric
GENX-2B67 engines installed or to be installed, as the context may require, on
such Aircraft, together with all Parts relating thereto.
     “ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated and rulings issued thereunder.
     “Event of Default” means any event or circumstance specified as such in
Section 16.1 (Events of Default).
     “Excluded Taxes” shall mean, with respect to a Tax Indemnitee or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) Taxes imposed on or measured by its overall net income
or capital (however denominated), franchise Taxes imposed on it (in lieu of net
income Taxes) and branch profits Taxes imposed on it, by a jurisdiction (or any
political subdivision thereof) as a result of the recipient being organized or
having its principal office or, in the case of a Lender, its Facility Office in
such jurisdiction and (b) in the case of a Non-U.S. Lender, (i) any U.S. federal
withholding tax that is imposed on

7



--------------------------------------------------------------------------------



 



amounts payable to such Non-U.S. Lender at the time such Non-U.S. Lender becomes
a party hereto (or designates a new Facility Office), except (x) to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new Facility Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 13.4 or (y) if such Non-U.S. Lender is an assignee
pursuant to a request by the Borrowers under Section 13.4(i), or (ii) is
attributable to such Non-U.S. Lender’s failure to comply with Section 13.4(d) or
13.4(f).
     “Excusable Delivery Delay” means any delay in the Scheduled Delivery Date
for an Aircraft that is not caused by the Borrower.
     “FAA” means the Federal Aviation Administration.
     “Facility Office” means the office or offices notified by a Lender to the
Facility Agent (and, in turn, by the Facility Agent to the Borrower) in writing
on or before the date it becomes a Lender (or, following that date, by not less
than five (5) Business Days’ written notice) as the office or offices through
which it will perform its obligations under this Agreement.
     “Federal Reserve Bank” means any Federal Reserve Bank of the United States.
     “Fee Letter” means the letter agreement between the Borrower and the
Original Lender, pursuant to which the Borrower has agreed to pay Fees to the
Lender.
     “Fees” means any commitment fee or other fee payable by the Borrower to any
Finance Party pursuant to or in relation to the transactions contemplated by the
Loan Documents.
     “Finance Parties” means, together, the Lenders, the Facility Agent and the
Security Trustee (each, a “Finance Party”).
     “Finance Party Encumbrance” means any Security Interest created other than
with the written approval of the Borrower on the Collateral arising as a result
of or in connection with (a) claims against or affecting any Finance Party that
are not related to the transactions contemplated by the Operative Documents,
(b) any act or omission of any Finance Party that is not related to the
transactions contemplated by the Operative Documents, or (c) Taxes (including
claims therefor) or other losses, costs or other expenses imposed on any Finance
Party for which the Borrower is not obligated to indemnify pursuant to this
Agreement or any other Operative Document.
     “GAAP” means generally accepted accounting principles applicable in the
United States of America as in effect from time to time and as applied by the
Guarantor in the preparation of its public financial statements.
     “Governmental Body” means (a) any federal, state or similar government, and
any body, board, department, commission, court, tribunal, authority, agency or
other instrumentality of any such government or otherwise exercising any
executive, legislative, judicial, administrative or regulatory functions of such
government or (b) any other government entity having jurisdiction over any
matter contemplated by the Loan Documents or relating to the observance or
performance of the obligations of any of the parties to the Loan Documents.

8



--------------------------------------------------------------------------------



 



     “Guarantee” means the Guarantee relating to the obligations of the Borrower
under the Loan Documents and entered into between the Guarantor and the Security
Trustee on or about the date hereof.
     “Guarantor” means Atlas Air Worldwide Holdings, Inc., a Delaware
corporation.
     “Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
     “Illegality Event” means the occurrence of any of the following events or
circumstances:
     (a) it becomes unlawful or contrary to any applicable law for any party to
any of the Operative Documents to perform any of its material obligations under
the Operative Documents and/or to continue as a party to any of the Operative
Documents; or
     (b) all or any material part of any Operative Document becomes void,
illegal, invalid, unenforceable or of limited force and effect.
     “Indemnitee” or “Indemnitees” means the Facility Agent, the Lenders, the
Security Trustee and each of their respective successors, permitted assigns,
directors, officers, employees and any Affiliate thereof.
     “Initial Advance” means the initial Advance under the Loan Facility equal
to the Borrower Reimbursement Amount.
     “Initial Advance Date” means the date of the Initial Advance.
     “Interest Payment Date” means, in relation to each Loan (1) prior to the
Maturity Date for the relevant Aircraft, the first day of each calendar month
after the Advance Date for such Loan and (2) the Maturity Date of such Loan;
provided, that if any Interest Payment Date falls on a day that is not a
Business Day, such Interest Payment Date shall be the immediately succeeding
Business Day unless such succeeding Business Day would fall in the next calendar
month in which case such Interest Payment Date shall be the immediately
preceding Business Day.
     “Interest Period” means (a) in relation to each Advance, each period
determined in accordance with Section 4.2 (Interest Periods), including any Stub
Period, and (b) in relation to an Unpaid Sum, each period determined in
accordance with Section 4.3 (Default Interest).
     “Lender” means:
     (a) the Original Lender; and
     (b) any Permitted Transferee which has become a Party in accordance with
Article XX (The Finance Parties; Assignment by the Original Lender),
     which in each case has not ceased to be a Party in accordance with the
terms of this Agreement.

9



--------------------------------------------------------------------------------



 



     “Lenders’ Purchase Price” has the meaning set forth in the Consent and
Agreement.
     “LIBOR” means, for any Interest Period in relation to any Advance or any
Unpaid Sum:
     (a) the Screen Rate for such Interest Period; or
     (b) if no Screen Rate is available for dollars or for such Interest Period,
the arithmetic mean of the rates (rounded up to the nearest 1/100th of one per
cent) as supplied to the Facility Agent at its request quoted by the Reference
Banks to leading banks in the London interbank market,
     as of 11.00 a.m. (London time) on the Quotation Date for the offering of
deposits in dollars and for a period comparable to the relevant Interest Period
of such Advance or such Unpaid Sum, as the case may be; provided, that, in the
event that LIBOR is required to be determined in respect of any Interest Period
that has a duration of less than one month, “LIBOR” shall mean a per annum rate
equal to the Lenders’ cost of funding for such Interest Period, but only if such
rate is less than the rate calculated above for a one month period.
     “Loan” means, in relation to a Tranche, the aggregate of the Advances made
or to be made under the Loan Facility in relation to such Tranche in accordance
with the provisions of this Agreement (together, the “Loans”).
     “Loan Documents” means all of the Operative Documents other than the
Assigned Aircraft Purchase Agreement.
     “Loan Facility” has the meaning set forth in Section 2.1.1.
     “Long Stop Date” means, in respect of an Aircraft, the date that is nine
(9) calendar months following the Scheduled Delivery Date for such Aircraft.
     “Material Adverse Change” means a material adverse change in the
Guarantor’s or the Borrower’s business, operating or financial condition, that
materially affects its ability to perform its obligations under the Operative
Documents.
     “Maturity Date” means, in relation to each Loan, the earlier of (i) the
Delivery Date of the Aircraft to which such Loan relates, and (ii) the last day
of the month that is six (6) months after the Scheduled Delivery Date for such
Aircraft; provided, however that if an Aircraft delivery is delayed beyond such
(6) six-month period due to an Excusable Delivery Delay, the Maturity Date for
such Aircraft shall be the earlier of the Delivery Date of the Aircraft to which
such Loan relates or the Long Stop Date of such Aircraft.
     “Maximum Drawable Principal Amount” means:
     (a) in respect of each Doric Aircraft, a maximum of $61,864,200.00 for each
Doric Aircraft; and

10



--------------------------------------------------------------------------------



 



     (b) in respect of the Basic Aircraft, a maximum of $48,439,669.00 for
Aircraft 1 and Aircraft 2 (subsequent to any Doric Prepayment Date),
$48,695,240.00 for Aircraft 3, $48,816,918.00 for Aircraft 4 and $49,072,489.00
for Aircraft 5.
     “Non-U.S. Lender” shall mean a Lender that is not a “United States person”
as such term is defined in Section 7701(a)(30) of the Code.
     “Operative Documents” means, together, this Agreement, the Fee Letter, the
Assigned Aircraft Purchase Agreement, the Security Documents and any other
document designated as such by the Facility Agent and the Borrower (each, an
“Operative Document”).
     “Original Financial Statements” means the audited consolidated financial
statements of the Guarantor for the fiscal year ended December 31, 2006 and the
unaudited consolidated financial statements of the Guarantor for the fiscal
quarter ended September 30, 2007.
     “Original Lender” has the meaning set forth in the Recitals of this
Agreement.
     “Parts” means all appliances, parts, components, instruments,
appurtenances, accessories, furnishings and other equipment of whatever nature
(other than (a) complete Engines or engines and (b) cargo containers) which may
from time to time be incorporated or installed in or attached to or removed from
(if not replaced) any Aircraft or any Engine.
     “Party” means a party to this Agreement.
     “Permitted Encumbrance” means, as relates to any Collateral:
     (a) any Security Interest expressly contemplated by the terms of any
Operative Document and/or granted in favor of one or more of the Finance Parties
in connection with the transactions expressly contemplated by the Operative
Documents;
     (b) any Security Interest the creation of which has been expressly
permitted in writing by the Facility Agent (acting on the instructions of all
the Lenders);
     (c) any Security Interest for Taxes either not yet due or being contested
in good faith by appropriate proceedings (and for which adequate reserves have
been provided in accordance with GAAP), so long as the continuing existence of
such Security Interest during such proceedings do not involve any material risk
of the sale, forfeiture, seizure, detention or loss of any of such Collateral or
any interest therein;
     (d) any Security Interest arising out of any judgment or award against the
Borrower or Guarantor with respect to which an appeal or proceeding for review
is being prosecuted diligently and in good faith, so long as such Security
Interest does not involve any material risk of the sale, forfeiture, seizure,
detention or loss of any of such Collateral or any interest therein;
     (e) the interest of the Aircraft Manufacturer in any Aircraft;

11



--------------------------------------------------------------------------------



 



     (f) any letter of intent or agreement (including any conditional loan,
lease, purchase or sale) entered into by Borrower in connection with the Doric
Transaction or any other long term financing of any Aircraft, which requires as
a condition precedent to such financing the satisfaction in full of all amounts
owing in respect of the related Tranche; and
     (g) any Finance Party Encumbrance.
     “Permitted Investment” means each of (i) obligations of, or guaranteed by
the United States Government or agencies of either thereof entitled to the full
faith and credit of the United States Government, (ii) open market commercial
paper of any corporation incorporated under the laws of the United States of
America or any member of the European Union rated at least P-1 or its equivalent
by Moody’s or at least A-1 or its equivalent by S&P, (iii) certificates of
deposit issued by commercial banks organized under the laws of the United States
or any member of the European Union or of any political subdivision thereof
having a combined capital and surplus in excess of $250,000,000.00 which banks
or their holding companies have a rating of A or its equivalent by Moody’s or
S&P; provided, however, that the aggregate amount at any one time so invested in
certificates of deposit issued by any one bank shall not exceed 5% of such
bank’s capital and surplus, and (iv) repurchase agreements with any financial
institution meeting the standards set forth in clause (iii) above with any of
the obligations described in clauses (i) through (iii) as collateral; provided
that any such investment shall be denominated in Dollars and shall mature within
30 days from the date of making such investment.
     “Permitted Transferee” means a bank that (i) is or has been engaged in the
aircraft finance business, specifically in connection with pre delivery payment
financing transactions and (ii) has a Standard & Poor’s senior long term
unsecured rating of not less than A- or a Moody’s senior long term unsecured
rating of not less than A3, in each case at the time of transfer.
     “Pre Delivery Payment” means, in relation to an Aircraft, each pre delivery
deposit payment (excluding for the avoidance of doubt the final installment of
the purchase price payable to the Aircraft Manufacturer in relation to such
Aircraft on the Delivery Date of such Aircraft) made or to be made pursuant to
the Aircraft Purchase Agreement in relation to the Advance Payment Base Price of
such Aircraft to the Aircraft Manufacturer prior to the Delivery Date of such
Aircraft.
     “Pre Delivery Payment Dates” means, in relation to an Aircraft, the first
New York business day of the relevant months set forth in the first column of
Schedule 3 (each, a “Pre Delivery Payment Date”).
     “Purchase Agreement Termination Event” means any event or circumstance
other than a Boeing Termination Event which results in the termination of all or
any part (including as to a particular Aircraft) of the Assigned Aircraft
Purchase Agreement in accordance with the provisions thereof.
     “Quotation Date” means, in relation to any Interest Period, two (2) London
Business Days before the first day of that period.

12



--------------------------------------------------------------------------------



 



     “Reference Banks” means the principal London offices of Norddeutsche
Landesbank Girozentrale, Citibank, N.A. and Barclays Bank plc, or such other
banks as may be appointed by the Facility Agent in consultation with the
Borrower.
     “Relevant Event” means any of the following events or circumstances:
     (a) a Default; or
     (b any Purchase Agreement Termination Event with respect to an Aircraft as
to which there is an outstanding Advance.
     “Relevant Purchase Agreement Event” means a Boeing Termination Event or a
Purchase Agreement Termination Event.
     “Remarketing Expenses” means all costs, expenses (including legal fees and
the fees and costs of any technical or other advisers which either the Facility
Agent or the Security Trustee may deem necessary), losses, taxes, liabilities,
obligations, fees incurred or suffered or to be incurred or suffered, after the
date hereof, by any of the Facility Agent, Security Trustee or Lenders in
relation to and including, without limitation, remarketing, reconfiguring,
repainting, insuring, storing, inspecting, transporting, maintaining, repairing,
overhauling, performing maintenance checks on, any Aircraft and/or any Engine or
any part of any of them or in relation to putting any Aircraft and/or any Engine
or any part of any of them into a condition or in the provision of goods and/or
services required in relation to or to facilitate any proposed sale or lease
thereof.
     “Responsible Officer” means, with respect the Borrower or the Guarantor,
any corporate officer who, in the normal performance of his or her
responsibilities, with respect to the subject matter of any covenant, agreement
or obligation of the Borrower or the Guarantor pursuant to any Operative
Document, would have responsibility for and knowledge of such matter and the
requirements of any Operative Document with respect thereto.
     “Scheduled Delivery Date” means, in relation to an Aircraft, the last day
of the Scheduled Delivery Month.
     “Scheduled Delivery Month” means, in relation to an Aircraft, the month set
forth in Schedule 3 for such Aircraft.
     “Screen Rate” means, for any Interest Period, the rate displayed on the
LIBOR01 page of the Reuters screen (rounded up to the nearest 1/100th of one per
cent) on the Quotation Date for such Interest Period. If the agreed page is
replaced or service ceases to be available, the Facility Agent may specify
another page or service displaying the appropriate rate after consultation with
the Lenders and with the agreement of the Borrower (not to be unreasonably
withheld or delayed).
     “Secured Obligations” means all payment and performance obligations of the
Borrower owed to any of the Finance Parties under the Loan Documents, including,
without limitation, the principal of, and interest on, the Loans together with
Break Amount and any expenses incurred in connection with the exercise of
remedies under the Security Documents.

13



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933.
     “Security Documents” means the Aircraft Purchase Agreement Security
Assignment, the Consent and Agreement and the Guarantee (each, a “Security
Document”).
     “Security Interest” means any encumbrance or security interest whatsoever,
howsoever created or arising including (without prejudice to the generality of
the foregoing) any right of ownership, security interest, mortgage, pledge,
charge, encumbrance, lien, prior claim, assignment, trust, statutory right in
rem, title retention, attachment, levy, claim, right of possession or detention,
right of set off (but excluding any right of set off arising by way of operation
of law) or any agreement or arrangement having a similar effect to any of the
foregoing.
     “Security Proceeds” means any and all amounts received by the Security
Trustee in respect of the enforcement or exercise of any claim, right or remedy
in respect of or in connection with the Collateral and all other amounts
received by the Security Trustee in respect of the enforcement or exercise of
any claim, right or remedy in respect of or in connection with the Collateral,
including, but not limited to, (a) any proceeds from the disposition of all or
part of the Assigned Aircraft Purchase Agreement or the Aircraft after taking
delivery thereof, whether received in one lump sum or over a period of time
(including, without limitation, under any lease entered into by the Security
Trustee pursuant to the foregoing) and (b) the proceeds of any action, judgment
or enforcement action collected by the Security Trustee under the Security
Documents (including, without limitation, any proceeds received from the
Aircraft Manufacturer under the Assigned Aircraft Purchase Agreement).
     “Stub Period” is defined in Section 4.2.2.
     “Subsidiary” means, in relation to any person, any other person:
     (a) which is controlled, directly or indirectly, by the first mentioned
person;
     (b) more than half the issued share capital or other ownership interests of
which is beneficially owned, directly or indirectly by the first mentioned
person; or
     (c) which is a Subsidiary of another Subsidiary of the first mentioned
person,
     and for this purpose, a person shall be treated as being controlled by
another if that other person is able to direct its affairs and/or to control the
composition of its board of directors or equivalent body.
     “Tax” means all present and future fees (including, without limitation,
license, documentation and registration fees), taxes, levies, imposts,
withholdings, deductions, duties or charges of any nature whatsoever, and
wheresoever imposed or withheld, including (without limitation) value added tax
or any other tax in respect of added value (including, without limitation, goods
and services, sales and harmonized sales taxes) and any franchise, transfer,
sales, use, business, occupation, excise, income, gross receipt, personal
property, real property, stamp or other tax, in each case imposed by any taxing
or governmental authority or agency,

14



--------------------------------------------------------------------------------



 



together with any penalties, additions to tax, fines or interest thereon (and
“Taxes” and “Taxation” shall be construed accordingly).
     “Tax Credit” means a credit against, relief or remission for, or repayment
of any Tax.
     “Tax Indemnitee” means the Security Trustee, the Lenders, the Facility
Agent, any Affiliate of any thereof, and the respective successors and permitted
assigns of each of the foregoing persons and shall also include any combined,
consolidated or affiliated tax group of which any such person is or shall become
a member and any member of such group.
     “Total Commitments” means the aggregate of the Commitments, being
$270,313,047.00 at the date of this Agreement.
     “Tranche” has the meaning set forth in Section 2.1.1.
     “Tranche Availability” means, in relation to each Tranche, the portion of
the Available Loan Facility allocable to such Tranche as set forth in
Schedule 1B (Tranches) up to the Maximum Drawable Principal Amount for the
Aircraft relating to such Tranche.
     “Transaction Costs” means the fees, costs and expenses due from the
Borrower through the Initial Advance Date pursuant to and subject to Article XI
(Fees and Expenses).
     “Transfer Certificate” means a certificate substantially in the form of
Exhibit A or any other form agreed between the Facility Agent (acting on the
instructions of the Controlling Lenders) and the Borrower.
     “Transfer Date” means, in relation to a transfer, the later of:
     (a) the proposed Transfer Date specified in the Transfer Certificate; and
     (b) the date on which the Facility Agent executes the Transfer Certificate.
     “Unpaid Sum” means any sum due and payable but unpaid by the Borrower under
the Loan Documents.
     “Voluntary Prepayment” has the meaning set forth in Section 6.5.
     1.2 Construction.
     1.2.1 Unless a contrary indication appears, a reference in this Agreement
to:
               (i) the “agreed form” of any Security Document means the form of
such Security Document which on the date hereof has been agreed by the Borrower
and the Facility Agent (acting on the instructions of the Lenders);
               (ii) any “applicable law” means (a) applicable laws, statutes,
decrees, decree laws, acts, codes, regulations, legislation, treaties,
conventions and similar instruments and, in respect of any of the foregoing, any
instrument passed in substitution therefor or for the purposes of consolidation
thereof with any other instrument or

15



--------------------------------------------------------------------------------



 



instruments, in each case, as amended, modified, varied or supplemented from
time to time, (b) applicable final judgments, orders, determinations or awards
of any court from which there is no right of appeal or if there is a right of
appeal such appeal is not prosecuted within the allowable time and
(c) applicable orders, guidelines, notices, guidance, rules and regulations of
any state or government or any government entity, in each case having the force
of law or compliance with which is generally customary;
               (iii) any person includes its and any subsequent successors in
title, permitted assigns and permitted transferees;
               (iv) “assets” includes present and future properties, revenues
and rights of every description;
               (v) “indebtedness” includes any obligation (whether incurred as
principal or as surety) for the payment or repayment of money, whether present
or future, actual or contingent;
               (vi) an “Operative Document” or any other agreement or instrument
is a reference to that Operative Document or other agreement or instrument as
amended, supplemented or novated in accordance with the terms thereof and of
this Agreement or any other Operative Document, together with all exhibits,
schedules and other attachments thereto;
               (vii) a “person” includes any individual, firm, company,
corporation, government, state or agency of a state or any association, trust or
partnership (whether or not having separate legal personality) of two or more of
the foregoing;
               (viii) a “regulation” includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self regulatory or other authority or organization;
               (ix) except as otherwise expressly set out hereto, a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination;
               (x) a reference to a “third party” is a reference to any person
other than a Party;
               (xi) unless the context shall otherwise require, a provision of
law is a reference to that provision as amended or re enacted; and
               (xii) a time of day is, unless stated otherwise, a reference to
New York time.
          1.2.2 Section and Schedule headings are for ease of reference only.

16



--------------------------------------------------------------------------------



 



          1.2.3 Unless a contrary indication appears, a term used in any other
Loan Document or in any notice given under or in connection with any Loan
Document has the same meaning in that Loan Document or notice as in this
Agreement.
     1.3 Currency Symbols and Definitions. “$” and “dollars” denote the lawful
currency of the United States of America.
ARTICLE II
THE FACILITIES
     2.1 The Loan Facility.
          2.1.1 Subject to the terms of this Agreement, the Lenders agree to
make available to the Borrower during the Availability Period a dollar loan
facility in an amount equal to the Total Commitments (the “Loan Facility”). The
Loan Facility shall be divided into five (5) tranches, each relating to one of
the Aircraft, as set out in Schedule 1B (each, a “Tranche”).
          2.1.2 The Borrower hereby irrevocably directs the Lenders, the
Facility Agent and the Security Trustee to make payment of all Advances (other
than Advances in respect of the Borrower Reimbursement Amounts) directly to the
Aircraft Manufacturer in the manner contemplated by the Consent and Agreement.
The Lenders shall pay the Borrower Reimbursement Amounts directly to the
Borrower on the Initial Advance Date.
     2.2 Lenders’ Rights and Obligations.
          2.2.1 The obligations of each Lender under the Loan Documents are
several. Failure by a Lender to perform its obligations under the Loan Documents
does not affect the obligations of any other Finance Party under the Loan
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Loan Documents.
          2.2.2 The rights of each Lender under or in connection with the Loan
Documents are separate and independent rights and any debt arising under the
Loan Documents to a Lender from the Borrower shall be a separate and independent
debt.
     2.3 Purpose.
          2.3.1 On the Initial Advance Date, Lenders shall pay to Borrower the
Borrower Reimbursement Amounts. Thereafter, the Borrower shall apply all amounts
borrowed by it under each Tranche solely towards the financing of Pre Delivery
Payments in respect of the Aircraft to which such Tranche relates, in each case
in accordance with the terms of the Loan Documents and the Aircraft Purchase
Agreement.
          2.3.2 The Borrower shall not apply any amount borrowed by it under a
Tranche towards the financing or refinancing of Pre Delivery Payments in respect
of any aircraft other than the Aircraft to which that Tranche relates or for any
other purpose except the purpose referred to in Section 2.3.1.

17



--------------------------------------------------------------------------------



 



          2.3.3 The Pre Delivery Payments are set out in Schedule 3 and are
based on the Advance Payment Base Price as of the date hereof. If there shall be
any adjustment to the Advance Payment Base Price for any Aircraft, subject to
Section 10.6, the Borrower shall notify the Facility Agent thereof and shall
deliver to the Facility Agent a revised Schedule 3 hereto, which revised
schedule shall supersede and replace the then existing Schedule 3 hereto.
     2.4 Monitoring. No Finance Party is bound to monitor or verify the
application of any amount borrowed pursuant to this Agreement.
ARTICLE III
ADVANCES
     3.1 Delivery of an Advance Request. Subject to Article VII (Conditions of
Advance), the Borrower may utilize the Loan Facility by delivering to the
Facility Agent a duly completed Advance Request not later than 11:00 a.m. on the
third (3rd) Business Day prior to the proposed Advance Date in relation to such
Advance. The Facility Agent shall, promptly upon receipt of an Advance Request,
send a copy thereof to each of the Lenders and the Security Trustee.
     3.2 Completion of an Advance Request. Each Advance Request is irrevocable
and will not be regarded as having been duly completed unless:
          3.2.1 Such Advance Request specifies each Tranche under which Advances
are being requested;
          3.2.2 the proposed Advance Date is a Business Day within the
Availability Period applicable to each such Tranche and is a Pre Delivery
Payment Date for the Aircraft relating to such Tranche as specified on
Schedule 3; provided, that in the event that a Pre Delivery Payment Date is not
a Business Day, the Advance Date in respect of such Pre Delivery Payment shall
be the next succeeding Business Day; and
          3.2.3 the amount of the Advance complies with Section 3.3 (Amount).
     3.3 Amount.
          3.3.1 The amount specified for each Tranche in the Advance Request for
the proposed Advance must be in an amount:
     (a) in the case of the Initial Advance, equal to the Borrower Reimbursement
Amount for such Tranche;
     (b) in respect of any Advance (other than the Initial Advance) relating to
the Tranche (i) for a Basic Aircraft (including any Doric Aircraft after a Doric
Trigger Event), no greater than 80% of the related Pre Delivery Payment and
(ii) for any Doric Aircraft (prior to a Doric Trigger Event), no greater than
100% of the related Pre Delivery Payment;

18



--------------------------------------------------------------------------------



 



     (c) no greater than the amount specified for such Tranche for the
applicable Advance Date (i) prior to any Doric Trigger Event, Schedule 4 and
(ii) on and after any Doric Trigger Event, Schedule 5;
     (d) no greater than the Tranche Availability for such Tranche as of the
relevant Advance Date; and
     (e) that shall not, when aggregated with all previous Advances made prior
to the proposed Advance Date and all other Advances requested on the proposed
Advance Date, cause the Total Commitments to be exceeded.
     For the avoidance of doubt, an Advance shall not include any amount of
interest payable by the Borrower to the Aircraft Manufacturer on account of the
Advance being made on a date adjusted by the proviso in Section 3.2.2.
     3.4 Lenders’ Participation.
          3.4.1 If the conditions precedent in relation to an Advance have been
fulfilled or waived by the Facility Agent, each Lender shall make its
participation in the relevant Advance available through its Facility Office.
          3.4.2 The amount of each Lender’s participation in any Advance will be
equal to the proportion borne by its Available Commitment to the Available Loan
Facility immediately prior to making such Advance multiplied by the amount of
such Advance. In no event shall a Lender be required to make a disbursement in
excess of its Available Commitment.
          3.4.3 The Facility Agent shall notify the Lenders and the Security
Trustee of the amount of each Advance and each Lender’s participation therein
promptly following receipt of the Borrower’s delivery to it of an Advance
Request.
     3.5 Evidence of Debt.
          3.5.1 Each Lender shall maintain in accordance with its usual practice
in the ordinary course of business an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.
          3.5.2 The Facility Agent shall maintain accounts in the ordinary
course of business in which it shall record (i) the amount of each Loan made
hereunder and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Security Trustee hereunder for account of the Lenders and each Lender’s
share thereof.
          3.5.3 The entries made in the accounts maintained pursuant to
Section 3.5.1 or 3.5.2 shall, absent gross negligence or manifest error, be
prima facie evidence of the existence and amounts of the obligations recorded
therein, provided that the failure of any Lender or the

19



--------------------------------------------------------------------------------



 



Facility Agent to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Loans in accordance
with the terms of this Agreement.
ARTICLE IV
INTEREST
     4.1 Calculation and Payment of Interest. The Borrower agrees to pay to the
Security Trustee, for account of the Lenders, interest on each Advance on each
Interest Payment Date, which interest shall accrue on each Advance in dollars
for each Interest Period relating thereto in arrears at a percentage rate per
annum which is the aggregate of (a) LIBOR and (b) the Applicable Margin.
     4.2 Interest Periods.
          4.2.1 Each Interest Period relating to an Advance shall start on and
include (in the case of the first such period) the Advance Date of such Advance
or (in the case of each such subsequent period referable to such Advance) the
last day of the immediately preceding Interest Period referable thereto and end
on but exclude the next succeeding Interest Payment Date.
          4.2.2 The Borrower shall, in respect of the Loans relating to an
Aircraft, have the option of shortening the length of the Interest Period for
such Loans during which the Scheduled Delivery Date for such Aircraft is
scheduled to occur by delivering a Delivery Month Notice to the Facility Agent
not later than three (3) Business Days prior to the end of the immediately
preceding Interest Period; provided, that if Borrower does not deliver a
Delivery Month Notice to the Facility Agent, the “Delivery Notice Date” for such
Aircraft shall be its Scheduled Delivery Date. If a Delivery Month Notice is
delivered in respect of any Aircraft, the Interest Period for the related
Tranche shall end on the Delivery Notice Date for such Aircraft specified in
such Delivery Month Notice, and the Facility Agent shall notify the Borrower of
the applicable LIBOR rate for such Interest Period. If, for any reason, the
Delivery Date for any Aircraft does not take place on its Delivery Notice Date,
subject in all cases to the indemnification obligations of the Borrower
hereunder (including in respect of Break Amounts, if any), the Lenders shall
rollover the Loans of the related Tranche to the new anticipated Delivery Date
identified to the Facility Agent by the Borrower (the period from Delivery
Notice Date to the Delivery Date being the “Stub Period”). In connection with
any Interest Period ending on the Delivery Notice Date or any Stub Period that
has a duration of less than one month, if the Facility Agent shall determine
that the Lenders’ cost of funding for such Interest Period is higher than the
prevailing one-month LIBOR, it shall notify the Borrower of the proposed rate
based on the Lender’s cost of funding and the Borrower shall have the option of
(i) accepting such proposed rate as the applicable LIBOR for such Interest
Period, or (ii) requiring the Facility Agent to use one-month LIBOR for such
Interest Period and paying all Break Amounts, if any, incurred by the Lenders in
connection therewith (provided that no “positive” Break Amount resulting from
the utilization of the option of this clause (ii) shall be payable to the
Borrower by the Lenders).

20



--------------------------------------------------------------------------------



 



     4.3 Default Interest.
          4.3.1 The Borrower agrees to pay to the Security Trustee, on demand,
interest on any Unpaid Sum at a per annum rate equal to the Default Rate from
the due date of such Unpaid Sum up to the date of actual payment, both before,
on and after judgment.
          4.3.2 During an Event of Default that is continuing, the Facility
Agent will divide the period beginning on the due date for the relevant Unpaid
Amount and ending on the date of payment into successive Interest Periods of
such length as it will decide in its discretion. Default interest payable under
this Section 4.3 in relation to any Interest Period shall accrue at the Default
Rate applicable to such Interest Period.
          4.3.3 Notwithstanding Section 4.3.2, if the relevant Unpaid Sum is a
principal amount of a Loan and becomes due and payable before the last day of
its current Interest Period applicable to the relevant Loan, then:
          (i) the first Interest Period for that Unpaid Sum will be the
unexpired portion of the current Interest Period applicable to the relevant
Loan; and
          (ii) the Interest Period used to determine the Default Rate applicable
thereto shall be current Interest Period applicable to the relevant Loan.
     After the expiry of the first Interest Period for that Unpaid Sum, the rate
on the Unpaid Sum will be calculated in accordance with Section 4.3.2.
     4.4 Notification of Rates of Interest. The Facility Agent shall promptly
notify the Lenders, the Security Trustee and the Borrower of the determination
of a rate of interest under this Agreement on the Quotation Date; provided that
the Facility Agent’s failure to so notify the Lenders and the Borrower shall not
relieve the Borrower of its obligation to pay interest payable hereunder or any
obligation under any Loan Document nor shall it give rise to any claim against
the Facility Agent or any Lender by the Borrower.
     4.5 Absence of Quotations. Subject to Section 4.6 (Market disruption), if
LIBOR is to be determined by reference to the Reference Banks but a Reference
Bank does not supply a quotation by noon on the Quotation Date, the applicable
LIBOR shall be determined on the basis of the quotations of the remaining
Reference Banks.
     4.6 Market Disruption.
          4.6.1 Subject to Section 4.7, if a Market Disruption Event occurs on
the Quotation Date in relation to an Advance for any Interest Period, then the
rate of interest on each Lender’s share of that Advance for the Interest Period
shall be the rate per annum which is the sum of:
          (i) the rate notified to the Facility Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding such Advance (rounded up to the nearest
1/100th of one per cent); and
          (ii) the Applicable Margin.

21



--------------------------------------------------------------------------------



 



          4.6.2 In this Agreement “Market Disruption Event” means the occurrence
of any event such that at or about 11:00 am (London time) on the Quotation Date
for the relevant Interest Period the Screen Rate is not available and only one
or none of the Reference Banks supplies a rate to the Facility Agent to
determine LIBOR for dollars and the relevant Interest Period as contemplated in
Section 4.5.
     4.7 Alternative Basis of Interest or Funding.
          4.7.1 If a Market Disruption Event occurs and the Facility Agent or
the Borrower so requires, the Facility Agent and the Borrower shall enter into
negotiations (for a period of not more than thirty (30) days) with a view to
agreeing a substitute basis for determining the rate of interest.
          4.7.2 Any alternative basis agreed pursuant to Section 4.7.1 above
shall, with the prior consent of all the Lenders and the Borrower, be binding on
all Parties.
     4.8 Certificates and Determinations. Any certification or determination by
a Finance Party of a rate or amount under any Loan Document, absent gross
negligence or manifest error by such Finance Party, is prima facie evidence of
the matters to which it relates.
     4.9 Day Count Convention. Any interest or commitment fee accruing under a
Loan Document will accrue from day to day and be calculated on the basis of the
actual number of days elapsed and a year of three hundred and sixty (360) days.
ARTICLE V
REPAYMENT
     5.1 Repayment. The Borrower shall repay each outstanding Loan, together
with accrued interest thereon to the date of repayment and Break Amount, if any,
owing to the Lenders and all other amounts then payable to the Finance Parties
hereunder and under the Loan Documents, in full in a single installment on the
Maturity Date relating to such Loan.
     5.2 Re-borrowing. The Borrower may not re-borrow any Loans that have been
cancelled (pursuant to Section 6.1), prepaid or repaid.
ARTICLE VI
PREPAYMENT AND CANCELLATION
     6.1 Partial Cancellation. If the Borrower does not utilize a Loan that is
available for utilization within the relevant Availability Period, the Total
Commitments shall be reduced and partially cancelled by an amount equal to such
unutilized Loans and the Commitment of the Lenders shall be reduced and
partially cancelled accordingly.

22



--------------------------------------------------------------------------------



 



     6.2 Illegality.
          6.2.1 Notwithstanding any other provision in this Agreement, if any
Change in Law or Illegality Event shall make it unlawful for any Lender to
maintain its Commitment or its portion of the Loans, then the affected Lender
shall deliver to Borrower and Facility Agent a written certification describing
in reasonable detail the events giving rise to such unlawfulness. Upon receipt
by Borrower of such notice, the Borrower and such Lender shall negotiate for a
period of sixty (60) days in an effort to mitigate such illegality. During such
mitigation period the affected Lender shall not be required to make any Advances
to the Borrower hereunder. If after such mitigation period, such unlawfulness
cannot be resolved, then the provisions of Section 6.2.2 shall apply.
          6.2.2 If there shall have occurred and be continuing an event with
respect to a Lender of the type described in Section 6.2.1 (an “Impaired
Lender”), then the Facility Agent may and, if so instructed by the Borrower
shall:
          (i) notify the Borrower and each other Lender that such unlawfulness
has occurred and give notice that (a) if no Advance shall then have been made by
such Impaired Lender, no Advance shall be made to the Borrower by such Impaired
Lender or (b) if an Advance shall then have been made by such Impaired Lender,
no further Advances shall be made to the Borrower by such Impaired Lender, and
request each other Lender to take up the relevant portion of such Impaired
Lender’s commitments, if any, in which case each such other Lender may (but
shall not be obligated to) in its sole discretion assume its pro rata share of
such Impaired Lender’s commitments by providing written notice of such
assumption to the Facility Agent within five (5) Business Days, and if such
other Lender does not so elect in writing to assume its pro rata share of the
Impaired Lender’s commitments, the Facility Agent shall send a further notice to
each remaining Lender, which in turn may (but shall not be obligated to) in its
sole discretion assume the remaining available commitments of such Impaired
Lender on a pro rata basis by providing written notice of such assumption to the
Facility Agent within (5) Business Days; and
          (ii) notify the Borrower and each other Lender that such unlawfulness
has occurred and, to the extent that applicable laws do not require the
immediate repayment of all or a portion of such Impaired Lender’s Loans, request
each other Lender to assume the relevant portion of such Impaired Lender’s
Loans, in which case each such other Lender may (but shall not be obligated to)
in its sole discretion assume its pro rata share of such Impaired Lender’s Loans
by providing written notice of such assumption to the Facility Agent within five
(5) Business Days and otherwise complying with the procedure set out in
Section 21.5 (Procedure for transfer), and if any other Lender does not so elect
in writing to assume its pro rata share of the Impaired Lender’s Loans, the
Facility Agent shall send a further notice to each remaining Lenders, which in
turn may (but shall not be obligated to) in its sole discretion assume the
remaining available Loans of such Impaired Lender on a pro rata basis by
providing written notice of such assumption to the Facility Agent within (5)
Business Days and otherwise complying with the procedure set out in Section 21.5
(Procedure for transfer); and
          (iii) to the extent that any of such Impaired Lender’s Loans are not
assumed by one or more of the other Lenders as contemplated in 6.2.1(ii) above,
or that

23



--------------------------------------------------------------------------------



 



applicable laws require the immediate repayment of all or a portion of such
Impaired Lender’s Loans, require the Borrower to repay the Loans advanced by
such Impaired Lender in full together with accrued interest, Break Amount, if
any, and all other amounts accrued and owing to such Impaired Lender under the
Loan Documents, whereupon the Borrower shall on the date specified in such
notice (which shall be the earlier of the date on which applicable laws require
the immediate repayment of all or a portion of such Impaired Lender’s Loans and
the Interest Payment Date first occurring not earlier than ten (10) Business
Days from the date of such notice), repay in full all such amounts.
          6.2.3 For the avoidance of doubt, the failure by any Lender to provide
written notice of assumption of an Impaired Lender’s commitments or Loans within
the relevant time frame contemplated by Section 6.2.2 (i) or (ii), as
applicable, shall be conclusive evidence that such Lender has elected not to
assume any such additional commitments or Loans. To the extent that any of such
Impaired Lender’s commitments or Loans are not assumed by one or more of the
other Lenders as contemplated in Section 6.2.2(i) and (ii) above, as applicable,
the unassumed portion will be cancelled and the Total Commitments will be
reduced accordingly.
     6.3 Relevant Purchase Agreement Event.
          6.3.1 The Borrower shall, forthwith upon obtaining knowledge of the
occurrence of a Relevant Purchase Agreement Event, notify the Facility Agent
thereof.
          6.3.2 If there shall have occurred a Relevant Purchase Agreement Event
which relates to all of the Aircraft, the Facility Agent, if so instructed by
Controlling Lenders, shall notify the Borrower that, based on such Relevant
Purchase Agreement Event, (a) if no Advance shall then have been made, no
Advance shall be made to the Borrower or (b) if an Advance shall then have been
made, no further Advances shall be made to the Borrower.
          6.3.3 If there shall have occurred a Relevant Purchase Agreement Event
which relates to one or more (but not all) of the Aircraft, the Facility Agent,
if so instructed by Controlling Lenders, shall notify the Borrower that, based
on such Relevant Purchase Agreement Event, (a) if no Advance in relation to the
affected Aircraft shall then have been made, no Advance in relation to such
affected Aircraft shall be made to the Borrower or (b) if an Advance in relation
to such affected Aircraft shall then have been made, no further Advances in
relation to such affected Aircraft shall be made to the Borrower.
     6.4 Mandatory Prepayment.
          6.4.1 If a Relevant Purchase Agreement Event has occurred with respect
to one or more Aircraft, the Loans relating to the affected Aircraft shall, on
the fifth Business Day thereafter, be prepaid in full, but not in part, together
with accrued interest thereon to the date of prepayment and Break Amount, if
any, owing to the Lenders and all other amounts then payable to the Finance
Parties hereunder and under the Loan Documents.
          6.4.2 If a Doric Trigger Event occurs, then on the Doric Prepayment
Date, each Doric Loan shall be prepaid in part by an amount equal to the Doric
Prepayment Amount for such Doric Loan. In such event, without further act or
agreement of the parties, from the Doric Prepayment Date onward Schedule 5 shall
replace Schedule 4 and the Doric Loans shall

24



--------------------------------------------------------------------------------



 



be converted to Basic Loans for all purposes of this Agreement. For the
avoidance of doubt, except for the Doric Prepayment Amounts, there shall be no
true-up or claw-back for any of the respective rights or obligations of the
parties in respect of the Doric Loans prior to the Doric Prepayment Date,
including but not limited to any increase in Fees or interest paid or to be paid
by Borrower in connection with the Doric Loans for the period prior to the Doric
Prepayment Date.
          6.4.3 If any “Manufacturer Change” or “Operator Change” (each as
defined in Section 3.2 of the Assigned Aircraft Purchase Agreement) would in the
aggregate increase the Lenders’ Purchase Price payable in respect of such
Aircraft by more the $2,000,000.00, Borrower will on the next Interest Payment
Date prepay the Loans relating to such Aircraft in the amount by which such
increase exceeds $2,000,000.00.
     6.5 Voluntary Prepayment. The Borrower may prepay on any Interest Payment
Date in whole or in part any of the outstanding Loans, together with accrued
interest thereon, Break Amount, if any, and all other amounts due and owing by
the Borrower under the Loan Documents if, (a) it gives the Facility Agent not
less than four (4) Business Days prior written notice and (b) the amount of any
prepayment is not less than $2,000,000.00 or any higher integral multiple of
$1,000,000.00 (a “Voluntary Prepayment”). There shall be no early prepayment
fees or penalties in connection with any such Voluntary Prepayment.
     6.6 Right of Repayment and Cancellation in Relation to a Single Lender. If:
          (i) any sum payable to any Lender by the Borrower is required to be
increased under sub-Section 13.4(b) (Withholding on Payments); or
          (ii) any Lender claims indemnification from the Borrower under
Section 14.1 (Increased Costs),
the Borrower may, while the circumstance giving rise to the requirement or
indemnification continues, upon not less than thirty (30) days (or such shorter
period as the relevant Lender may agree) prior notice to the Facility Agent and
such Lender cancel the commitment of that Lender and repay that Lender’s Loans
together with accrued interest thereon and Break Amount, if any, and such
Lender’s allocable share of all other amounts due and owing by the Borrower
under the Loan Documents.
     6.7 Voluntary Reduction of Commitments.
          6.7.1 The Borrower may, upon not less than five (5) Business Days
prior notice to the Facility Agent, cancel any part of and reduce the Available
Loan Facility. Any cancellation under this Section 6.7 shall reduce the
Commitments of the Lenders ratably.
          6.7.2 Any reduction of the Available Loan Facility made pursuant to
this Section 6.7 shall be made in a minimum amount of $1,000,000.00.

25



--------------------------------------------------------------------------------



 



     6.8 Restrictions.
          6.8.1 Any notice of cancellation or prepayment given by any Party
under this Article VI shall be irrevocable and, unless a contrary indication
appears in this Agreement, shall specify the date or dates upon which the
relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment. No cancelled or prepaid portion of the Total
Commitments or the Loans may be re-instated or re-borrowed.
          6.8.2 Any repayment or prepayment under this Agreement shall be made
together with accrued interest on the amount prepaid, Break Amount, if any,
prepayment penalties, if any, and other amounts due and owing under the Loan
Documents.
          6.8.3 The Borrower shall not repay or prepay all or any part of any
Loan or cancel all or any part of the Commitments in the manner expressly
provided for in this Agreement.
          6.8.4 If the Facility Agent receives a notice under this Article VI it
shall promptly forward a copy of that notice to either the Borrower or the
affected Lenders, as appropriate.
ARTICLE VII
CONDITIONS PRECEDENT TO ADVANCES
     7.1 Conditions Precedent to Initial Advance. The Borrower may not draw the
Initial Advance and the Lenders shall not be required to make the initial
Advances unless the following conditions precedent have been fulfilled to the
satisfaction of, or (with the exception of Section 7.1.7, which the Facility
Agent shall not be permitted to waive) waived in writing by, the Facility Agent
(acting upon instructions of the Controlling Lenders):
          7.1.1 The Facility Agent shall have received the following
documentation:
     (a) An original copy of each Loan Document executed by each of the parties
thereto (other than the Finance Parties); and
     (b) the Original Financial Statements of the Guarantor, to the extent not
made available on the Guarantor’s website.
          7.1.2 The Facility Agent shall have received a certificate of the
Borrower signed by a Responsible Officer:
     (a) attaching true and complete copies of its constitutive documents, its
by-laws and a certificate of status, compliance or like certificate from the
appropriate governmental authority;
     (b) certifying that the person or persons who execute and deliver on behalf
of the Borrower the Loan Documents to which it is a party are authorized to take
such action on behalf of the Borrower; and

26



--------------------------------------------------------------------------------



 



     (c) certifying the signatures of the person or persons referred to in
paragraph 7.1.2(b) above.
     7.1.3 The Facility Agent shall have received a certificate of the Guarantor
signed by a Responsible Officer:
     (a) attaching true and complete copies of its constitutive documents, its
by-laws and a certificate of status, compliance or like certificate from the
appropriate governmental authority;
     (b) certifying that the person or persons who execute and deliver on behalf
of the Guarantor the Loan Documents to which it is a party are authorized to
take such action on behalf of the Guarantor; and
     (c) certifying the signatures of the person or persons referred to in
paragraph 7.1.3(b) above.
          7.1.4 The Facility Agent shall have received the following legal
opinions:
     (a) a legal opinion of in-house counsel of the Borrower and the Guarantor
in relation to the due authorization, execution and delivery by the Borrower of
the Loan Documents to which it is a party and by the Guarantor of the Guarantee
and as to such other matters reasonably requested by the Facility Agent, in form
and substance satisfactory to the Facility Agent;
     (b) a legal opinion of counsel of the Aircraft Manufacturer (which may be
in-house counsel) as to the due authorization, execution and delivery and the
enforceability of the Consent and Agreement against the Aircraft Manufacturer,
in form and substance satisfactory to the Facility Agent;
     (c) a legal opinion of Parr, Waddoups, Brown, Gee & Loveless P.C., legal
advisers to the Security Trustee, as to the due authorization, execution and
delivery by Security Trustee of the Loan Documents to which it is a party and
the enforceability thereof against the Security Trustee and as to such other
matters reasonably requested by the Facility Agent, in form and substance
satisfactory to the Facility Agent;
     (d) a legal opinion of Pillsbury Winthrop Shaw Pittman, LLP, special New
York counsel to the Borrower and Guarantor, in relation to (i) the
enforceability against the Borrower and the Guarantor of the Loan Documents to
which they are party (other than the Consent and Agreement), (ii) the perfection
of the Security Interest created or intended to be created under the Aircraft
Purchase Agreement Security Assignment by filing of a UCC-1 Financing Statement
and (iii) certain other matters, in form and substance satisfactory to the
Facility Agent; and
     (e) a legal opinion from Vedder Price P.C., special New York counsel to the
Original Lender and Facility Agent, in relation to the enforceability of the
Loan Documents and (ii) certain other matters, in form and substance
satisfactory to the Facility Agent.

27



--------------------------------------------------------------------------------



 



          7.1.5 The Facility Agent shall have received evidence that all filings
and registrations which are required to be made in connection with the
perfection of the Security Trustee’s interest in the Collateral pursuant to any
Security Documents have been made, including a Uniform Commercial Code UCC-1
financing statement filed in the office of the Secretary of State of the State
of Delaware naming the Borrower, as debtor, the Security Trustee, as secured
party and the Collateral as the property covered thereby.
          7.1.6 No material adverse change in the LIBOR markets shall have
occurred since December 18, 2007, which material adverse change would materially
impair the ability of the Original Lender to obtain the funding required for it
to meet its obligations under this Agreement.
          7.1.7 No change shall have occurred in applicable law and no change in
circumstances shall have otherwise occurred since December 18, 2007, no fact or
condition shall exist which, in the reasonable opinion of any Lender, would make
it illegal under applicable law for such Lender to make available its portion of
the Loan and no legal action or proceeding shall have been instituted nor shall
any such action be threatened in writing, nor shall any order, judgment or
decree have been issued or proposed to be issued at the time of the Initial
Advance to set aside, restrain, enjoin or prevent the completion and
consummation of this Agreement or the transactions contemplated hereby.
          7.1.8 The Facility Agent shall have received a certificate from a
Responsible Officer of each of the Borrower and the Guarantor certifying as to
the matters specified in Section 7.2.1.
          7.1.9 The Facility Agent shall have received such other documents,
information or evidence as the Facility Agent or the Lenders may reasonably
request including, but not limited to, any documents, information or evidence
requested by the Facility Agent in order for the Lenders to carry out and be
satisfied they have complied with all necessary “know your customer” checks in
relation to either or both of the Borrower and the Guarantor or other similar
checks under all applicable laws and regulations pursuant to the transactions
contemplated in the Loan Documents.
     7.2 Further Conditions Precedent to Each Advance. The Borrower may not draw
any Advance (including the Initial Advance) and the Lenders shall not be
required to make the Advances (including on the Initial Advance Date) unless the
following conditions precedent have been fulfilled to the satisfaction of, or
waived in writing by, the Facility Agent:
          7.2.1 On the date of the relevant proposed Advance Date relating
thereto:
     (a) no Default shall be continuing or would result from the proposed
Advance; and
     (b) the representations and warranties made by the Borrower and the
Guarantor in the Loan Documents to which it is a party shall be true and correct
in all material respects (except to the extent such representation or warranties
relates to an earlier date, in which case such representation or warranty shall
only be made as to the date on which it is expressed to be made).

28



--------------------------------------------------------------------------------



 



          7.2.2 On the proposed Advance Date:
     (a) no legal action or proceeding shall have been instituted nor shall any
such action be threatened in writing, nor shall any order, judgment or decree
have been issued or proposed to be issued at the time of such Advance Date to
set aside, restrain, enjoin or prevent the completion and consummation of this
Agreement or the transactions contemplated hereby;
     (b) all property forming part of the Collateral shall be free and clear of
any and all Security Interests in favor of any party other than the Security
Trustee pursuant hereto, as evidenced to the satisfaction of the Lenders by
searches in Delaware and such other jurisdictions or registries as considered
necessary or advisable by the Finance Parties, acting commercially reasonably;
and
     (c) since September 30, 2007, no Material Adverse Change shall have
occurred.
          7.2.3 The Facility Agent shall have received:
     (a) evidence satisfactory to the Facility Agent that the aggregate
outstanding Advances will not after the proposed Advance exceed the Total
Commitments; and
     (b) written confirmation from the Borrower that all Pre Delivery Payments
due under the Aircraft Purchase Agreement in respect of the Aircraft subject to
the Advance on or before the date of the Advance but not financed hereunder have
been paid on or prior to the proposed Advance Date; which amount, for any Basic
Aircraft as at any Advance Date, shall be at least 20% of the Pre Delivery
Payment due on such Advance Date.
     7.3 Benefit of Conditions and Waiver. The conditions specified in this
Article VII (Conditions Precedent to Advances) (other than the condition
specified in Section 7.1.7, which is also for the benefit of the Borrower) are
inserted solely for the benefit of the Lenders and may be waived on their behalf
in whole or in part and with or without conditions by the Facility Agent (acting
on the instructions of all of the Lenders) in respect of any relevant action or
circumstance without prejudicing the rights of the Facility Agent to require
fulfillment of such conditions in whole or in part in respect of any other
relevant action or circumstance.
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
     The Borrower makes the following representations and warranties set out in
this Article VIII to each Finance Party on the date of this Agreement and as at
each Advance Date (except to the extent such representation or warranties
relates to an earlier date, in which case such representation or warranty shall
only be made as to the date on which it is expressed to be made):

29



--------------------------------------------------------------------------------



 



     8.1 Status. The Borrower is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, is a
certified air carrier and is duly qualified to do business in, and is in good
standing in, all other jurisdictions where the nature of its business or the
nature of property owned or used by it makes such qualification necessary,
except where the failure to be so qualified and in good standing does not result
in a Material Adverse Change. The Borrower has full corporate power and
authority to carry on its business as now conducted and to execute, deliver and
perform its obligations under this Agreement and under each of the other
Operative Documents to which it is (or will be) a party.
     8.2 Binding Obligations. It has duly authorized, executed and delivered
this Agreement and each of the Operative Documents to which it is (or will be) a
party, and each of the Operative Documents to which it is (or will be) a party
constitutes, or when entered into will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, arrangement, moratorium or similar laws affecting
the rights of creditors generally and by general principles of equity.
     8.3 Non Conflict with Other Obligations. Neither the execution and delivery
by the Borrower of the Operative Documents to which it is or will be a party,
nor the consummation by the Borrower of any of the transactions contemplated
hereby or thereby, nor the compliance by the Borrower with any of the terms and
provisions hereof and thereof, (A) requires or will require any approval of its
stockholders, or approval or consent of any trustees or holders of any
indebtedness or obligations of it except such as have been (or will be) duly
obtained, (B) violates or will violate its certificate of incorporation or
by-laws, (C) contravenes or will contravene any provision of, or constitutes or
will constitute a default under, or results or will result in any breach of, any
indenture, mortgage, lease, chattel mortgage, deed of trust, conditional sale
contract, bank loan or credit agreement, license or other agreement, instrument
or contractual restriction to which it is a party or by which it is bound or
(D) contravenes or will contravene any applicable law binding on it.
     8.4 Governmental Consents and Approvals. No Authorization of, giving of
notice to, or registration with, or taking of any other action in respect of,
any governmental authority or agency or any other applicable governmental
authority or agency is required for the execution and delivery of, or the
carrying out by, the Borrower of any of the transactions contemplated hereby or
any other of the Operative Documents to which the Borrower is or will be a
party, other than the filing of the UCC-1 financing statement referred to in
Section 7.1.5. Upon the filing of the UCC-1 financing statement specified in the
preceding sentence, the Security Trustee will have a first priority and
perfected security interest in the Collateral.
     8.5 Financial Statements.
          8.5.1 The Original Financial Statements were prepared in accordance
with GAAP consistently applied (except as may be indicated in the notes thereto
or as permitted by Form 10-Q in the case of interim unaudited consolidated
financial statements).
          8.5.2 The Original Financial Statements fairly represent in all
material respects the consolidated financial condition and operations of the
Guarantor as at the respective

30



--------------------------------------------------------------------------------



 



dates thereof and the consolidated results of its operations and cash flows for
the periods indicated therein.
          8.5.3 There has been no Material Adverse Change since September 30,
2007 except as disclosed by it to the Facility Agent in writing prior to the
date hereof.
     8.6 Pari Passu Ranking. Its payment obligations under the Loan Documents
rank at least pari passu with the claims of all its other unsecured and
unsubordinated creditors.
     8.7 No Proceedings Pending or Threatened. There are no pending or, to the
Borrower’s knowledge, threatened actions or proceedings against the Borrower
before any court or administrative agency that would reasonably be expected to
materially adversely affect Borrower’s ability to perform its obligations under
the Loan Documents.
     8.8 No Relevant Event. No Relevant Event has occurred and is continuing or
could reasonably be expected to result from the making of any Advance.
     8.9 Aircraft Purchase Agreement. The Borrower is not in default of any of
its obligations under the Aircraft Purchase Agreement, the Aircraft Purchase
Agreement is in full force and effect and, to the knowledge, information and
belief of Borrower’s Responsible Officers, the Aircraft Manufacturer is not in
default of its obligations under the Aircraft Purchase Agreement. The Borrower
has not entered into any agreement with the Aircraft Manufacturer (including any
portion or provision of the Aircraft Purchase Agreement that is not being
assigned to the Security Trustee in accordance with the Security Documents) that
adversely affects the rights of the Security Trustee under the Assigned Aircraft
Purchase Agreement in any material respect. As at the date hereof, Schedule 3
accurately reflects the timing and amounts of Pre Delivery Payments due under
the Aircraft Purchase Agreement, and all Pre Delivery Payments that have fallen
due prior to the date hereof have been paid in full by the Borrower (excluding,
for the avoidance of doubt, any such payments that have been deferred in a
manner consistent with the terms of the Assigned Aircraft Purchase Agreement).
The Detailed Specification for the Aircraft requires the Aircraft to be
delivered in freighter configuration. The portions of the Aircraft Purchase
Agreement posted on the following website on the date hereof:
http://www.sec.gov/Archives/edgar/data/1135185/000093041306007829/c45137_ex10-1.txt,
are true and accurate. The Aircraft constitute aircraft that are the subject
matter of the Assigned Purchase Agreement.
ARTICLE IX
REPRESENTATIONS AND WARRANTIES OF THE FINANCE PARTIES
     9.1 Each Finance Party hereby represents and warrants to each of the other
Parties, as of the date hereof, that:
     (a) it is a duly organized, validly existing and (if applicable) in good
standing under the applicable laws of its jurisdiction of organization;
     (b) it has the full requisite power and authority, including trust power
(if applicable), to execute, deliver and enter into the Loan Documents to which
it is or is

31



--------------------------------------------------------------------------------



 



contemplated to become a Party, to comply with the terms hereof and thereof, and
to perform its obligations hereunder and thereunder;
     (c) it has duly authorized, executed and delivered the Loan Documents to
which it is or is contemplated to become a Party and, assuming due execution and
delivery by each of the Parties thereto, each such Loan Document constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except as the enforceability thereof may be limited by applicable
bankruptcy, insolvency, receivership, reorganization, arrangement, moratorium or
other similar laws affecting creditors’ rights generally and to general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law); and
     (d) without making any inquiries (legal, factual or otherwise), it does not
have any knowledge of any circumstances that will give rise to a claim pursuant
to Section 13.1 or Section 14.1.
ARTICLE X
COVENANTS OF THE BORROWER
     The undertakings in this Article X shall remain in force from the date of
this Agreement for so long as any amount is outstanding under the Loan Documents
or any commitment is in force.
     10.1 Authorizations. The Borrower shall promptly obtain, comply with and do
all that is necessary to maintain in full force and effect any material
Authorization required under any applicable law to enable it to perform its
obligations under the Operative Documents to which it is (or will be) a party
and to ensure the legality, validity or enforceability of any Operative Document
to which it is (or will be) a party, and shall supply certified copies thereof
to the Facility Agent upon reasonable request.
     10.2 Compliance with Laws. The Borrower shall comply in all respects with
all laws to which it may be subject, if failure to so comply would materially
impair its ability to perform its obligations under the Operative Documents.
     10.3 Use of Advance. The Borrower shall use the proceeds of each Advance
under this Agreement exclusively for the purpose specified in Section 2.3
(Purpose).
     10.4 Negative Pledge. The Borrower shall not directly or indirectly create,
incur, assume, suffer to exist or permit to subsist any Security Interest, other
than Permitted Encumbrances, over (a) any of the Aircraft as to which an Advance
is outstanding or (b) any of the Collateral. Further, the Borrower will
promptly, at its own cost and expense, take such action as may be necessary duly
to discharge and satisfy (by bonding or otherwise) in full any such Security
Interest if the same shall arise at any time.
     10.5 Recovery of Pre Delivery Payments. For so long as any Secured
Obligations for such Aircraft remain outstanding, the Borrower shall not take
any action to obtain or recover from the Aircraft Manufacturer any Pre Delivery
Payments (including any of the Borrower Pre

32



--------------------------------------------------------------------------------



 



Delivery Payments) without the written consent of the Facility Agent, and the
Borrower agrees to provide an irrevocable direction to the Aircraft Manufacturer
to remit any refunds, rebates or other amounts payable by the Aircraft
Manufacturer in respect of the Pre Delivery Payments relating to any Aircraft
directly to the Security Trustee and not to the Borrower. The Borrower
acknowledges that, until all Secured Obligations relating to any Aircraft are
satisfied in full, the Security Trustee (to the exclusion of the Borrower) shall
be entitled to any amounts payable by the Aircraft Manufacturer to the Borrower
in respect of the Pre Delivery Payments relating to such Aircraft.
     10.6 Lenders’ Purchase Price. The Borrower shall not at any time take any
action to increase the Lenders’ Purchase Price payable in respect of any
Aircraft, including all Seller Provided Equipment, Specification Change Notices,
Optional Features (as each such term is defined in the Assigned Aircraft
Purchase Agreement), deferred interest and escalation to the date of purchase in
accordance with the escalation formula calculated in accordance with the
Assigned Aircraft Purchase Agreement, by more than $500,000.00 without the prior
consent of the Facility Agent unless the Borrower immediately pays to the
Aircraft Manufacturer any amount by which an increase of the Lenders’ Purchase
Price for such Aircraft would exceed $500,000.00 and delivers to Facility Agent
a report evidencing such payment to the Aircraft Manufacturer.
     10.7 Further Assurance. The Borrower shall carry out all acts, do all
things and execute all documents reasonably required by any Finance Party to
protect and/or perfect the interests of any Finance Party under the Operative
Documents (including, without limitation, the filing or registration of any of
the Operative Documents as may be required in relation to the transactions
contemplated by the Operative Documents).
     10.8 Merger. The Borrower may not enter into any transaction (whether by
way of reconstruction, reorganization, consolidation, amalgamation, merger,
transfer, sale, lease or otherwise, a “Merger”) whereby all or substantially all
of its undertaking, property and assets would become the property of any other
person or, in the case of any such Merger, of the continuing corporation
resulting therefrom (the “Successor Corporation”) unless: (a) no Event of
Default has occurred and is continuing or would result therefrom; (b) the person
acquiring the undertaking, property or assets will become, or the Successor
Corporation will be, liable for the obligations of the Borrower under the
Aircraft Purchase Agreement, and liable for the obligations of the Borrower
under the Facilities, and the Facility Agent shall have received evidence
reasonably satisfactory to it of such liability; and (c) such person or the
Successor Corporation is a corporation incorporated under the laws of any state
in the United States (and, if not Delaware, all UCC filings shall have been
effected in order to ensure that the Security Trustee continues to have a first
priority and perfected lien against the Collateral) and is a certified air
carrier.
     10.9 Aircraft Purchase Agreement. The Borrower shall not, without the prior
written consent of the Security Trustee (such consent, in the case of
clause (iii) or (iv) of this Section 10.9, to be given if it would be
unreasonable for the Borrower to withhold the consent to assignment requested of
it by the Aircraft Manufacturer and the Borrower is under a “reasonableness”
obligation in respect thereof):

33



--------------------------------------------------------------------------------



 



          (i) rescind, cancel, terminate or cause the termination of the
Aircraft Purchase Agreement or enter into any agreement with the Aircraft
Manufacturer which would rescind, cancel or terminate the Aircraft Purchase
Agreement, in each case insofar as it relates to any Aircraft as to which a Loan
is outstanding or the Collateral (or any part thereof);
          (ii) enter into any agreement with the Aircraft Manufacturer to amend,
waive or otherwise modify any provision of the Aircraft Purchase Agreement
(insofar as it relates to any Aircraft as to which a Loan is outstanding or the
Collateral (or any part thereof)) which would adversely affect the Security
Trustee’s interest in the Collateral in any material respect, including, without
limitation, (A) result in an increase of the Lenders’ Purchase Price other than
in accordance with Section 10.6 or (B) amending the Pre Delivery Payment Dates
or any Scheduled Delivery Month;
          (iii) except as permitted under the Aircraft Purchase Agreement,
consent to any assignment by the Aircraft Manufacturer of its rights under the
Aircraft Purchase Agreement (insofar as it relates to an Aircraft as to which a
Loan is outstanding or any part thereof) or under the Consent and Agreement;
          (iv) request or consent to any Pre Delivery Payment to be transferred
to or applied towards any aircraft, other than towards the Aircraft to which
such Pre Delivery Payment relates; or
          (v) amend the “Basic Specification” of the Aircraft so that the
Aircraft would not be in cargo configuration.
     10.10 Financial Information.
          10.10.1 The Borrower shall supply or procure the supply to the
Facility Agent in sufficient copies for all the Lenders, to the extent such
materials are not made available on the Guarantor’s website:
          (i) as soon as practicable and in any event within 120 days after the
end of each fiscal year of the Guarantor, consolidated statements of income and
cash flows and a consolidated statement of stockholders’ equity of the Guarantor
and its Subsidiaries for such year, and a consolidated balance sheet of the
Guarantor and its Subsidiaries as at the end of such year, setting forth in each
case in comparative form corresponding consolidated figures from the preceding
annual audit, all in reasonable detail and reported on by independent public
accountants of recognized national standing selected by the Borrower (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Guarantor and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (except for
inconsistencies required by changes to GAAP and changes approved by such
accountants in accordance with GAAP);

34



--------------------------------------------------------------------------------



 



          (ii) as soon as practicable and in any event within 90 days after the
end of each quarterly period (other than the last quarterly period) in each
fiscal year of the Guarantor beginning after December 31, 2007, consolidated
statements of income, stockholders’ equity and cash flows of the Guarantor and
its Subsidiaries for the period from the beginning of the current fiscal year to
the end of such quarterly period, and a consolidated balance sheet of the
Guarantor and its Subsidiaries as at the end of such quarterly period, setting
forth in each case in comparative form figures for the corresponding period in
the preceding fiscal year, all in reasonable detail and presenting fairly in all
material respects the financial condition and results of operations of the
Guarantor and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (except for inconsistencies required by changes to GAAP and
changes approved by the accountants referred to in clause (i) above in
accordance with GAAP), subject to normal year-end audit adjustments and the
absence of footnotes; and
          10.10.2 The Borrower shall supply or procure the supply to the
Facility Agent in sufficient copies for all the Lenders, to the extent such
materials are not made available on the Borrower’s website and provided that the
Borrower is not prohibited or restricted by law from doing so:
          (i) promptly, any documents or information that the Guarantor files
with the Securities and Exchange Commission and that is disclosable to the
Guarantor’s shareholders; and
          (ii) promptly, such further information regarding the Collateral,
financial condition, business and operations of the Borrower or the Guarantor as
any Finance Party (through the Facility Agent) may reasonably request.
ARTICLE XI
FEES AND EXPENSES
     11.1 Facility Agent and Security Trustee Fees. The Borrower shall pay the
Fees specified in the Fee Letter at the time and in the manner required by the
terms thereof. The Borrower shall pay the Fees of the Security Trustee as agreed
on or prior to the date hereof.
     11.2 Commitment Fee. The Borrower shall, in respect of each Tranche, pay a
commitment fee to the Security Trustee for disbursement to the Lenders quarterly
in arrears on the first Business Day of each calendar quarter from the date
hereof, which fee shall cease to accrue from and after (i) the last day of the
Availability Period for such Tranche or (ii) the termination or cancellation of
the Commitments relating to such Tranche, whichever shall occur first. Such
commitment fees shall be payable in the following amounts:
     (a) for each Tranche relating to Doric Loans (prior to any Doric Prepayment
Date for such Aircraft), the commitment fee shall be 0.325% per annum of the
applicable Tranche Availability; and

35



--------------------------------------------------------------------------------



 



     (b) for each Tranche relating to Basic Loans, including any Doric Loans
converted to Basic Loans after the Doric Prepayment Date, the commitment fee
shall be shall be 0.50% per annum of the applicable Tranche Availability.
The Security Trustee may consult with the Facility Agent in connection with the
allocation and distribution of the commitment fees to the Lenders.
     11.3 Transaction Expenses. The Borrower will:
          11.3.1 reimburse the reasonable attorney’s fees and expenses of the
Finance Parties in connection with the negotiation and documentation of the term
sheet for the transaction and the Loan Documents and any other documents
referred to herein and therein (other than in connection with the sale, transfer
or participation of any interest by a Lender in the Advances) and the closings
of the transactions contemplated thereby on the Initial Advance Date; provided,
that, if the Initial Advance Date does not occur for any reason, the Borrower
shall reimburse the Finance Parties for all such reasonable fees and expenses
promptly upon request for reimbursement, unless a Lender fails to fund the
initial Advances after all Conditions Precedent to such funding obligations have
been satisfied, in which event the Borrower will not reimburse the portion of
such fees and expenses allocable to such failing Lender, with such failing
Lender being responsible for its pro rata share (determined on the basis of
their Commitments) of such fees and expenses and the Borrower continuing to be
responsible for the balance of such fees and expenses;
          11.3.2 pay as and when due the reasonable fees and expenses of the
Security Trustee; and
          11.3.3 pay all filing and registration costs associated with the
perfection in the Collateral.
     11.4 Amendment Costs. If the Borrower requests an amendment, waiver or
consent of the terms hereof or of any other Operative Document, the Borrower
shall, within ten days of demand, pay or reimburse the Facility Agent for the
amount of all appropriately evidenced and reasonable costs and expenses
(including reasonable legal fees) reasonably incurred by the Facility Agent and
the Lenders in responding to, evaluating, negotiating or complying with that
request or requirement (whether or not such amendment, waiver or consent is made
or given), it being agreed that any invoices for legal services shall reflect
the hours and rates of attorneys but exclude the narratives.
     11.5 Enforcement Costs. The Borrower shall, on demand, pay to each Finance
Party the amount of all reasonable and documented costs and expenses (including
reasonable legal fees) incurred by that Finance Party following the occurrence
and during the continuation of an Event of Default, associated with any “work
out” or in connection with the enforcement of, or the preservation of any rights
under, any Operative Document.
     11.6 No Double-Counting. No Finance Party shall be entitled to an
indemnity, payment or reimbursement under any Operative Document to the extent
that such Finance Party has otherwise been indemnified, paid, compensated or
reimbursed in respect of the relevant sum

36



--------------------------------------------------------------------------------



 



in respect of which it would otherwise be entitled to be indemnified, paid or
reimbursed under any such Operative Document.
ARTICLE XII
GENERAL INDEMNIFICATION
     12.1 Claims Defined. For the purposes of this Article XII, “Claims” shall
mean any and all liabilities, obligations, losses, damages, settlements,
penalties, claims, costs, actions, suits, expenses or judgments of whatsoever
kind and nature (whether or not on the basis of negligence, strict or absolute
liability or liability in tort) which may be imposed on, incurred by, suffered
by, or asserted against an Indemnitee and shall include all reasonable costs,
disbursements and expenses (including reasonable legal fees and expenses) of an
Indemnitee in connection therewith or related thereto.
     12.2 Claims Indemnified. Subject to the exclusions stated in Section 12.3
below and the other limitations in this Article XII, the Borrower agrees, to
indemnify, protect, defend and hold harmless, on an After-Tax Basis, each
Indemnitee from, against and in respect of any and all Claims of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against any
Indemnitee in any way related to, resulting from or arising out of any one or
more of the following: (a) the Borrower’s possession of, title to, or leasing
of, the Aircraft, the Airframe or any Engine or Part, (b) this Agreement or any
of the other Operative Documents, or any of the transactions contemplated hereby
or thereby, or the enforcement of the terms of any thereof related to, resulting
from or arising out of a Default or an Event of Default (including restructuring
or reorganization of the Borrower, whether or not supervised by a court),
(c) the manufacture, design, purchase, acceptance or rejection of the Aircraft,
the Airframe or any Engine or Part under the Aircraft Purchase Agreement,
(d) the ownership, delivery, non-delivery, lease, sublease, wet lease,
possession, use, non-use, substitution, airworthiness, state of airworthiness,
control, manufacture, construction, maintenance, repair, testing, abandonment,
replacement, operation, registration, deregistration, re-registration,
condition, sale, storage, modification, alteration, return, pooling, assignment,
transfer or other disposition of the Aircraft, the Airframe or any Engine or
Part (including, without limitation, any death or injury to passengers or
others, property damage, any damage to the environment, any latent or other
defects, whether or not discoverable, any claim for patent, trademark or
copyright infringement and any violation of law by the Borrower), (e) tort
liability, whether or not arising out of the negligence of any Indemnitee
(whether active, passive or imputed and including strict liability without
fault), (f) any breach of or failure to perform or observe, or any other
non-compliance with, any covenant, condition or agreement or other obligation to
be performed by the Borrower under any of the Operative Documents, or the
falsity or inaccuracy of any representation or warranty of the Borrower in any
of the Operative Documents, (g) any violation of applicable law by the Borrower,
or its directors, officers, employees, agents or servants, (h) the offer or sale
of any Loans or any refunding or refinancing of the Loans by the Borrower (the
benefit of the indemnity in this clause (h) to extend also to any person who
controls the Indemnitee, its successors, assigns, employees, directors and
officers) and (i) the insolvency, bankruptcy, reorganization or other proceeding
in any jurisdiction relating to or against the Borrower or any Affiliate of the
Borrower (including, without limitation, any action or proceeding taken to set
aside, invalidate, affect or treat as a preference or transaction at an
undervalue, the sale of the

37



--------------------------------------------------------------------------------



 



Aircraft, the Airframe or any Engine or Part from the Borrower to the Owner
Trustee or any other transaction contemplated by the Operative Documents).
     12.3 Claims Excluded. The following are excluded from the Borrower’s
agreement to indemnify any particular Indemnitee under this Article XII:
     (a) any Claim to the extent such Claim is a Tax covered under Article XIII
of this Agreement, except to the extent any Claim is required to be paid on an
After-Tax Basis;
     (b) any Claim to the extent attributable to the gross negligence, willful
misconduct or fraud of such Indemnitee (other than the gross negligence or
willful misconduct imputed as a matter of law to such Indemnitee solely by
reason of its interest in the Aircraft or any Operative Document);
     (c) any Claim to the extent attributable to the noncompliance by such
Indemnitee with any of the terms of, or any misrepresentation by such Indemnitee
contained in, any Operative Document to which such Indemnitee is a party (unless
and to the extent such noncompliance or misrepresentation is attributable to
noncompliance by the Borrower with any of their respective obligations under the
Operative Documents or to a misrepresentation by the Borrower contained in any
Operative Document or certificate delivered pursuant thereto);
     (d) any Claim to the extent such Claim is a cost, fee or expense payable by
such Indemnitee pursuant to any express provision of any Operative Document and
for which the Borrower is not otherwise obligated to reimburse such Indemnitee
directly or indirectly pursuant to any express provision of the Operative
Documents;
     (e) any Claim to the extent such Claim would have arisen if such Indemnitee
had not engaged in the transactions contemplated by the Operative Documents;
     (f) any Claim to the extent such Claim is an ordinary and usual operating,
administrative or overhead expense of such Indemnitee other than such expenses
caused by the occurrence of an Event of Default;
     (g) any Claim that constitutes a Finance Party Encumbrance attributable to
such Indemnitee;
     (h) in the case of any Lenders, (A) any Claim resulting from any offer,
sale or assignment of its Loans under this Agreement, unless an Event of Default
shall have occurred and be continuing, and (B) any Claim to the extent
attributable to violations of applicable securities laws attributable to such
Lenders’ own actions in connection with any such offer, sale, assignment or
other disposition by such Lenders;
     (i) any Claim to the extent attributable to the authorization or the giving
by such Indemnitee of any amendment, supplement, waiver or consent with respect
to any of the Operative Documents, other than (A) such as has been requested by
the Borrower,

38



--------------------------------------------------------------------------------



 



(B) such as is required by any of the Operative Documents or (C) any thereof at
a time an Event of Default related thereto shall have occurred and be
continuing;
     (j) any Claim to the extent attributable to a failure by the Security
Trustee to distribute in accordance with this Agreement any amounts received and
distributable by it hereunder.
     12.4 Insured Claims. In the case of any Claim indemnified by the Borrower
hereunder which is covered by a policy of insurance maintained by the Borrower,
each Indemnitee agrees to cooperate, at the Borrower’s cost and expense, with
the insurers in the exercise of their rights to investigate, defend or
compromise such Claim as may be required to retain the benefits of such
insurance with respect to such Claim.
     12.5 Claims Procedure. An Indemnitee shall promptly notify the Borrower in
writing of any Claim as to which indemnification is sought; provided that the
failure to so notify the Borrower shall not relieve the Borrower from any
liability which they may have to such Indemnitee pursuant to this Article XII
except to the extent such failure prejudices the Borrower’s ability to defend
such Claim. Subject to the rights of insurers under policies of insurance
maintained by the Borrower and the provisos below, the Borrower shall have the
right to investigate and the right in its sole discretion to defend or
compromise any such Claim, and the applicable Indemnitee shall, at the
Borrower’s cost and expense, cooperate with all reasonable requests of the
Borrower in connection therewith; provided that (i) if the Borrower shall settle
or compromise any Claim, the Borrower shall do so at its own expense or shall
provide funds to or on behalf of such Indemnitee on an After-Tax Basis to pay
such Claim, (ii) the Borrower shall not settle or compromise any Claim with
respect to which the Borrower has not agreed to indemnify such Indemnitee to
such Indemnitee’s satisfaction or on a basis that admits any criminal liability,
gross negligence or willful misconduct by any Indemnitee, and (iii) upon the
request of such Indemnitee, the Borrower will actively pursue in good faith a
motion to dismiss such Indemnitee from any action, suit or proceeding related to
such Claim and will consult with such Indemnitee about the conduct of such
motion to dismiss; and provided, further, that, the Borrower shall not be
entitled to assume and control the defense of or compromise any such Claim
(A) during the continuance of any Default or any Event of Default, or (B)  if
any actual or potential material conflict of interest exists making it advisable
in the good faith opinion of such Indemnitee (on the basis of prevailing
standards of professional responsibility) for such Indemnitee to be represented
by separate counsel, or (C) if such Claim or any related action, suit or
proceeding will involve any non-de minimis risk of the sale, forfeiture or loss
of, or the creation of any Security Interest (other than Permitted Encumbrance)
on the Collateral, or (D) if such Claim or any related action, suit or
proceeding involves any risk of criminal liability to such Indemnitee, or
(E) unless the Borrower shall have acknowledged in writing its obligation to
indemnify such Indemnitee pursuant to this Article XII, or (F) if the nature of
any such Claim resulting from the gross negligence or willful misconduct of the
Borrower is such that the Indemnitee reasonably considers that that its
reputation may be materially damaged by the existence of such Claim or by the
Borrower conducting such defense, and, in any such case, the relevant Indemnitee
will have the right to control the defense of such Claim at the expense of the
Borrower. Where the Borrower or the insurers under a policy of insurance
maintained by the Borrower undertake the defense of an Indemnitee with respect
to a Claim, no additional legal fees or expenses of such Indemnitee in
connection with the defense of

39



--------------------------------------------------------------------------------



 



such Claim shall be indemnified hereunder unless any of the circumstances
specified in clause (A) through (E) of the preceding proviso shall apply or such
fees or expenses or were incurred at the request of the Borrower or such
insurers, in any of which cases, the reasonable fees and expenses of counsel to
the Indemnitee that is reasonably acceptable to Borrower shall be payable by the
Borrower on an After-Tax Basis for so long as such circumstances shall continue.
Subject to the requirements of any policy of insurance, an Indemnitee may
participate at its own expense (subject to the preceding sentence) in any
judicial proceeding controlled by the Borrower pursuant to the preceding
provisions and such participation shall not constitute a waiver of the
indemnification provided in this Article XII. The Borrower will provide the
Indemnitee with all information not within the control of the Indemnitee as is
reasonably available to the Borrower and which the Indemnitee may reasonably
request and shall otherwise cooperate in all reasonable respects with the
Indemnitee in the exercise of its rights and the performance of its obligations
under this Section 12.5. Nothing in this Article XII shall be deemed to require
any Indemnitee to contest any Claim or to assume responsibility for or control
the defense of any Claim. No Indemnitee shall be prevented by this Section 12.5
from settling or paying any Claim immediately if such Indemnitee is required by
applicable law to do so.
     12.6 Subrogation. To the extent that a Claim indemnified by the Borrower
under this Article XII is in fact paid in full by the Borrower and/or an insurer
under a policy of insurance maintained by the Borrower, the Borrower and/or such
insurer, as the case may be, shall be subrogated to the rights and remedies of
the Indemnitee on whose behalf such Claim was paid (other than rights of such
Indemnitee under insurance policies maintained at its own expense) with respect
to the transaction or event giving rise to such Claim. So long as no Default or
Event of Default shall have occurred and be continuing, should an Indemnitee
receive any payment (except under insurance policies maintained at its own
expense) from any party other than the Borrower or its insurers, in whole or in
part, with respect to any Claim paid by the Borrower or its insurers hereunder,
such Indemnitee shall promptly pay the amount so received (but not an amount in
excess of the amount the Borrower or any of its insurers has paid in respect of
such Claim) over to the Borrower.
     12.7 Effect of Other Indemnities. The Borrower’ obligations under this
Article XII shall be those of a primary obligor whether or not the person
indemnified shall also be indemnified with respect to the same matter under the
terms of this Agreement, or any other document or instrument, and the person
seeking indemnification from the Borrower pursuant to any provision of this
Agreement may proceed directly against the Borrower without first seeking to
enforce any other right of indemnification.
     12.8 Survival. The indemnities and other obligations of the Borrower, and
the obligations of any Indemnitee, under this Article XII shall survive the
Lenders’ making their respective commitments available, the Maturity Date for
all of the Loans and the expiration or other termination of the Operative
Documents.

40



--------------------------------------------------------------------------------



 



ARTICLE XIII
TAX INDEMNITIES
     13.1 Taxes Indemnified. Subject to the exclusions stated in Section 13.2
below, the Borrower agrees to indemnify, protect, defend and hold harmless on an
After-Tax Basis each Tax Indemnitee against Taxes imposed on or with respect to
any Tax Indemnitee, the Borrower, the Aircraft, the Airframe, any Engine or any
Part, the Collateral, or any Loan in connection therewith, upon or with respect
to or relating to:
     (a) the Loans, their advance by the Lenders, the payment of any amounts
thereon or any refinancing thereof;
     (b) property, income, or other proceeds received with respect to the
property held by the Tax Indemnitees under the Operative Documents;
     (c) the payment of the purchase price pursuant to the Assigned Aircraft
Purchase Agreement or any other amount paid or payable pursuant to any Operative
Document or any document related thereto or the property or the income or other
proceeds with respect to any of the Collateral held by the Security Trustee;
     (d) any of the Operative Documents and any other documents contemplated
hereby or thereby and amendments and supplements hereto and thereto or the
execution, delivery and performance of any thereof or the issuance, acquisition,
holding or subsequent transfer thereof or otherwise with respect to or in
connection with the transactions described or contemplated herein or therein; or
     (e) any reasonable out-of-pocket costs and expenses fairly attributable to
any of the foregoing incurred by any Tax Indemnitee.
     13.2 Taxes Excluded. The provisions of Section 13.1 shall not apply to, and
the Borrower shall have no indemnity liability pursuant to Section 13.1 with
respect to:
     (a) Taxes (other than (x) any Tax that is or is in the nature of a sales,
use, license, value added, stamp, transfer, excise, goods and services, property
or rental Tax or (y) any withholding Tax (1) that is imposed by any government
or taxing authority, or (2) with respect to payments or deemed payments on or
with respect to any Unpaid Sum or on payments to any Tax Indemnitee that is
imposed by the United States) imposed by any government or taxing authority on,
based on, measured by or with respect to gross or net income, gross or net
receipts or capital gains (including, without limitation, any minimum Taxes,
alternative minimum Taxes, personal holding company Taxes, accumulated earnings
Taxes and any Taxes on or measured by any items of tax preference) or that are
franchise Taxes, Taxes on doing business or Taxes on, based on, or measured by
or with respect to capital or net worth; provided, that there shall not be
excluded by this Section 13.2(a) any such Taxes imposed by any government or
taxing authority located outside the United States to the extent such Taxes are
imposed as a result of (A) the location, use, operation or presence of the
Aircraft, the Airframe, any Engine, any Part, or the Collateral, or any interest
therein in such jurisdiction, (B) the

41



--------------------------------------------------------------------------------



 



presence, activity or other connection of the Borrower in or with such
jurisdiction, (C) the Borrower making or deemed to be making a payment from or
through such jurisdiction, (D) the execution or delivery of any Operative
Document (or any amendment thereof or supplement thereto) or the creation,
recording or perfection of any security interest in such jurisdiction or (E) any
combination of factors (A), (B), (C) and (D) of this Section 13.2(a); provided,
further, there shall not be excluded under this paragraph (x) any amount
necessary to make any payment hereunder on an After-Tax Basis or (y) any Taxes
imposed on or payable by a Tax Indemnitee as a result of the failure of any
person to withhold income tax from any payment pursuant to any Operative
Document unless such Tax Indemnitee expressly agreed in any Operative Document
to withhold such income tax from such payment;
     (b) Taxes imposed on any Tax Indemnitee to the extent resulting from the
willful misconduct, gross negligence or fraud of such Tax Indemnitee or any
Affiliate thereof or the breach or inaccuracy of any representation, warranty or
covenant of such Tax Indemnitee or any Affiliate thereof in any Operative
Document;
     (c) Taxes imposed on any Tax Indemnitee in excess of the Taxes that would
have been imposed and indemnified against had there not been a transfer,
determined at the time of transfer, to such Tax Indemnitee (x) of any interest
in the Aircraft, the Airframe, any Engine, any Part, or the Collateral or any
interest in or rights arising under any Operative Document or (y) of any
interest (direct or indirect) in another Tax Indemnitee; provided that the
exclusion described in this Section 13.2(c) shall not apply to (A) any increase
in any indemnity payable under this Article XIII to any Tax Indemnitee that is a
corporation incorporated under the laws of the United States or a state thereof
or a partnership each partner of which is such a corporation to the extent
attributable to the fact that the income tax rates used by the transferee for
the purpose of calculating payments on an After-Tax Basis are greater than those
used by the original Tax Indemnitee; (B) any increase in the amount of any Tax
imposed on or payable by any such assignee or transferee after the date of such
assignment or transfer as a result of a Change in Law (including, for the
avoidance of doubt, any treaty) relating to Taxes after the date of such
assignment or transfer or (C) any increase in the amount of any Tax pursuant to
a transfer that is requested by the Borrower or that occurs after the occurrence
of an Event of Default that is continuing;
     (d) Taxes imposed on any Tax Indemnitee on or with respect to any voluntary
transfer (it being understood and agreed that any transfer that occurs
(1) pursuant to a request by the Borrower or in connection with an Event of
Default that has occurred and is continuing, (2) as a result of the
substitution, replacement, modification, pooling or improvement of the Aircraft,
the Airframe, any Engine or any Part, (3) as a result of a requirement of the
law of any jurisdiction due to the operation or presence of the Aircraft, the
Airframe, any Engine, any Part or the Collateral, or any activity or presence of
the Borrower, in such jurisdiction, (4) as a result of any bankruptcy or
insolvency of, or a foreclosure against, such Tax Indemnitee, or (5) pursuant to
the Operative Documents shall not be a voluntary transfer by such Tax
Indemnitee) (x) of any interest in the Aircraft, the Airframe, any Engine, any
Part, the Collateral or any interest in or rights

42



--------------------------------------------------------------------------------



 



arising under any Operative Document or (y) of any interest (direct or indirect)
in a Tax Indemnitee;
     (e) Taxes imposed with respect to any period before the date of this
Agreement (unless attributable to any act or omission on the part of the
Borrower or any of its Affiliates) or after the Maturity Date and discharge in
full of the Borrower’s obligations to pay all Unpaid Sums due at such time under
the Operative Documents; provided, that there shall not be excluded by this
Section 13.2(e) any Taxes related to events occurring or matters arising prior
to or simultaneously with the Maturity Date or imposed with respect to any
payment by the Borrower after such date;
     (f) Taxes imposed on any Tax Indemnitee to the extent such Taxes would not
have been imposed but for the failure of such Tax Indemnitee or any Affiliate
thereof to comply with (1) certification, information, documentation, reporting
or other similar requirements concerning such Finance Party’s nationality,
residence, identity or connection with the jurisdiction imposing such Taxes, if
such compliance is required by statute, regulation or administrative procedure
of the jurisdiction imposing such Taxes as a precondition to relief or exemption
from such Taxes and such Tax Indemnitee or Affiliate was eligible to comply with
such requirement or (2) any other certification, information, documentation,
reporting or other similar requirements under the Tax laws, regulations or
administrative procedures of the jurisdiction imposing such Taxes that would
establish entitlement to otherwise applicable relief or exemption from such
Taxes available to such Tax Indemnitee or Affiliate; provided, however, that the
exclusions set forth in this Section 13.2(f) shall only apply if the Borrower,
any governmental authority or any other person shall have given such Tax
Indemnitee or Affiliate timely written notice of such certification,
information, document, reporting or other similar requirement at such time and
in such manner as shall give such Tax Indemnitee a reasonable opportunity to
comply with such requirement (or, if requested by the Tax Indemnitee, the
Borrower shall have timely prepared and filed any such forms or documents on
behalf of the Tax Indemnitee at the Borrower’s sole expense as shall be
necessary to comply with such requirement) and such Tax Indemnitee shall not
have determined in its sole opinion determined in good faith that compliance
with such requirement would create a risk of unindemnified adverse consequences
to such Tax Indemnitee or any of its Affiliates;
     (g) Taxes to the extent such Taxes would not have been imposed but for an
amendment to any Operative Document to which the Borrower is not a party without
the prior written consent of the Borrower, unless such amendment occurs in
connection with and during the continuance of an Event of Default or is required
by applicable law or is required by any Operative Document;
     (h) so long as all other amounts due under the Operative Documents are
being paid when due without reduction, Taxes for so long as such Taxes are being
contested in accordance with the provisions of Section 13.3(c) hereof;
     (i) interest, penalties or additions to Tax imposed on a Tax Indemnitee to
the extent such interest, penalties or additions to Tax would not have been
imposed but for

43



--------------------------------------------------------------------------------



 



the failure of such Tax Indemnitee or any Affiliate thereof to file any return
properly and timely, unless such failure results from a failure of the Borrower
to comply with this Article XIII;
     (j) Taxes imposed on a Tax Indemnitee resulting from, or which would not
have occurred but for, a Finance Party Encumbrance for which such Tax Indemnitee
is responsible;
     (k) Taxes imposed on the Security Trustee that are on, based on or measured
by any trustee fees for services rendered by the Security Trustee;
     (l) Taxes imposed on a Tax Indemnitee to the extent they would have been
incurred notwithstanding their entry into the Operative Documents; and
     (m) any Tax imposed on or payable by any Tax Indemnitee to the extent such
Tax was actually paid or reimbursed in connection with making a payment on an
After-Tax Basis to such Tax Indemnitee by the Borrower pursuant to any other
provision of the Operative Documents.
     13.3 Certain Agreements.
     (a) If any Tax Indemnitee shall realize a tax benefit with respect to Taxes
paid or indemnified against by the Borrower pursuant to this Article XIII
(whether by way of deduction, credit, allocation or apportionment of income or
otherwise) except to the extent previously taken into account in computing the
indemnity or other payment for such Taxes, such Tax Indemnitee shall pay to the
Borrower an amount that, after subtraction of any further Tax savings such Tax
Indemnitee realizes as a result of the payment thereof, is equal to the amount
of such Tax benefit; provided that (x) no Default or Event of Default has
occurred and is continuing, (y) any subsequent loss of any Tax benefit for which
a payment has been made to the Borrower hereunder (or which was taken into
account in computing the amount of the Borrower’s indemnity hereunder) shall be
treated as an indemnifiable Tax hereunder without regard to the exclusions set
forth in Section 13.2 and (z) such Tax Indemnitee shall not be obligated to make
any payment pursuant to this sentence to the extent that the amount of such
payment would exceed (1) the aggregate amount of all prior payments by the
Borrower to such Tax Indemnitee pursuant to this Article XIII, less (2) the
aggregate amount of all prior payments by such Tax Indemnitee to the Borrower
pursuant to this Article XIII. Each Tax Indemnitee shall use reasonable
endeavors in filing its Tax returns and in dealing with taxing authorities to
seek and claim each such identifiable Tax benefit and Tax savings and to
minimize the Taxes indemnifiable by the Borrower hereunder; provided, however,
that no Tax Indemnitee shall be restricted in its right to make available Tax
elections and otherwise arrange its Tax affairs as it, in its sole discretion,
deems appropriate and no Tax Indemnitee shall be obligated to re-arrange its Tax
affairs or to disclose any information regarding its Tax affairs or computations
to the Borrower or any other Person. Any amount payable by any Tax Indemnitee
pursuant to this Section 13.3(a) with respect to any saving in Taxes shall be
paid as soon as reasonably practicable after such Tax Indemnitee realizes the
identifiable Tax benefit (including making any estimated Tax

44



--------------------------------------------------------------------------------



 



payment reflecting (or that would reflect but for the use of deductions or
credits attributable to activities unrelated to the transactions contemplated by
the Operative Documents) such identifiable Tax benefit or, if an Event of
Default is then continuing, within 45 Business Days after the date such Event of
Default ceases to be continuing (assuming that such identifiable Tax benefit has
been realized by such Tax Indemnitee).
     (b) The Borrower shall pay any Tax for which it is liable pursuant to this
Article XIII directly to the appropriate taxing authority, if allowable, on or
before the due date for such Tax or, if not so allowable, directly to the Tax
Indemnitee. Any indemnity payable directly to any Tax Indemnitee pursuant to
this Article XIII shall be paid to such Tax Indemnitee within 10 Business days
after receipt of a written demand therefor from such Tax Indemnitee accompanied
by a written statement describing in reasonable detail the Taxes that are the
subject of such indemnity and the computation of the amount so payable (which
written statement shall be subject to verification in accordance with the
provisions of Section 13.3(c)), but not prior to the later of (x) two Business
Days prior to the due date for the payment of such Taxes or (y) in the case of
amounts which are being contested in accordance with Section 13.3(c), the time
such contest (including all appeals, if any) is finally resolved. If requested
by a Tax Indemnitee in writing, the Borrower shall furnish to such Tax
Indemnitee the original or a certified copy of a receipt (if any is reasonably
available to the Borrower) or such other evidence of payment as is reasonably
acceptable to such Tax Indemnitee and reasonably available to the Borrower.
     (c) If written claim is made against any Tax Indemnitee or if any
proceeding is commenced against any Tax Indemnitee (by a written notice of such
proceeding) for any Tax for which the Borrower is obligated pursuant to this
Article XIII, such Tax Indemnitee shall notify the Borrower in writing promptly
and shall not take any action with respect to such claim or Tax without the
consent of the Borrower for 30 days after the receipt of such notice by the
Borrower, except in the case of any such claim or proceeding, if action shall be
required by law or regulation to be taken prior to the end of such 30-day
period. If requested by the Borrower in writing within 30 days after the receipt
of such notice by the Borrower or such shorter period as is specified above,
such Tax Indemnitee shall in good faith diligently contest through appropriate
administrative and judicial proceedings (including pursuing all judicial
appeals, but not to the United States Supreme Court) in the name of such Tax
Indemnitee (or, if requested by the Borrower and permitted by applicable law,
and if such contest does not involve net income Taxes or Taxes that are not
indemnified by the Borrower hereunder, permit the Borrower to contest in the
name of the Borrower or such Tax Indemnitee, unless the Tax Indemnitee
determines that permitting the Borrower to control the contest could have a
material adverse effect on such Tax Indemnitee), the validity, applicability and
amount of such Tax by (x) resisting payment thereof, (y) not paying the same
except under protest, if protest be necessary or proper, or (z) if payment be
made, seeking a refund thereof in appropriate administrative and judicial
proceedings; provided that no such contest shall be commenced or continued
unless (A) the Borrower shall have agreed in writing to indemnify such Tax
Indemnitee for, and pay on a current basis, all reasonable out-of-pocket costs
and expenses which such Tax Indemnitee may incur in connection with contesting
such claim, including, without limitation, all reasonable legal, accountants’
and investigatory fees and disbursements, (B) if such contest is to be initiated
by the

45



--------------------------------------------------------------------------------



 



payment of, and the claiming of a refund for, such Tax by such Tax Indemnitee,
then the Borrower shall provide such Tax Indemnitee (on an interest-free basis)
with the amount of such payment (including interest, penalties and additions to
Tax with respect thereto) and shall agree to (and shall on demand) indemnify
such Tax Indemnitee against any adverse Tax consequences to such Tax Indemnitee
resulting from such interest-free loan, (C) such Tax Indemnitee shall have
reasonably determined that the action to be taken will not result in the risk of
imposition of criminal penalties or any material risk of forfeiture, sale or
loss of, or the creation of any Security Interest (other than a Permitted
Encumbrance) on any Collateral, (D) no Default or Event of Default shall have
occurred and be continuing, (E) the amount of the potential indemnity (together
with the amount of all logically related claims that have been or could be
raised in any audit involving such Tax Indemnitee for which the Borrower may be
liable to pay an indemnity under this Article XIII) exceeds $25,000.00, (F) the
Borrower shall have acknowledged its liability under this Article XIII for such
Taxes to the extent such contest is not successful provided that the Borrower
will not be bound by its acknowledgment of liability if the contest is resolved
with a written judicial decision on an articulated basis that clearly and
unambiguously demonstrates that the Borrower has no liability under this
Article XIII with respect to such Tax, (G) prior to the Borrower commencing any
judicial action on behalf of any Tax Indemnitee, the Borrower shall have
provided to such Tax Indemnitee at the Borrower’s expense an opinion of
independent Tax counsel selected by the Borrower and reasonably acceptable to
the Tax Indemnitee that a reasonable basis exists to contest such claim or, in
the case of any appeal of an adverse court decision, to the effect that it is
more likely than not such appeal will be successful and (H) if the contested Tax
is of a continuing nature and the Tax Indemnitee’s liability for such Tax shall
have been determined in a manner adverse to the Tax Indemnitee by a court after
a contest conducted pursuant to this Section 13.3(c), there shall have been a
change in applicable law since the date of the previous judicial decision and
the Tax Indemnitee shall have received at the Borrower’s expense, an opinion of
independent Tax counsel selected by the Borrower and reasonably acceptable to
the Tax Indemnitee that as a result of such change in applicable law the contest
is more likely than not to be successful. The party in control of the contest
shall consider in good faith the reasonable requests of the other party,
including the request to participate in the contest. The Tax Indemnitee shall
not be required by this Section 13.3(c) or any other provision in the Operative
Documents (unless required by applicable law or necessary in order to pursue the
contest) to disclose to the Borrower or any other Person such Tax Indemnitee’s
tax returns, books or records, or any other document or information that such
Tax Indemnitee in its sole opinion considers to be confidential. If any Tax
Indemnitee shall obtain a refund (the amount of such refund to be determined in
the good faith discretion of such Tax Indemnitee) (including a credit or other
offset against liability for Tax) of all or any part of any Tax paid by the
Borrower or for which the Borrower shall have reimbursed such Tax Indemnitee,
such Tax Indemnitee shall pay the Borrower an amount which, after subtraction of
any further savings of Taxes actually realized by such Tax Indemnitee as a
result of such payment, shall be equal to the amount of such refund, including
any interest actually received by or credited to such Tax Indemnitee on such
refund attributable to such Tax that is properly attributable to the period
subsequent to such payment or reimbursement by the Borrower, less any Taxes
payable by such Tax

46



--------------------------------------------------------------------------------



 



Indemnitee as a result of the receipt of such refund and/or interest; provided
that no Default or Event of Default shall have occurred and be continuing and
that such amount (other than the portion thereof representing interest on such
refund) shall not exceed the amount paid or advanced by the Borrower to or on
behalf of the Tax Indemnitee with respect to such refunded Tax. If any Tax
Indemnitee is required to repay to any taxing authority all or any part of a
refund with respect to which such Tax Indemnitee shall have made a payment to
the Borrower pursuant to this Section 13.3(c), then the Borrower shall pay to
such Tax Indemnitee on an After-Tax Basis the amount of such repayment without
regard to Section 13.2. A Tax Indemnitee may at any time elect, in writing, not
to contest any Tax pursuant to this Section 13.3(c); provided that such election
shall constitute a waiver by such Tax Indemnitee of any right to indemnification
by the Borrower pursuant to this Article XIII with respect to such Tax (and with
respect to similar Taxes relating to any other taxable period to the extent that
such failure to contest causes any contest of any claim for such Taxes to be
precluded) and such Tax Indemnitee shall refund to the Borrower any amounts paid
or advanced by the Borrower with respect to such Tax (other than any expenses of
the contest).
     (d) If any report, return or statement is required to be filed with respect
to any Tax that is subject to indemnification under this Article XIII, the
Borrower shall, if permitted by applicable law to do so, timely file such
report, return or statement (except for any such report, return or statement
that a Tax Indemnitee has notified the Borrower that such Tax Indemnitee intends
to file); provided that such Tax Indemnitee shall have furnished the Borrower,
at the Borrower’s request, with such information, not within the control of the
Borrower, as is in such Tax Indemnitee’s control and is reasonably available to
such Tax Indemnitee and necessary to file such report, return or statement (it
being understood that the Tax Indemnitee shall not be required to furnish copies
of its tax returns, books, or records). If the Borrower is not permitted by
applicable law to file any such report, return or statement, or has insufficient
information, the Borrower will promptly notify the relevant Tax Indemnitee of
such requirement and prepare and deliver to such Tax Indemnitee a proposed form
of such report, return or statement, within a reasonable time prior to the time
such report, return or statement is to be filed. No Tax Indemnitee shall be
required to provide the Borrower with any information which such Tax Indemnitee
determines in its sole discretion to be confidential. The Borrower shall hold
each Tax Indemnitee harmless from and against all liabilities arising out of any
insufficiency or inaccuracy of any report, return or statement described in this
Section 13.3(d) unless such insufficiency or inaccuracy results from the
insufficiency or inaccuracy of any information supplied by the Tax Indemnitee
pursuant to this Section 13.3(d).
     (e) At the written request of the Borrower within 20 days after receipt by
the Borrower of a Tax Indemnitee’s request for an indemnity payment and the
written statement described in Section 13.3(b), or of a Tax Indemnitee’s
statement regarding an amount payable by the Tax Indemnitee to the Borrower
pursuant to Section 13.3(a), any amount or statement determined or prepared by a
Tax Indemnitee pursuant to this Article XIII shall be verified by a nationally
recognized firm of independent accountants selected by the relevant Tax
Indemnitee and reasonably acceptable to the Borrower, and in order to enable
such firm to verify such Tax Indemnitee’s computations, such Tax

47



--------------------------------------------------------------------------------



 



Indemnitee shall provide to such firm (for their own confidential use and not be
disclosed to the Borrower or any other Person) all information reasonably
necessary for such verification; provided, however, that neither such firm, the
Borrower nor any other person will have any right to examine any tax return,
books or records of such Tax Indemnitee. The costs of any verification shall be
payable by the Borrower unless such firm determines that any amount payable by
the Borrower is less, or that any amount payable by the relevant Tax Indemnitee
is more, than the amount stated by the relevant Tax Indemnitee by at least 5%.
Such firm shall be requested to make its determination within 30 days. In the
event such firm shall determine that such amount or statement is incorrect, then
such firm shall determine what it believes to be the correct amount, and such
determination shall be binding upon the parties. The sole responsibility of such
firm shall be to verify the computation of the amounts payable hereunder; the
interpretation of this Agreement or any other Operative Document shall not be
within the scope of such firm’s responsibilities.
     (f) Each payment by the Borrower to a Tax Indemnitee pursuant to this
Article XIII shall be made on an After-Tax Basis.
     13.4 Withholding on Payments.
     (a) All amounts payable by the Borrower pursuant to the Loan Documents
shall be free of withholding on account of any Taxes, unless such withholding is
required by applicable law. If any Tax is required to be withheld from any such
amount payable by the Borrower to or for the benefit of a Tax Indemnitee under
any Loan Document, the Borrower (A) shall pay an additional amount such that the
net amount actually or constructively received by such Tax Indemnitee will,
after such withholding (including withholding from any additional amount payable
pursuant to this sentence), equal the full amount of the payment then due,
(B) shall pay, or cause to be paid, to the relevant Tax authority the full
amount required to be withheld (including the full amount required to be
withheld from any additional amount paid pursuant to this sentence) in
accordance with applicable law, and (C) shall furnish to the affected Tax
Indemnitee as soon as practicable an official receipt (or a certified copy
thereof) if reasonably obtainable or such other documentation as is reasonably
obtainable and reasonably acceptable to such Tax Indemnitee evidencing payment
of the withheld Tax.
     (b) If the Security Trustee is required by any applicable law to withhold
any Tax from any amount payable by such person to the Facility Agent, the
Security Trustee, or any Lender under the this Agreement, (A) such party will
give the Borrower and Lenders prompt written notice of such requirement, (B) the
party making such payment shall withhold such Tax from such payment, and (C) the
Borrower shall pay to the Facility Agent, the Security Trustee, or such Lender
(as the case may be) an additional amount such that the sum of the net amounts
received by the Facility Agent, the Security Trustee, or such Lender (as the
case may be) will, after such withholding (including withholding from any
additional amount payable pursuant to this sentence), equal the amount that the
Security Trustee, the Facility Agent or such Lender (as the case may be) would
have received if such withholding had not been required. As among the Borrower,
the Facility Agent, the Security Trustee and each Lender, the Security Trustee
shall act as

48



--------------------------------------------------------------------------------



 



the withholding agent for any Taxes required to be withheld pursuant to this
Agreement and shall be responsible for satisfying all governmental filings and
information requirements in connection therewith.
     (c) For the avoidance of doubt, if for any reason the Borrower is required
by this Section 13.4 to pay any amount with respect to Excluded Taxes, the
relevant Tax Indemnitee shall promptly upon demand repay such amounts to the
Borrower.
     (d) Each Non-U.S. Lender shall deliver to the Facility Agent and the
Security Trustee on the Initial Advance Date (or, if such Lender becomes a
Non-U.S. Lender after the Initial Advance Date, on the date on which such
Non-U.S. Lender becomes a Lender) a properly completed and duly signed Internal
Revenue Service Form W-8BEN, W-8ECI or W-8EXP (or applicable successor form)
evidencing such Lender’s entitlement to a complete exemption from (or, in the
case of a Lender that becomes a Lender after the Initial Advance Date, a
reduction in the rate of) United States withholding taxes on interest and all
other amounts payable to such Lender pursuant to the Loan Documents. Each Lender
that is a United States person (as defined in Section 7701(a)(30) of the Code),
but is not a person described in Section 6049(b)(4) of the Code, shall deliver
to the Borrower, the Facility Agent and the Security Trustee on the Initial
Advance Date (or, if such Lender becomes a Lender after the Initial Advance
Date, on the date on which such Lender becomes a Lender) a properly completed
and duly signed Internal Revenue Service Form W-9 (or applicable successor
form), evidencing such Lender’s entitlement to a complete exemption from United
States withholding taxes on interest and all other amounts payable to such
Lender pursuant to the Loan Documents.
     (e) The Facility Agent and the Security Trustee shall deliver to the
Borrower no later than required by law and from time to time thereafter when
required by applicable law or reasonably requested by any such person a properly
completed and duly signed Internal Revenue Service Form W-8IMYor applicable
successor form (including all attachments required by applicable law or by the
instructions to Form W-8IMY).
     (f) If any Internal Revenue Service form delivered by the Facility Agent,
Security Trustee or any Lender pursuant to this Section 13.4 expires or becomes
inaccurate or obsolete, the Facility Agent, Security Trustee or such Lender (as
the case may be) shall deliver to the Borrower, the Facility Agent and the
Security Trustee a replacement Internal Revenue Service form (or applicable
successor form).
     (g) The Facility Agent and each Lender agrees (and each other Lender, by
its execution hereof and by acceptance of the assignment of any Loans, shall be
deemed to agree) to indemnify and hold harmless on an After-Tax Basis each of
the Facility Agent (in the case of Lenders), the Security Trustee and the
Borrower, within 30 days after receipt of written demand therefor, for all
liabilities, losses, costs and expenses paid or incurred by the Facility Agent
(in the case of Lenders), the Security Trustee or the Borrower (as the case may
be) as a result of its failure to comply with the provisions of this
Section 13.4 or the inaccuracy of any Internal Revenue Service form delivered by
it pursuant to this Section 13.4.

49



--------------------------------------------------------------------------------



 



     (h) If the Borrower, the Facility Agent or the Security Trustee fails to
withhold from any payment to the Facility Agent or a Lender pursuant to this
Agreement or any Loan Document any Tax which such person is required by
applicable law to withhold from such payment, but for which it is not
responsible under this Section 13.4, the Security Trustee, the Facility Agent or
such Lender (as the case may be) shall repay to such person, within ten Business
Days after receipt of such person’s written demand therefor, the amount which
such person was required to withhold.
     (i) If any party hereto determines that any Tax is required by applicable
law to be withheld from any amount payable to the Facility Agent, the Security
Trustee or any Lender pursuant to any Loan Document, the party making such
determination shall give written notice thereof to the other parties hereto and
to the affected Finance Parties, and if requested by the Borrower, each other
party hereto and the affected Lender shall use reasonable efforts to take
appropriate action to eliminate or minimize the Borrower’s indemnity liability
under this Article XIII, provided that no such person shall be obligated to
accept any amendment of any Loan Document or to take any other action if such
amendment or other action might in such person’s sole discretion be adverse to
it; and if the Borrower and the other notified parties do not agree on a course
of action pursuant to the preceding clause of this sentence within 60 days after
the date of the Borrower’s request therefor, the Borrower may cause one or more
institutional investors unrelated to the Borrower and reasonably acceptable to
the remaining Lenders to purchase the Loans of the affected Lender (provided
that such transfer is otherwise in accordance with Article XXI hereof) on the
next scheduled Interest Payment Date for an amount equal to the aggregate
outstanding principal amount of those Loans plus all accrued and unpaid interest
thereon resulting from such transfer, and concurrently with such purchase the
affected Lender shall be paid all other amounts owing to it pursuant to the
Operative Documents.
     13.5 Survival. The indemnities and other obligations of the Borrower, and
the obligations of each Tax Indemnitee, under this Article XIII shall survive
the Lenders’ making their respective Commitments available, the Maturity Date of
all of the Loans and the expiration or other termination of the Operative
Documents.
     13.6 Non-Parties. In the case of any Tax Indemnitee that is not a party to
this Agreement, the Borrower may require such Tax Indemnitee to agree in
writing, in form and substance reasonably acceptable to the Borrower, to perform
its obligations under the provisions of this Article XIII before making any
payment to such Tax Indemnitee under this Article XIII.
ARTICLE XIV
INCREASED COSTS, ETC.
     14.1 Increased Costs.
          14.1.1 If, by reason of any Change in Law occurring after the Initial
Advance Date:

50



--------------------------------------------------------------------------------



 



     (a) a Lender or any Holding Company of such Lender has a reduction on its
rate of return on its capital as relates to the class of assets and liabilities
that includes its commitments and Loans made under this Agreement below that
which such Lender or Holding Company would have achieved but for such Change in
Law (taking into account the capital adequacy policies developed by such Lender
in connection with the implementation of the Basel II accord);
     (b) a Lender or any Holding Company of such Lender incurs a cost as a
result of such Lender entering into or assuming or maintaining a commitment or
performing its obligations (including its obligation to participate in the
making of any Loans) under this Agreement; or
     (c) there is any increase in the cost to a Lender or any Holding Company of
such Lender of funding or maintaining all or any of the Loans comprised in a
class of loans formed by or including such Lender’s share of the Loans made or
to be made by such Lender, including any reserve, special deposit or similar
requirement assessed against assets of, deposits with or for account of, or
credit extended by, such Lender;
then, subject to the provisions of this Article 14, the Borrower shall, from
time to time on demand of the Facility Agent (on behalf of any Lender), promptly
pay to the Security Trustee for the account of that Lender, amounts sufficient
to hold harmless and indemnify such Lender on an After-Tax Basis, from and
against, as the case may be, (x) the reasonably allocable portion of any such
reduction in the rate of return on capital, (y) any such actual cost, (z) any
such increased cost (or such proportion of such increased cost as is reasonably
attributable to its participating in the funding or maintaining of the Loans)
(together, “Increased Costs”); provided, that:
     (d) the Borrower shall have no liability under this Section 14.1 in respect
of any Taxes;
     (e) the Borrower shall have no liability under this Section 14.1 if (i) the
Borrower elects to repay the affected Loans and cancels the affected commitments
pursuant to Section 6.6 hereof (provided that the Borrower shall nevertheless be
liable under this Section 14.1 for increased costs relating to the period prior
to such prepayment and cancellation), (ii) such Lender is not also seeking
indemnification against similar increased costs, to the extent it is entitled to
do so, in transactions with substantial borrowers (it being agreed that an
officer’s certificate to the contrary from any such Lender shall constitute
sufficient evidence of such fact) or (iii) the claim for Increased Costs arises
out of a voluntary relocation by such Lender of its Facility Office;
     (f) such Lender shall only be entitled to receive compensation for such
Increased Costs from and after the time that is 120 days prior to the date the
Increased Cost Notice referred below is received by Borrower; and
     (g) such Lender will (at Borrower’s expense) use commercially reasonable
efforts to mitigate the amount of the Increased Costs associated with such
event, including designating a different Facility Office to hold the Loans if
such designation will

51



--------------------------------------------------------------------------------



 



avoid or reduce such Increased Costs and will not, in the sole opinion of such
Lender, result in any economic, legal or regulatory disadvantage to such Lender
(other than economic disadvantages for which the Borrower has provided an
indemnity acceptable to such Lender).
          14.1.2 A Lender intending to make a claim for Increased Costs pursuant
to Section 14.1 shall, within thirty (30) days after becoming aware of the same,
provide written notice to the Facility Agent and the Borrower in writing of the
event by reason of which it is entitled to do so (the “Increased Cost Notice”);
provided, that:
     (a) the Increased Cost Notice shall described the events giving rise to
such Increased Costs, the basis for determining and allocating such Increased
Costs and the amount of each request by such Lender for compensation under this
Article XIV, together with a statement that the determinations and allocations
made in respect of the Increased Costs comply with the provisions of this
Article XIV; and
     (b) such Lender shall not be required to disclose any confidential
information relating to the organization of its affairs, or its capital
structure or return on capital.
     14.2 Certificate of Lenders. A certificate of a Lender as to (i) any amount
payable to it under this Agreement or (ii) the amount of any indemnity payable
to it, or for its account, under this Article 14 shall, in either case and in
the absence of manifest error, be prima facie evidence of the existence and
amount of such obligation of the Borrower so long the underlying determinations
and allocations are made on a reasonable basis.
     14.3 No Greater Obligation. Notwithstanding any other provision of this
Agreement, if a Lender changes its Facility Office or Facility Agent changes the
office through which it is acting or Facility Agent or a Lender assigns or
transfers the whole or any part of any Loan or its rights, benefits or
obligations under this Agreement and such change, assignment or transfer would
at the date of such change, assignment or transfer subject the Borrower to any
greater obligation or liability under this Agreement or any other Operative
Documents than it would have been under on such date if no such change,
assignment or transfer had then taken place, then unless such change, assignment
or transfer was made at the request of the Borrower in order to mitigate or
avoid the requirement for payment of additional amounts or increased costs or
after the occurrence and continuation of an Event of Default, the Borrower shall
not be obliged to pay any amounts in excess of the amount that it would have
been obliged to pay had no change, assignment or transfer then taken place.
ARTICLE XV
OTHER INDEMNITIES
     15.1 Currency Indemnity.
          15.1.1 The United States Dollar is the currency of account and payment
for each and every sum at any time due from Borrower hereunder except for
amounts which are expressly stated to be due in any other currency. If any sum
due from the Borrower under the Loan Documents (a “Sum”), or any order, judgment
or award given or made in relation to a Sum,

52



--------------------------------------------------------------------------------



 



has to be converted from the currency (the “First Currency”) in which that Sum
is payable into another currency (the “Second Currency”) for the purpose of:
          (i) making or filing a claim or proof against the Borrower;
          (ii) obtaining or enforcing an order, judgment or award in relation to
any litigation or arbitration proceedings,
the Borrower shall, on an After-Tax Basis, as an independent obligation, within
three (3) Business Days of demand, indemnify each Finance Party to whom that Sum
is due against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.
          15.1.2 The Borrower waives any right it may have in any jurisdiction
to pay any amount under the Loan Documents in a currency or currency unit other
than that in which it is expressed to be payable.
     15.2 Break Amounts. The Borrower shall indemnify each Lender against any
cost, loss or liability incurred by that Lender or deemed incurred by that
Lender under this Section 15.2 (characterized as a “negative” Break Amount) as a
result of:
     (a) funding, or making arrangements to fund, its participation in an
Advance requested by the Borrower in an Advance Request but not made for any
reason (other than by reason of default by that Lender alone);
     (b) any Loan (or part of such Loan) being repaid on a date other than an
Interest Payment Date;
     (c) any Maturity Date not being also an Interest Payment Date; or
     (d) any Loan (or part of such Loan) not being prepaid in accordance with a
notice of prepayment given by the Borrower,
in each case including, without limitation, in relation to funds borrowed or
mobilized, the liquidation or redeployment of any deposits taken or made, and/or
the loss of margin, which amount shall be payable on the dates specified herein
for payment of Break Amount. All “negative” Break Amounts hereunder shall be
equal to the excess, if any, of (i) the amount of interest that otherwise would
have accrued on the principal amount so paid, prepaid or not borrowed for the
period from the date of such payment, prepayment or failure to borrow to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, the Interest Period for such Loan that would have commenced
on the date specified for such borrowing) at the applicable rate of interest for
such Loan provided for herein (excluding the Applicable Margin) over (ii) the
amount of interest that otherwise would have accrued on such principal amount at
a rate per annum equal to the interest component of the amount such Lender would
have bid in the London interbank market for Dollar deposits of leading banks in
amounts comparable to such principal amount and with maturities comparable to
such period (as

53



--------------------------------------------------------------------------------



 



reasonably determined by such Lender). Notwithstanding anything in any Loan
Document (except as provided in Section 4.2.2), so long as no Event of Default
shall have occurred and be continuing and as long as no other amounts are due
and outstanding under this Agreement at the relevant time, the Borrower will
receive the benefit from any “positive” Break Amount which may be realized by a
Lender (being an amount equal to the excess, if any, of (ii) over (i) in the
preceding sentence.
     15.3 Indemnity to the Facility Agent. The Borrower shall, on an After-Tax
Basis, promptly indemnify the Facility Agent against any reasonable cost, loss
or liability incurred by the Facility Agent as a result of:
          15.3.1 investigating any event which it reasonably believes is an
Event of Default; or
          15.3.2 acting or relying on any notice, request or instruction by the
Borrower which it reasonably believes to be genuine, correct and appropriately
authorized.
     15.4 Enforcement Indemnity. Without prejudice to the other provisions of
this Article 15 but subject to the limitations contained in Article XII and
Article XIII, following the occurrence of an Event of Default and enforcement by
the Security Trustee of its rights under the Security Documents and without
prejudice to the financing provisions of the Loan Documents (including, without
limitation, the indemnities contained herein), the Borrower will on demand, on
an After-Tax Basis, indemnify each Finance Party against any loss, including
without limitation Remarketing Expenses, incurred by that Finance Party,
together with all costs and expenses associated with (i) funding the Lenders’
Purchase Price of any Aircraft and/or (ii) the transfer of title to, or the
maintenance, insurance, storage of, remarketing or leasing of, any Aircraft
incurred by that Finance Party prior to the date of any sale of that Aircraft,
in each case following such enforcement by the Security Trustee.
ARTICLE XVI
EVENTS OF DEFAULT
     16.1 Events of Default. The following events shall constitute “Events of
Default” hereunder (whether any such event shall be voluntary or involuntary, or
come about or be effected by operation of law, or pursuant to, or in compliance
with, any judgment, decree or order of any court or any order, rule or
regulation of any administrative or Governmental Body the United States, or any
other jurisdiction, or the administration or interpretation thereof) and each
such Event of Default shall be deemed to exist and continue so long as, but only
so long as, it shall not have been remedied or waived in writing by the Facility
Agent:
     (a) The Borrower fails to pay, for any reason whatsoever, whether or not
within the Borrower’s control, any amount of principal of, or interest on, any
Loan payable (whether at stated maturity, by acceleration or otherwise)
hereunder on the due date therefor and such failure continues for five
(5) Business Days thereafter;
     (b) The Borrower fails to pay, for any reason whatsoever, whether or not
within the Borrower’s control, any other amount payable by the Borrower (whether
at

54



--------------------------------------------------------------------------------



 



stated maturity, by acceleration or otherwise) hereunder or under any other
Operative Document to which the Borrower is a Party (including, without
limitation, any additional amounts required to be paid by the Borrower in
respect of Indemnified Taxes pursuant to Section 13 hereof), on the due date
therefor and such failure continues for ten (10) Business Days after written
notice of such failure has been given by the Facility Agent or the Security
Trustee to the Borrower;
     (c) Any representation, warranty or statement made or deemed to be made by
the Borrower or the Guarantor in this Agreement or in any other Operative
Document to which it is a Party or in any certificate, statement, notice,
opinion or any other document provided by, or the provision of which has been
requested or authorized by, or given at the direction of the Borrower or the
Guarantor under or in connection with this Agreement or any other Operative
Document, shall prove to be incorrect in any material respect as at the date
when it was, or was deemed to be, made with reference to the facts and
circumstances subsisting at such date and shall not have been cured (to the
extent of the adverse impact of incorrectness) by the Borrower or the Guarantor
within thirty (30) days after receipt of the Security Trustee’s or the Facility
Agent’s written notice to the Borrower or the Guarantor requiring the same to be
cured (to the extent of the adverse impact of incorrectness); provided, however,
if such failure is capable of being corrected and the Borrower or the Guarantor
is diligently proceeding to correct such failure, the Borrower or the Guarantor
shall be provided one hundred twenty (120) days after receipt of the Security
Trustee’s or the Facility Agent’s written notice to the Borrower or the
Guarantor to remedy such failure;
     (d) The Borrower or the Guarantor shall fail to observe or perform in any
material respect any of its obligations under this Agreement or any of the other
Operative Documents to which the Borrower or the Guarantor is a party (other
than, for the avoidance of doubt, any failure to observe or perform an
obligation that constitutes a separate Event of Default under this Section 16.1)
and such failure shall not have been remedied within thirty (30) days after
receipt of the Security Trustee’s or the Facility Agent’s written notice to the
Borrower or the Guarantor requiring the same to be remedied; provided, however,
if such failure is capable of being corrected and the Borrower or the Guarantor
is diligently proceeding to correct such failure, the Borrower or the Guarantor
shall be provided one hundred twenty (120) days after receipt of the Security
Trustee’s or the Facility Agent’s written notice to the Borrower or the
Guarantor to remedy such failure;
     (e) Any of the Security Documents, or the Security Interests intended to be
created thereby, shall cease to constitute a duly perfected and enforceable
security interest over the Collateral referred to therein with a preference and
priority superior to that of all other Security Interests and if such cessation
is capable of remedy, such situation continues for more than ten (10) Business
Days other than as a result of any failure by a Finance Party to take any action
required to be taken by it under the Operative Documents;
     (f) The Borrower or Guarantor shall admit in writing its inability, or be
generally unable, to pay its debts as such debt becomes due; or the Borrower or

55



--------------------------------------------------------------------------------



 



Guarantor shall (i) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, administrator, administrative receiver,
trustee or liquidator of itself or of all or a substantial part of its property,
(ii) make a general assignment for the benefit of its creditors, (iii) commence
a voluntary case under the bankruptcy law (as now or hereafter in effect) of any
relevant jurisdiction, (iv) file a petition seeking reorganization, arrangement,
protection or relief in a proceeding under any other law relating to bankruptcy,
insolvency, reorganization, arrangement, winding-up, or composition or
readjustment of debts (as now or hereafter in effect) in any relevant
jurisdiction, (v) fail to controvert in a timely and appropriate manner, or file
an answer admitting the material allegations of, or otherwise acquiesce in
writing to, any petition filed against it in an involuntary case under the
bankruptcy law (as now or hereafter in effect) of any relevant jurisdiction,
(vi) cease to carry on business, or (vii) take any corporate action for the
purpose of effecting any of the foregoing;
     (g) A proceeding or case shall be commenced against Borrower or Guarantor,
without the application or consent of the Borrower or Guarantor, as the case may
be, in any court of competent jurisdiction, seeking (i) its liquidation,
reorganization, arrangement, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
administrator, administrative receiver, custodian, liquidator or the like of
either of the Borrower or Guarantor or of all or any substantial part of its
assets, or (iii) similar relief in respect of either of the Borrower or
Guarantor under any law relating to bankruptcy, insolvency, reorganization,
arrangement, winding-up, or composition or adjustment of debts and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect for a period of sixty (60) days or more; or an order for
relief against either of the Borrower or Guarantor shall be entered in an
involuntary case under the bankruptcy laws of the relevant jurisdiction;
     (h) The Borrower shall cease to be a certified air carrier;
     (i) Final, binding and non-appealable judgment(s) for the payment of money
in the aggregate in excess of $15,000,000.00 shall be rendered against the
Borrower or Guarantor and the same shall remain undischarged for a period of
more than fifteen (15) calendar days unless: (i) execution of such judgment
shall effectively be stayed, (ii) adequate bonding fully covering such judgment
shall exist or (iii) adequate insurance covering such judgments shall be in
place (evidence of which shall be delivered to the Facility Agent promptly upon
its request) and the related insurers have acknowledged their liability in
respect thereof.
     16.2 Exercise of Remedies.
          16.2.1 In the case of any Event of Default which is continuing, in
addition to all other rights and remedies otherwise vested in, or available to,
any of the Finance Parties under the Security Documents or otherwise:
     (a) the Security Trustee, if so instructed by the Controlling Lenders,
shall by notice to the Borrower (unless such notice is prohibited by applicable
law), declare the

56



--------------------------------------------------------------------------------



 



aggregate principal amount then outstanding of, and the accrued interest on, any
or all of the Loans, any Break Amount, accrued commitment fees and any or all
other amounts owing to the Finance Parties, to be forthwith due and payable,
whereupon such amounts shall be immediately due and payable without presentment,
demand (except as aforesaid), protest or other formalities of any kind, all of
which are hereby expressly waived by the Borrower; and
     (b) the Facility Agent may, and if so instructed by the Controlling
Lenders, shall, by notice to the Borrower (unless such notice is prohibited by
applicable law), cancel the Total Commitments whereupon they shall immediately
be cancelled.
          16.2.2 In the case of the occurrence of an Event of Default referred
to in clause (f) or (g) of Section 16.1, in addition to all other rights and
remedies otherwise vested in, or available to, any of the Finance Parties under
the Security Documents or otherwise, the Total Commitments shall automatically
be cancelled and the Loans, together with accrued interest, any Break Amount,
accrued commitment fees and all other amounts owing to the Finance Parties under
the Loan Documents shall automatically be immediately due and payable without
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Borrower (unless, subsequent to such automatic
acceleration, such automatic acceleration is waived by the Controlling Lenders).
          16.2.3 For the avoidance of doubt, notwithstanding the fact that the
Loans have been divided into Tranches or anything else to the contrary in any
Loan Document, (i) any Event of Default in respect of any one or more Loans
relating to any one or more Aircraft shall constitute an Event of Default, as
applicable, in respect of all the Loans made hereunder and (ii) the entirety of
the Collateral shall secure all of the Secured Obligations and the Finance
Parties shall be entitled to apply the proceeds realized from the disposition of
any item of Collateral to any or all of the Loans without regard to whether any
such Loan relates to any particular Collateral.
ARTICLE XVII
THE SECURITY TRUSTEE
     17.1 [Omitted]
     17.2 Acceptance of Appointment. Each of the Lenders and the Facility Agent
hereby appoints Bank of Utah to act as Security Trustee hereunder and Bank of
Utah hereby accepts such appointment. The Security Trustee hereby covenants and
agrees to perform and observe all of its covenants and undertakings set forth in
this Agreement and in the Security Documents, which shall govern the duties and
responsibilities of the Security Trustee to the Finance Parties.
     17.3 Duties and Responsibilities of the Security Trustee to the Finance
Parties.
     17.3.1 In the event the Security Trustee shall have knowledge of an Event
of Default (which shall not have been cured), the Security Trustee shall give
prompt written notice of such Event of Default to the Facility Agent. Subject to
the provisions of Section 17.3.3(v), the Security Trustee shall take such action
with respect to any Event of Default as the Security

57



--------------------------------------------------------------------------------



 



Trustee shall be instructed in writing by the Controlling Lenders. In the
absence of actual knowledge of an officer in the “Corporate Trust Department” or
its equivalent of the Security Trustee, the Security Trustee shall not be deemed
to have knowledge of an Event Default unless notified in writing of such Event
of Default by the Facility Agent.
          17.3.2 Subject to the terms of Sections 17.3.1 and 17.3.3, with
respect to the Collateral and each Operative Document, upon the written
instructions at any time and from time to time of the Controlling Lenders, the
Security Trustee shall take such of the following actions as may be specified in
such instructions: (i) give such notice or direction or exercise such right,
remedy or power hereunder or under the Operative Documents as shall be specified
in such instructions; (ii) approve as satisfactory to the Security Trustee all
matters expressly required by the terms hereof or thereof to be satisfactory to
the Security Trustee, it being understood that without the written instructions
of the Controlling Lenders the Security Trustee shall not approve any such
matter as satisfactory to the Security Trustee; and (iii) execute such documents
as may be required under this Agreement or any other Operative Document as may
be specified from time to time in the written instructions of the Controlling
Lenders.
          17.3.3 No provision of this Agreement shall be construed to relieve
the Security Trustee from liability for the Security Trustee’s own gross
negligence or its own willful misconduct, or its failure to use ordinary care in
receiving, handling or disbursing funds except that:
          (i) the duties and obligations of the Security Trustee shall be
determined solely by the express provisions of this Agreement, and the Security
Trustee shall not be liable except for the performance of such duties and
obligations as are specifically set forth in this Agreement, and no implied
covenants or obligations shall be read into this Agreement against the Security
Trustee;
          (ii) in the exercise of good faith, the Security Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to the
Security Trustee and conforming to the requirements of this Agreement; but in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Security Trustee, the Security
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Agreement or the other Operative
Documents;
          (iii) the Security Trustee shall not be liable for any error of
judgment made in good faith by a responsible officer of it, unless it shall be
proved that the Security Trustee was grossly negligent in ascertaining the
pertinent facts;
          (iv) the Security Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith in accordance with the
direction in writing of the Controlling Lenders, relating to the time, method
and place of conducting any proceeding for any remedy available to the Security
Trustee, or exercising any right or power conferred upon the Security Trustee
under this Agreement, and shall not be

58



--------------------------------------------------------------------------------



 



obligated to perform any discretionary act under this Agreement without the
instructions in writing of the Controlling Lenders;
          (v) the Security Trustee shall not be under any obligation to exercise
any rights or powers or take any other action upon the instructions of the
Controlling Lenders (including, without limitation, the insuring, taking care of
or taking possession of the Aircraft or any Engine), and no provision of this
Agreement shall require the Security Trustee to expend or risk its own funds or
otherwise incur any financial liability, unless and until the Security Trustee
shall have been fully indemnified by any person reasonably acceptable to the
Security Trustee against all liability and expense in connection with the
exercise of such right or power or the taking of such other action;
          (vi) the Security Trustee shall have a claim and lien upon the
Collateral prior to the other Finance Parties for any costs or expenses incurred
by the Security Trustee acting in accordance with written instructions from the
Controlling Lenders and for which the Security Trustee shall not have been
reimbursed; and
          (vii) promptly upon receipt by the Security Trustee from the Borrower
of the financial statements, reports and other documents to be furnished by the
Borrower pursuant to this Agreement or pursuant to the other Loan Documents, if
any, and of all other notices and documents to be delivered by the Borrower to
the Security Trustee pursuant to the other Loan Documents, the Security Trustee
shall furnish copies thereof to the Facility Agent, unless such notices and
documents have previously been so provided.
     17.4 Certain Rights of the Security Trustee. Except as otherwise provided
above:
          17.4.1 the Security Trustee may rely, and shall be protected in acting
or refraining from acting, upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, trust certificate,
guaranty or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties;
          17.4.2 whenever in the administration of this Agreement the Security
Trustee shall deem it desirable that a matter be proved or established prior to
taking, suffering or omitting any action hereunder, the Security Trustee (unless
other evidence be herein specifically prescribed) may, in the exercise of good
faith on its part, rely on a certificate of a responsible officer of any person;
          17.4.3 the Security Trustee may consult with counsel, and the written
advice of such counsel shall be full and complete authorization and protection
in respect of any action taken or suffered by it hereunder in good faith and in
reliance thereon; and
          17.4.4 the Security Trustee shall not be liable for any action taken
by it in good faith and reasonably believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Agreement.
     17.5 Application of Debt Service and Other Payment. To the extent received
and subject to Section 17.6 (Funds May Be Held by Security Trustee), the
Security Trustee covenants

59



--------------------------------------------------------------------------------



 



and agrees to apply all payments received by it under this Agreement and the
other Operative Documents when and as the same shall be received:
     (a) if no Event of Default shall have occurred and be continuing, in
satisfaction of the obligations under the Loan Documents in respect of which
such payments were made and if such amount is insufficient to satisfy such
obligations, in the order of priorities specified in Section 19.5 (Partial
Payments) of this Agreement; and
     (b) during the continuation of an Event of Default, in the order of
priorities specified in Section 19.6 (Application of Security Proceeds) of this
Agreement.
     17.6 Funds May Be Held by Security Trustee. Any monies or proceeds from any
Collateral at any time paid to or property held by the Security Trustee as part
of the Collateral Trust, until paid out by the Security Trustee as herein
provided, shall be invested in Permitted Investments in accordance with written
instructions of the Borrower or (if an Event of Default shall have occurred and
be continuing) the Controlling Lenders, and the Security Trustee shall be under
no liability for interest upon any such money so invested except as otherwise
agreed with the Borrower. The Borrower is solely responsible for the payment of
any Taxes incurred in respect of such Permitted Investments. Any income realized
as a result of any such Permitted Investment described above, net of the
Security Trustee’s reasonable fees and expenses in making such investment, shall
be held and applied by the Security Trustee in the same manner as the principal
amount of such investment is to be applied and any losses, net of earnings and
such reasonable fees and expenses, shall be charged against the principal amount
invested. The Security Trustee shall not be liable for any loss resulting from
any investment made by it or any investment sold by it under this Agreement in
accordance with instructions from the Borrower or the Controlling Lenders, as
the case may be, other than by reason of its willful misconduct or gross
negligence, and any such investment may be sold (without regard to its maturity)
by the Security Trustee without instructions whenever the Security Trustee
reasonably believes such sale is necessary to make a distribution required by
this Agreement.
     17.7 Security Trustee Not Liable for Delivery Delays or Defects in the
Aircraft or Title or any Operative Document; May Perform Duties By other Finance
Parties; Reimbursement of Expenses; Holding of the Operative Documents; Monies
Held in Trust.
          17.7.1 Except as otherwise provided in Section 17.3 (Duties and
Responsibilities of the Security Trustee) above, the Security Trustee shall not
be liable to any person for any delay in the delivery of the Aircraft, or for
any default on the part of the Aircraft Manufacturer or the Borrower, or for any
defect in the Aircraft or in the title thereto or any Operative Document, nor
shall anything herein be construed as a warranty on the part of the Security
Trustee in respect thereof or as a representation on the part of the Security
Trustee in respect of the value thereof, or in respect of the title thereto or
adequacy thereof, except to the extent provided in Section 17.7.2.
          17.7.2 Except as otherwise provided in Section 17.3 (Duties and
Responsibilities of the Security Trustee) above, the Security Trustee may
perform its powers and duties hereunder by or through such attorneys, agents and
servants as it shall appoint, and shall be answerable for only its own acts,
gross negligence and willful misconduct and not for the

60



--------------------------------------------------------------------------------



 



default or misconduct of any attorney, agent or servant appointed by it with due
care. The Security Trustee shall not be responsible in any way for the recitals
herein contained or for the execution or validity of this Agreement or any other
Operative Document, except that the Security Trustee in its individual capacity
will be responsible and liable for the truth and accuracy of the Security
Trustee’s representations and warranties contained in Article IX.
          17.7.3 The Security Trustee shall be entitled to receive payment of
its reasonable expenses and disbursements hereunder, including its expenses and
disbursements in connection with the enforcement of its rights as Security
Trustee for the relevant Collateral in enforcing remedies hereunder, under the
Agreement or under the other Loan Documents, or in collecting upon, maintaining,
refurbishing or preparing for sale any portion of the Collateral, and to receive
compensation for all services rendered by it in performing its duties in
accordance with the terms of this Agreement. All such fees, expenses and
disbursements shall be paid by the Borrower in accordance with the Security
Trustee Fee Letter.
          17.7.4 Any monies or proceeds from any Collateral at any time held by
the Security Trustee hereunder or any other Loan Document shall, until paid out
by the Security Trustee as herein provided, be held by it in trust as herein
provided for the benefit of the Finance Parties.
     17.8 Persons Eligible for Appointment as Security Trustee. There shall at
all times be a Security Trustee hereunder, which shall be a bank or corporation
having (excepting the initial Security Trustee) a combined capital and surplus
of at least five hundred million dollars ($500,000,000.00), and which is
authorized under such laws to exercise corporate trust powers and is subject to
supervision or examination by federal or state authority. If such bank or
corporation publishes reports of condition at least annually, pursuant to law or
to the requirements of the aforesaid supervising or examining authority, then
for the purposes of this Section 17.8, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. In case at any time the
Security Trustee shall cease to be eligible in accordance with the provisions of
this Section 17.8, the Security Trustee shall resign immediately in the manner
and with the effect specified in Section 17.9 (Resignation and Removal;
Appointment of Successor Security Trustee) below.
     17.9 Resignation and Removal; Appointment of Successor Security Trustee.
          17.9.1 The Security Trustee may at any time resign by giving written
notice of resignation to the Facility Agent (who shall promptly notify the
Lenders) and the Borrower. Upon receiving such written notice of resignation and
evidence satisfactory to it of such mailing, the Facility Agent (acting upon the
instruction of the Controlling Lenders) shall promptly appoint a successor
agent, by written instrument, in duplicate, executed by an authorized officer or
director of the Facility Agent, which successor shall be reasonably acceptable
to the Borrower so long as no Default or Event of Default shall have occurred
and be continuing, in which case, one copy of which instrument shall be
delivered to the Security Trustee so resigning, one copy to the successor agent
and one copy to each of the Finance Parties. If no successor agent shall have
been so appointed and have accepted appointment within thirty (30) days after
the giving of such notice of resignation, the resigning agent may petition any
court of competent jurisdiction for the

61



--------------------------------------------------------------------------------



 



appointment of a successor agent, or the Finance Parties may petition any such
court for the appointment of a successor agent. Such court may thereupon, after
such notice, if any, as it may deem proper, prescribe and appoint a successor
agent reasonably acceptable to Facility Agent.
          17.9.2 With the consent of the Borrower so long as no Default or Event
of Default shall have occurred and be continuing (such consent not to be
unreasonably withheld or delayed), the Controlling Lenders may, by notice to the
Security Trustee, with or without cause, require it to resign in accordance with
Section 17.9.1. In this event, the Security Trustee shall resign in accordance
with Section 17.9.1.
          17.9.3 Any resignation or removal of the Security Trustee and
appointment of a successor trustee pursuant to any of the provisions of this
Section 17.9 shall become effective upon acceptance of appointment by the
successor trustee as provided in Section 17.10 (Acceptance of Appointment by
Successor Security Trustee) below.
     17.10 Acceptance of Appointment by Successor Security Trustee. Any
successor trustee appointed as provided in Section 17.9 (Resignation and
Removal; Appointment of Successor Security Trustee) above shall execute,
acknowledge and deliver to the relevant beneficiaries, and to its predecessor
agent an instrument accepting such appointment hereunder, and thereupon the
resignation or removal of the predecessor trustee shall become effective and
such successor trustee, without any further act, deed or conveyance, shall
become vested with all the title, rights, powers, duties and obligations of its
predecessor hereunder and under the Operative Documents to which its predecessor
was a party, with like effect as if originally named as the “Security Trustee”
herein and therein, and every provision hereof or thereof applicable to the
retiring trustee shall apply to such successor trustee with like effect as if
such successor trustee had been originally named herein and therein in the place
and stead of the Security Trustee; but nevertheless, on the written request of a
Finance Party, or of the successor trustee, upon payment of its charges then
unpaid, the trustee ceasing to act shall transfer and deliver to such successor
all monies, if any, the Aircraft, the Collateral, the Operative Documents and
other property held by the trustee so ceasing to act, shall execute and deliver
an instrument transferring to such successor trustee all the rights and powers
of the trustee so ceasing to act, and shall execute and deliver such instruments
of transfer as may be reasonably requested by such successor trustee or required
by any applicable law. Upon request of any such successor trustee, the relevant
beneficiary shall execute any and all instruments in writing for more fully and
certainly vesting in and confirming to such successor trustee all such rights
and powers and recognizing the transfer of title as aforesaid, and shall do and
perform any and all acts necessary to establish and maintain the title and
rights of the successor trustee in and to the Aircraft, the Collateral, the
Operative Documents and other property in the Collateral. Any trustee ceasing to
act shall, nevertheless, retain a Security Interest upon all property or funds
held or collected by such trustee to secure any amounts then due it pursuant to
the provisions of Section 17.7 (Security Trustee Not Liable for Delivery Delays
or Defects in the Aircraft or Title or any Operative Document; May Perform
Duties by other Finance Parties; Reimbursement of Expenses; Holding of the
Operative Documents; Monies held in Trust). No successor trustee shall accept
appointment as provided in this Section 17.10 (Acceptance of Appointment by
Successor Security Trustee) unless at the time of such acceptance such successor
trustee shall be eligible under the provisions of Section 17.8 (Persons Eligible
for Appointment as Security Trustee). Upon acceptance of appointment by a
successor trustee as provided in this

62



--------------------------------------------------------------------------------



 



Section 17.10 such successor trustee shall mail notice of the succession of such
trustee hereunder to the Finance Parties .
     17.11 Merger or Consolidation of Security Trustee. Any corporation into
which the Security Trustee may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger or conversion or
consolidation to which the Security Trustee shall be a party, or any corporation
succeeding to the corporate trust business of the Security Trustee, shall be the
successor of the Security Trustee hereunder, provided such corporation shall be
eligible under the provisions of Section 17.8 (Persons Eligible for Appointment
as Security Trustee), without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, and in the event that any costs or expenses (including
legal fees) arise in connection therewith, they shall be for the account of the
Security Trustee.
     17.12 Appointment of Additional and Separate Security Trustees. If at any
time or times the Security Trustee shall deem it necessary or prudent in order
to conform to any law of any jurisdiction in which the Aircraft, the Collateral
or any Loan Document shall be situated or in which any of the same is expected
to be enforced, or the Security Trustee shall be advised by counsel that it is
so necessary or prudent in the interest of the beneficiaries or the
beneficiaries shall in writing so request the Security Trustee, the Security
Trustee shall execute and deliver an agreement supplemental hereto and all other
instruments and agreements necessary or proper to constitute another bank or
trust company or one or more persons approved by the Security Trustee and the
Facility Agent either to act as additional trustee or trustees of the Aircraft,
the Collateral or the Loan Documents, jointly with the Security Trustee
originally named herein or any successor or successors, or to act as separate
agent or agents of the Aircraft, the Collateral or the Loan Documents, in any
such case with such powers as may be provided in such supplemental agreement,
and to vest in such bank, trust company or person as such additional agent or
separate agent, as the case may be, any property, title, right or power of the
Security Trustee deemed necessary or advisable, subject to the remaining
provisions of this sub-Section, provided such person shall be eligible under the
provisions of Section 17.8 (Persons Eligible for Appointment as Security
Trustee). The Security Trustee may execute, deliver and perform any deed,
conveyance, assignment or other instrument in writing as may be required by any
additional agent or separate agent for more fully and certainly vesting in and
confirming to it or him any property, title, right or powers which by the terms
of such supplemental agreement are expressed to be conveyed or conferred to or
upon such additional agent or separate agent. Every additional agent and
separate agent hereunder shall, to the extent permitted by law, be appointed and
act as and be such, and the Security Trustee and its successors as the Security
Trustee shall act as and be such, subject to the following provisions and
conditions:
          17.12.1 all powers, duties, obligations and rights conferred upon the
Security Trustee in respect of the receipt, custody and payment of monies shall
be exercised solely by the Security Trustee or its successor as Security
Trustee;
          17.12.2 all other rights, powers, duties and obligations conferred or
imposed upon the Security Trustee shall be conferred or imposed upon and
exercised or performed by the Security Trustee or its successor as Security
Trustee and such additional agent or agents and separate agent or agents
jointly, except to the extent that under any law of any jurisdiction in

63



--------------------------------------------------------------------------------



 



which any particular act or acts are to be performed the Security Trustee or its
successor as Security Trustee shall be incompetent or unqualified to perform
such act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Aircraft in any such jurisdiction) shall
be exercised and performed by such additional agent or agents or separate agent
or agents;
          17.12.3 no power hereby given to, or which it is hereby provided may
be exercised by, any such additional agent or separate agent shall be exercised
hereunder by such additional agent or separate agent except jointly with, or
with the consent of, the Security Trustee or its successor as Security Trustee,
anything herein contained to the contrary notwithstanding; and
          17.12.4 no agent hereunder shall be personally liable by reason of any
act or omission of any other agent hereunder.
If at any time the Security Trustee shall deem it no longer necessary or prudent
in order to conform to any such law or shall be advised by such counsel that it
is no longer so necessary or prudent in the interest of the Finance Parties then
the Facility Agent shall in writing so request the Security Trustee, and the
Security Trustee shall execute and deliver all instruments and agreements
necessary or proper to remove any additional agent or separate agent. Any
additional agent or separate agent may at any time by an instrument in writing
constitute the Security Trustee his agent or attorney-in-fact, with full power
and authority, to the extent which may be authorized by law, to do all acts and
things and exercise all discretion which he is authorized or permitted to do or
exercise, for and in his behalf and in his name. In case any such additional
agent or separate agent shall die, become incapable of acting, resign or be
removed, all the assets, property, rights, powers, trusts, duties and
obligations of such additional agent or separate agent, as the case may be, so
far as permitted by law, shall vest in and be exercised by the Security Trustee,
without the appointment of a new successor to such additional agent or separate
agent, unless and until a successor is appointed in the manner hereinbefore
provided. Any request, approval or consent in writing by the Security Trustee to
any additional agent or separate agent shall be sufficient warrant to such
additional agent or separate agent, as the case may be, to take such action as
may be so requested, approved or consented to. Each additional agent and
separate agent appointed pursuant to this Section 17.12 (Appointment of
Additional and Separate Security Trustees) shall be subject to, and shall have
the benefit of, Section 17.3 (Duties and Responsibilities of the Security
Trustee to the Finance Parties) and Section 17.4 (Certain Rights of the Security
Trustee).
     17.13 Dealing with Parties. The Security Trustee may accept deposits from,
lend money to and generally engage in any kind of banking activities or other
business with any party to the Operative Documents and any Affiliate of such
party.

64



--------------------------------------------------------------------------------



 



ARTICLE XVIII
THE FACILITY AGENT
     18.1 Appointment of the Facility Agent.
          18.1.1 Each of the Lenders appoints Norddeutsche Landesbank
Girozentrale to act as its agent under and in connection with the Loan
Documents, in which capacity it is authorized to exercise the rights, powers,
authorities and discretions specifically given to the Facility Agent under or in
connection with the Loan Documents together with any other incidental rights,
powers, authorities and discretions.
          18.1.2 Norddeutsche Landesbank Girozentrale hereby accepts such
appointment.
     18.2 Duties of the Facility Agent.
          18.2.1 The Facility Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Facility Agent for
that Party by any other Party.
          18.2.2 The Facility Agent shall promptly forward to each of the
Lenders a copy of any document or notice which is delivered to the Facility
Agent by the Borrower, the Guarantor or the Security Trustee.
          18.2.3 If the Facility Agent receives notice from a Party referring to
this Agreement, describing a Default and stating that the circumstance described
is a Default, it shall promptly notify the Lenders.
          18.2.4 The Facility Agent shall promptly notify the Lenders of any
Default (in relation to which it has actual knowledge) arising under
Section 16.1(a) (Non-payment).
          18.2.5 The Facility Agent’s duties under the Loan Documents are solely
mechanical and administrative in nature.
     18.3 No Fiduciary Duties.
          18.3.1 Nothing in this Agreement constitutes the Facility Agent as a
trustee or fiduciary of any other person.
          18.3.2 The Facility Agent shall not be bound to account to any Lender
for any sum or the profit element of any sum received by it for its own account.
     18.4 Business with the Borrower. The Facility Agent may accept deposits
from, lend money to and generally engage in any kind of banking or other
business with the Borrower.
     18.5 Rights and Discretions of the Facility Agent.
          18.5.1 The Facility Agent may rely on:
               (i) any representation, notice or document reasonably believed by
it to be genuine, correct and appropriately authorized; and

65



--------------------------------------------------------------------------------



 



               (ii) any statement made by a director, authorized signatory or
employee of any person regarding any matters which may reasonably be assumed to
be within his knowledge or within his power to verify.
          18.5.2 The Facility Agent may assume (unless it has received notice to
the contrary in its capacity as agent for the Lenders) that:
               (i) no Default has occurred (unless it has actual knowledge of a
Default arising under Section 16.1(a) (Non-payment)); and
               (ii) any right, power, authority or discretion vested in any
Party or the Controlling Lenders has not been exercised.
          18.5.3 The Facility Agent may engage, pay for and rely on the advice
or services of any lawyers, accountants, surveyors or other experts.
          18.5.4 The Facility Agent may act in relation to the Operative
Documents through its personnel and agents.
     18.6 Controlling Lenders’ Instructions.
          18.6.1 Unless a contrary indication appears in a Loan Document, the
Facility Agent shall (a) act in accordance with any instructions given to it by
the Controlling Lenders (or, if so instructed by the Controlling Lenders,
refrain from acting or exercising any right, power, authority or discretion
vested in it as Facility Agent) and (b) not be liable for any act (or omission)
if it acts (or refrains from taking any action) in accordance with such an
instruction of the Controlling Lenders.
          18.6.2 Unless a contrary indication appears in a Loan Document, any
instructions given by the Controlling Lenders will be binding on all the
Lenders.
          18.6.3 The Facility Agent may refrain from acting in accordance with
the instructions of the Controlling Lenders (or, if appropriate, the Lenders)
until it has received such security as it may require for any cost, loss or
liability (together with any associated VAT) which it may incur in complying
with the instructions.
          18.6.4 In the absence of instructions from the Controlling Lenders,
(or, if appropriate, the Lenders) the Facility Agent may act (or refrain from
taking action) as it considers to be in the best interest of the Lenders.
          18.6.5 The Facility Agent is not authorized to act on behalf of a
Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Operative Document.
     18.7 Responsibility for Documentation. The Facility Agent is not
responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Operative Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Operative Document.

66



--------------------------------------------------------------------------------



 



     18.8 Exclusion of Liability.
          18.8.1 Without limiting Section 18.8.2 below, the Facility Agent will
not be liable for any action taken by it under or in connection with any
Operative Document, unless directly caused by its gross negligence or willful
misconduct.
          18.8.2 No Party may take any proceedings against any officer, employee
or agent of the Facility Agent in respect of any claim it might have against the
Facility Agent or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Operative Document and any officer,
employee or agent of the Facility Agent may rely on this sub-Section. Any third
party referred to in this Section 18.8.2 may enjoy the benefit of and enforce
the terms of this Section 18.8.2.
          18.8.3 The Facility Agent will not be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Loan Documents to be paid by the Facility Agent if the Facility Agent has taken
all necessary steps as soon as reasonably practicable to comply with the
regulations or operating procedures of any recognized clearing or settlement
system used by the Facility Agent for that purpose.
     18.9 Lenders’ Indemnity to the Facility Agent. Each Lender shall (in
proportion to its share of the Total Commitments or, if the Total Commitments
are then zero, to its share of the Total Commitments immediately prior to their
reduction to zero) indemnify the Facility Agent, on an After-Tax Basis, within
three (3) Business Days of demand, against any cost, loss or liability incurred
by the Facility Agent (otherwise than by reason of the Facility Agent’s gross
negligence or willful misconduct) in acting as Facility Agent under the Loan
Documents (unless the Facility Agent has been reimbursed by the Borrower
pursuant to a Loan Document).
     18.10 Resignation of the Facility Agent.
          18.10.1 The Facility Agent may resign and appoint one of its
Affiliates as successor by giving notice to the other Finance Parties and the
Borrower.
          18.10.2 Alternatively the Facility Agent may resign with the consent
of the Borrower (such consent not to be unreasonably withheld or delayed and
provided that such consent shall not be required if there shall have occurred
and be continuing an Event of Default) by giving notice to the Lenders, in which
case the Controlling Lenders (after consultation with the Borrower) may appoint
a successor Facility Agent.
          18.10.3 If the Controlling Lenders have not appointed a successor
Facility Agent in accordance with Section 18.10.2 within thirty (30) days after
notice of resignation was given, the Facility Agent (after consultation with the
Borrower) may appoint a successor Facility Agent.
          18.10.4 The retiring Facility Agent shall, at its own cost, make
available to the successor Facility Agent such documents and records and provide
such assistance as the successor Facility Agent may reasonably request for the
purposes of performing its functions as Facility Agent under the Loan Documents.

67



--------------------------------------------------------------------------------



 



          18.10.5 The Facility Agent’s resignation notice shall only take effect
upon the appointment of a successor.
          18.10.6 Upon the appointment of a successor, the retiring Facility
Agent shall be discharged from any further obligation in respect of the
Operative Documents but shall remain entitled to the benefit of this
Article XVIII. Its successor and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.
          18.10.7 With (prior to the occurrence of an Event of Default that is
continuing) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed), the Controlling Lenders may, by notice to the Facility
Agent, require it to resign in accordance with Section 18.10.2. In this event,
the Facility Agent shall resign in accordance with Section 18.10.2.
     18.11 [Omitted]
     18.12 Relationship with the Lenders. The Facility Agent may treat each
Lender as a Lender, entitled to payments under this Agreement and acting through
its Facility Office unless it has received not less than five (5) Business Days
prior notice from that Lender to the contrary in accordance with the terms of
this Agreement.
     18.13 Credit Appraisal by the Lenders. Without affecting the responsibility
of the Borrower for information supplied by it or on its behalf in connection
with any Operative Document and the transactions contemplated thereby, each
Lender confirms to the Facility Agent that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Operative Document including
but not limited to:
          18.13.1 the financial condition, status and nature of the Borrower and
the Guarantor;
          18.13.2 the legality, validity, effectiveness, adequacy or
enforceability of any Operative Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Operative Document;
          18.13.3 whether that Lender has recourse, and the nature and extent of
that recourse, against any Party or any of its respective assets under or in
connection with any Operative Document, the transactions contemplated by the
Operative Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Operative Document; and
          18.13.4 the adequacy, accuracy and/or completeness of any information
provided by any Party or by any other person under or in connection with any
Operative Document, the transactions contemplated by the Operative Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Operative Document.

68



--------------------------------------------------------------------------------



 



ARTICLE XIX
PAYMENT MECHANICS
     19.1 Payments to the Security Trustee.
          19.1.1 On each date on which a Lender is required to make a payment
under a Loan Document, that Lender shall make the same available to the Security
Trustee for value on the due date at the time and in such funds specified by the
Security Trustee as being customary at the time for settlement of transactions
in the relevant currency in the place of payment.
          19.1.2 Payments by Lenders shall be made to such account in the
principal financial centre of the country of that currency with such bank as the
Security Trustee specifies.
          19.1.3 The Borrower shall make all payments under this Agreement to
the Finance Parties in immediately available funds no later than 11:00 a.m. New
York time on the date when due to the following account of the Security Trustee:
Bank: Bank of Utah
Account Number:      01020296
ABA Number:           124300107
Ref:   Atlas Air Acct. No. 8000136
Attn:    Corporate Trust Services
or to such other account in New York as the Security Trustee may designate by
not less than five (5) Business Days’ prior written notice to the Borrower.
Notwithstanding anything to the contrary contained in any Loan Document, it is
acknowledged by each Finance Party that payment to the Security Trustee in
accordance with the preceding requirements of this Section 19.1 of any sum due
by the Borrower to such Finance Party shall be deemed to constitute payment of
the relevant sum by the Borrower to such Finance Party and the Borrower shall
not have any liability for any default or delay on the part of the Security
Trustee in paying the relevant sum to such Finance Party.
     19.2 Distributions by the Security Trustee. Each payment received by the
Security Trustee under the Loan Documents for another Party shall, subject to
Section 19.3 and Section 19.4, be made available by the Security Trustee, as
soon as practicable after receipt thereof, to the Party entitled to receive
payment in accordance with this Agreement (in the case of a Lender, for the
account of its Facility Office), to the account of such Party set forth on
Schedule 1A or Schedule 1C or to such other account as such Party may notify to
the Security Trustee by not less than five (5) Business Days’ notice with a bank
in the principal financial center of the country of that currency.
     19.3 Distributions to the Borrower. The Security Trustee may (with the
consent of the Borrower or in accordance with its rights of set-off hereunder or
under applicable law) apply any amount received by it for the Borrower in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from the Borrower under the Loan Documents or in or towards purchase
of any amount of any currency to be so applied.

69



--------------------------------------------------------------------------------



 



     19.4 Clawback.
          19.4.1 Where a sum is to be paid to the Security Trustee under the
Loan Documents for another Party, the Security Trustee is not obliged to pay
that sum to that other Party until it has been able to establish to its
satisfaction that it has actually received that sum.
          19.4.2 If the Security Trustee pays an amount to another Party and it
proves to be the case that the Security Trustee had not actually received that
amount, then the Party to whom that amount was paid by the Security Trustee
shall on demand refund the same to the Security Trustee together with interest
on that amount from the date of payment to the date of receipt by the Security
Trustee, calculated by the Security Trustee to reflect its cost of funds, and
upon receipt by the Security Trustee such amount shall be deemed to never have
been paid in the first place.
     19.5 Partial Payments.
          19.5.1 If the Security Trustee receives a payment prior to an Event of
Default that is insufficient to discharge all the amounts then due and payable
by the Borrower under the Loan Documents, the Security Trustee shall apply that
payment towards the obligations of the Borrower under the Loan Documents in the
following order:
               (i) first, in or towards payment pro rata of any unpaid fees,
costs and expenses of the Facility Agent and the Security Trustee under the Loan
Documents;
               (ii) second, in or towards payment pro rata of any accrued
interest (including interest on Unpaid Sums) and Break Amount, if any, due to
the Lenders but unpaid under this Agreement;
               (iii) third, in or towards payment pro rata of any principal due
to the Lenders but unpaid under this Agreement;
               (iv) fourth, in or towards payment pro rata of any other amounts
due to the Lenders but unpaid under the Loan Documents; and
               (v) fifth, at such time as no Event of Default is continuing or
all the Secured Obligations have been discharged in full, to the Borrower.
          19.5.2 The Security Trustee shall, if so directed by all of the
Lenders, vary the order set out in Sections 19.5.1(ii) to 19.5.1(v).
          19.5.3 Sections 19.5.1(ii) to 19.5.1(v) will override any inconsistent
instructions made by the Borrower.
     19.6 Application of Security Proceeds.
          19.6.1 All amounts (i) on deposit with the Security Trustee pursuant
to Section 17.6 or (ii) constituting Security Proceeds received by the Security
Trustee in each case

70



--------------------------------------------------------------------------------



 



after the occurrence of an Event of Default and the Loans have been accelerated
shall be paid in accordance with the following order of priorities:
               (i) first, in or towards payment or reimbursement of all fees,
costs and expenses paid by or on behalf of each of the Security Trustee, the
Controlling Lenders or the Facility Agent in connection with its entering upon,
taking possession of, holding, managing, selling or otherwise disposing of the
Collateral or any portion thereof and any and all Taxes, assessments or other
charges of any kind imposed on the Security Trustee in connection with the
Collateral in priority to the Security Interests of any Security Document that
the Security Trustee determines in good faith to pay or be paid pursuant to
written instructions from the Controlling Lenders, and any other amounts payable
to the Security Trustee hereunder or under any other Security Document in
respect of any indemnities or other obligations of the Borrower relating
thereto;
               (ii) second, in or towards payment pro rata of any amounts due to
the Lenders but unpaid under the Operative Documents (other than as provided in
clause ”third” or “fourth” below);
               (iii) third, in or towards payment pro rata of any accrued
interest (including interest on Unpaid Sums) and Break Amount, if any, due to
the Lenders but unpaid under this Agreement;
               (iv) fourth, in or towards payment pro rata of any principal due
to the Lenders but unpaid under this Agreement; and
               (v) fifth, at such time as no Event of Default is continuing or
all the Secured Obligations have been discharged in full, to the Borrower.
          19.6.2 The Security Trustee shall, if so directed by all of the
Lenders, vary the order set out in Sections 19.6.1(ii) to 19.6.1(v).
          19.6.3 Sections 19.6.1(ii) to 19.6.1(v) will override any inconsistent
instructions made by the Borrower.
     19.7 Payments to Lenders. If a Lender (a “Recovering Lender”) receives or
recovers any amount from the Borrower other than in accordance with this
Article XIX and applies that amount to a payment due under the Operative
Documents then:
          19.7.1 the Recovering Lender shall, within three (3) Business Days,
notify details of the receipt or recovery, to the Security Trustee;
          19.7.2 the Security Trustee shall determine whether the receipt or
recovery is in excess of the amount the Recovering Lender would have been paid
had the receipt or recovery been received or made by the Security Trustee and
distributed in accordance with this Article XIX, without taking account of any
Tax which would be imposed on the Security Trustee in relation to the receipt,
recovery or distribution; and

71



--------------------------------------------------------------------------------



 



          19.7.3 the Recovering Lender shall, within three Business Days of
demand by the Security Trustee, pay to the Security Trustee an amount (the
“Sharing Payment”) equal to such receipt or recovery less any amount which the
Security Trustee determines may be retained by the Recovering Lender as its
share of any payment to be made, in accordance with Section 19.5 (Partial
Payments).
     19.8 Redistribution of Payments. The Security Trustee shall treat the
Sharing Payment as if it had been paid by the Borrower and distribute it between
the Finance Parties (other than the Recovering Lender) in accordance with
Section 19.5 (Partial Payments).
     19.9 Recovering Lender’s Rights.
          19.9.1 On a distribution by the Security Trustee under Section 19.8
(Redistribution of Payments), the Recovering Lender will be subrogated to the
rights of the Finance Parties which have shared in the redistribution.
          19.9.2 If and to the extent that the Recovering Lender is not able to
rely on its rights under Section 19.9.1, the Borrower shall be liable to the
Recovering Lender for a debt equal to the Sharing Payment which is immediately
due and payable.
     19.10 Reversal of Redistribution. If any part of the Sharing Payment
received or recovered by a Recovering Lender becomes repayable and is repaid by
that Recovering Lender, then:
          19.10.1 the Lenders which has received a share of the relevant Sharing
Payment pursuant to Section 19.8 (Redistribution of Payments) shall, upon
request of the Security Trustee, pay to the Security Trustee for account of that
Recovering Lender an amount equal to its share of the Sharing Payment (together
with an amount as is necessary to reimburse that Recovering Lender for its
proportion of any interest on the Sharing Payment which that Recovering Lender
is required to pay); and
          19.10.2 that Recovering Lender’ rights of subrogation in respect of
any reimbursement shall be cancelled and the Borrower will be liable to the
reimbursing Lenders for the amount so reimbursed.
     19.11 Exceptions.
          19.11.1 Sections 19.7 through 19.10 shall not apply to the extent that
the Recovering Lender would not, after making any payment pursuant to this
Section, have a valid and enforceable claim against the Borrower.
          19.11.2 A Recovering Lender is not obliged to share with any other
Lenders any amount which the Recovering Lender has received or recovered as a
result of taking legal or arbitration proceedings, if:
               (i) it notified the other Lenders of the legal or arbitration
proceedings; and

72



--------------------------------------------------------------------------------



 



               (ii) the other Lenders had an opportunity to participate in those
legal or arbitration proceedings but did not do so as soon as reasonably
practicable having received notice or did not take separate legal or arbitration
proceedings.
     19.12 No Set Off by the Borrower. All payments to be made by the Borrower
under the Loan Documents shall be calculated and be made without (and free and
clear of any deduction for) set off or counterclaim.
     19.13 Business Days. Any payment which is due to be made on a day that is
not a Business Day shall be made on the next succeeding Business Day (unless
such Business Day falls in the next calendar month, in which case the payment
shall be made on the immediately preceding Business Day) and interest shall be
adjusted accordingly.
     19.14 Currency of Account.
          19.14.1 Subject to Sections 19.14.2. and 19.14.3, the U.S. dollar is
the currency of account and payment for any sum due from the Borrower under any
Loan Document.
          19.14.2 Each payment in respect of costs, expenses or Taxes shall be
made in the currency in which the costs, expenses or Taxes are incurred.
          19.14.3 Any amount expressed to be payable in a currency other than
U.S. dollars shall be paid in that other currency.
ARTICLE XX
THE FINANCE PARTIES; ASSIGNMENT BY LENDERS
     20.1 Conduct of Business by the Finance Parties. No provision of this
Agreement or any other Operative Document will:
          20.1.1 interfere with the right of any Finance Party to arrange its
affairs (tax or otherwise) in whatever manner it deems appropriate in its sole
discretion;
          20.1.2 oblige any Finance Party to investigate or claim any credit,
relief, remission or repayment available to it or the extent, order and manner
of any claim (except as may otherwise expressly be set forth herein); or
          20.1.3 oblige any Finance Party to disclose any information relating
to its affairs (tax or otherwise) or any computations in respect of Tax.
     20.2 Assignments and Transfers by the Lenders. Subject to this Article XX,
a Lender party hereto (the “Existing Lender”) may transfer to other banks or
financial institutions all or any portion of its Loans and/or Commitments (any
such transfer to be in an aggregate amount not less than $10,000,000.00) with
the prior written consent of the Borrower (not to be unreasonably withheld or
delayed); provided, that any such consent of Borrower shall not be required if
an Event of Default shall have occurred and be continuing. Existing Lender shall
provide to the Borrower at least five (5) Business Days prior notice of the
proposed transferee

73



--------------------------------------------------------------------------------



 



(the “New Lender”) and the amount of the Loan Facility proposed to be
transferred, together with evidence satisfactory to Borrower that the New Lender
is a Permitted Transferee and a duly completed Transfer Certificate. If the
Borrower shall not have responded to any request for its consent after expiry of
such five (5) Business Day period and compliance by Lender with the conditions
set forth in the previous sentence, the Borrower shall be deemed to have
consented to such transfer. The costs of any such transfer (including any
reasonable legal fees of counsel to the Parties to the Loan Documents) shall be
payable by the Existing Lender (except in the case of an assignment or transfer
that is effected at the request of the Borrower or during the continuation of an
Event of Default, in which case, the cost of such assignment or transfer shall
be payable by the Borrower), it being understood that in no event shall Facility
Agent or Security Trustee (except as set out in this Section 20.2) or the
Borrower (except as otherwise set out in this Section 20.2) bear any cost or
expense or assume any additional liability arising out of any transfer
contemplated in this Section 20.2.
     20.3 Conditions of Assignment or Transfer.
          20.3.1 An assignment will only be effective on receipt by the Facility
Agent of written confirmation from the New Lender (in form and substance
satisfactory to the Facility Agent and the Borrower) that the New Lender will
assume the same obligations to the other Finance Parties and the Borrower as it
would have been under if it was an Original Lender.
          20.3.2 An assignment will only be effective if the procedure set out
in Section 20.5 (Procedure for transfer) is complied with.
          20.3.3 No Lender may transfer or assign by novation any of its rights
or obligations under the Loan Documents (it being agreed that any assignment
shall nevertheless release the Existing Lender of the Discharged Rights and
Obligations, as set forth in Section 20.5 below).
          20.3.4 No Lender may transfer or assign any Loans or any interest
therein if such transfer contravenes the provisions of any law, governmental
rule or regulation, including without limitation the Securities Act, ERISA or
the Code.
          20.3.5 In the event that (i) a Lender assigns or transfers any of its
rights or obligations under the Loan Documents (other than upon request by the
Borrower or after the occurrence and continuation of an Event of Default) or
changes its Facility Office and (ii) as a result of circumstances existing at
the date the assignment, transfer or change occurs, the Borrower would be
obliged to make a payment to the New Lender or Lender acting through its new
Facility Office under Section 13 (Tax Indemnities) or Section 14 (Increased
Costs), then the New Lender or Lender acting through its new Facility Office
shall only be entitled to receive payment under those Sections to the same
extent as the Existing Lender or, as the case may be, the relevant Lender,
acting through its previous Facility Office, would have if the assignment,
transfer or change, as the case may be, had not occurred.
     20.4 Limitation of Responsibility of Existing Lender.
          20.4.1 Unless expressly agreed to the contrary, an Existing Lender
makes no representation or warranty and assumes no responsibility to a New
Lender, and any

74



--------------------------------------------------------------------------------



 



representations or warranties implied by law are hereby excluded, including but
not limited to any representations or warranties relating to:
               (i) the legality, validity, effectiveness, adequacy or
enforceability of the Operative Documents or any other documents;
               (ii) the financial condition of the Borrower or the Guarantor;
               (iii) the performance and observance by the Borrower or the
Guarantor of its obligations under the Operative Documents or any other
documents; or
               (iv) the accuracy of any statements (whether written or oral)
made in or in connection with any Operative Document or any other document.
          20.4.2 Each New Lender confirms to the Existing Lender and the other
Finance Parties that it (i) has made (and shall continue to make) its own
independent investigation and assessment of the financial condition and affairs
of the Borrower and its related entities in connection with its participation in
this Agreement and has not relied exclusively on any information provided to it
by the Existing Lender in connection with any Operative Document and (ii) will
continue to make its own independent appraisal of the creditworthiness of the
Borrower and its related entities while any amount is or may be outstanding
under the Operative Documents or any Commitment is in force.
          20.4.3 Nothing in any Operative Document obliges an Existing Lender to
indemnify a New Lender in respect of any of the rights and obligations assigned
or transferred under the Operative Documents or to support any losses directly
or indirectly incurred by the New Lender by reason of the non performance by the
Borrower of its obligations under the Operative Documents or otherwise.
     20.5 Procedure for Transfer.
          20.5.1 Subject to the conditions set out in Section 20.3 (Conditions
of Assignments and Transfers by the Lenders), a transfer is effected in
accordance with Section 20.2 when the Facility Agent executes an otherwise duly
completed Transfer Certificate delivered to it by the Existing Lender and the
New Lender. The Facility Agent shall, as soon as reasonably practicable after
receipt by it of a duly completed Transfer Certificate appearing on its face to
comply with the terms of this Agreement and to be delivered in accordance with
the terms of this Agreement, execute that Transfer Certificate.
          20.5.2 On the Transfer Date:
               (i) the Borrower and the Existing Lender shall be released from
further obligations towards one another under the Loan Documents, and their
respective rights against one another shall be cancelled, in each case to the
extent transferred to the New Lender (being the “Discharged Rights and
Obligations”);
               (ii) subject to Section 20.3.4 the Borrower and the New Lender
shall assume obligations towards one another and acquire rights against one
another which

75



--------------------------------------------------------------------------------



 



differ from the Discharged Rights and Obligations only insofar as the Borrower
and the New Lender have assumed and acquired the same in place of the Borrower
and the Existing Lender;
               (iii) the New Lender, the other Lenders and each of the other
Finance Parties shall acquire the same rights and assume the same obligations
between themselves as they would have acquired and assumed had the New Lender
been a Lender with the rights and obligations acquired or assumed by it as a
result of the transfer and to that extent the Existing Lender and the other
Finance Parties shall each be released from further obligations to each other
under this Agreement; and
               (iv) the New Lender shall become a Party as a “Lender”.
          20.5.3 The Facility Agent shall, promptly following the Transfer Date,
notify each of the Lenders (other than the Existing Lender and the New Lender)
and the Borrower of the identity of the New Lender.
     20.6 Disclosure of Information. Any Lender may disclose to any other
person:
          20.6.1 to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement and the other Loan Documents;
          20.6.2 with (or through) whom that Lender enters into (or may
potentially enter into) any participation or derivative transaction in relation
to, or any other transaction under which payments are to be made by reference
to, this Agreement or the Borrower; or
          20.6.3 to whom, and to the extent that, information is required to be
disclosed by any applicable law,
any information about the Borrower, the Guarantor and the Operative Documents as
that Lender shall consider appropriate if such receiving party shall have agreed
to be bound by confidentiality undertakings that are substantially the same as
those to which the Lenders are bound hereunder and under Consent and Agreement.
     20.7 Federal Reserve Pledge. Anything in this Section 20 to the contrary
notwithstanding, any Lender may at any time pledge or assign (by way of
security) all or any portion of its rights under this Agreement to secure
obligations of such Lender to any person, including to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     20.8 Participations. A Lender may sell or agree to sell to one or more
other persons (each, a “Participant”) a participation or sub-participation in
all or any part of any Commitment and/or the Loans; provided, that: (a) such
Lender’s obligations under this Agreement shall remain unchanged (including but
not limited to its obligation to make Advances); (b) such Lender shall remain
solely responsible to the Borrower for the performance of such obligations; and
(c) Borrower, the Facility Agent and the Security Trustee shall continue to deal
solely with

76



--------------------------------------------------------------------------------



 



such Lender in connection with such Lender’s rights and obligations under the
Operative Documents. The grant by a Lender of such a participation or
sub-participation shall not preclude any Participant from granting a
sub-participation to one or more other persons but in each case, the granting of
such participation or sub-participation shall not affect or increase the right
of such Lender to any compensation pursuant to this Agreement, any such amount
of compensation or obligation to be determined without respect to any
participation or sub-participation which has been so granted; provided, however,
that if the Borrower would be obliged to make a payment for the account of a
Participant under Section 13 (Tax Indemnities) or Section 14 (Increased Costs),
then the Participant shall only be entitled to receive payment under those
Sections to the same extent as the Lender would have if the participation or
sub-participation, as the case may be, had not occurred. Any agreement or
instrument pursuant to which a participation or sub-participation hereunder is
granted shall (i) provide that, as between the Borrower and the Lender, such
Lender retains the sole and exclusive right to enforce the Operative Documents
and to approve any amendment, modification or waiver of any provision of the
Operative Documents in accordance their respective terms and (ii) contain
confidentiality provisions equivalent in substantially all respects to those
contained herein. The Lenders hereby agree to enforce such confidentiality
provisions for the benefit of the Borrower.
ARTICLE XXI
NOTICES
     21.1 Communications in Writing. Any communication to be made under or in
connection with the Loan Documents shall be made in writing and, unless
otherwise stated, may be made by fax or letter.
     21.2 Addresses. Subject always to Section 21.3, the address and fax number
(and the department or officer, if any, for whose attention the communication is
to be made) of each Party for any communication or document to be made or
delivered under or in connection with the Loan Documents is:
          21.2.1 in the case of the Borrower:
Atlas Air, Inc.
200 Westchester Avenue
Purchase, NY 10577
Fax: (914) 701-8415
Attention: William C. Bradley, Vice President and Treasurer
          21.2.2 in the case of the Facility Agent:
Norddeutsche Landesbank Girozentrale
Ship and Aircraft Finance Department
Friedrichswall 10
30159 Hannover
Germany
Attention: Aviation Group (2214/2009)

77



--------------------------------------------------------------------------------



 



          21.2.3 in the case of the Security Trustee:
Bank of Utah
200 E. South Temple, Suite 210
Salt Lake City, UT 84111
Fax: (801) 746-3519
Attention: Corporate Trust Services
          21.2.4 in the case of the Lenders, that set forth in Schedule 1A, as
applicable,
or any substitute address, fax number or department or officer as the Party may
notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
(5) Business Days’ notice.
     21.3 Delivery.
          21.3.1 Any communication or document made or delivered by one person
to another under or in connection with the Loan Documents will only be
effective:
               (i) if by way of fax, when received in legible form;
               (ii) if by way of letter, when it has been left at the relevant
address or ten (10) Business Days after being deposited in the post postage
prepaid in an envelope addressed to it at that address; and
               (iii) if a particular department or officer is specified as part
of its address details provided under Section 21.2 (Addresses), if addressed to
that department or officer.
          21.3.2 All notices from the Borrower shall be sent by the Borrower or,
at the direction of the Borrower, through the Facility Agent and all notices to
the Borrower from a Finance Party shall be sent through the Facility Agent.
     21.4 Notification of Address and Fax Number. Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Section 21.2 (Addresses) or changing its own address or fax number,
the Facility Agent shall notify the other Parties.
ARTICLE XXII
MISCELLANEOUS
     22.1 No Assignment by the Borrower. The Borrower shall not assign any of
its rights or transfer any of its rights or obligations under the Operative
Documents (except as expressly contemplated under the Security Documents)
without the prior written consent of the Facility Agent (acting on the
instructions of all of the Lenders). For the avoidance of doubt, the Borrower
shall be entitled to enter into the transactions contemplated by Section 10.8
without the

78



--------------------------------------------------------------------------------



 



prior consent of the Facility Agent subject only to compliance with the
conditions contemplated therein.
     22.2 Set Off. A Finance Party may set off any matured obligation due from
the Borrower under the Loan Documents (to the extent beneficially owned by that
Finance Party) against any matured obligation owed by that Finance Party to the
Borrower, regardless of the place of payment, booking branch or currency of
either obligation. If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set off.
     22.3 Partial Invalidity. If, at any time, any provision of the Operative
Documents is or becomes illegal, invalid or unenforceable in any respect under
any law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction will in any way be affected or
impaired.
     22.4 Remedies and Waivers. No failure to exercise, nor any delay in
exercising, on the part of any Party, any right or remedy under the Operative
Documents shall operate as a waiver, nor shall any single or partial exercise of
any right or remedy prevent any further or other exercise or the exercise of any
other right or remedy. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law.
     22.5 Amendments and Waivers.
     22.5.1 Subject to Section 22.5.3 any term of the Loan Documents may be
amended or waived only in writing with the consent of the Controlling Lenders
and the Borrower and any such amendment or waiver will be binding on all
Parties.
     22.5.2 The Facility Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by this Section.
     22.5.3 No amendment or waiver that has the effect of changing or which
relates to the following shall be made without the prior consent of all the
Lenders:
               (i) the definition of “Controlling Lenders” or “Lenders’ Purchase
Price”;
               (ii) a change in the Commitments or an acceleration of the Pre
Delivery Payment Dates;
               (iii) a change of the date of payment of any amount, a reduction
of the amount of any payment under the Loan Documents or any increase or
extension of any commitment of a Lender (except as consented to by each person
adversely affected thereby);
               (iv) the release of the Guarantee or any Security Interest unless
permitted under the Loan Documents;

79



--------------------------------------------------------------------------------



 



               (v) a reduction, modification or amendment of any indemnities in
favor of any Lender (except as consented to by each person adversely affected
thereby),
               (vi) a change in the currency in which any Secured Obligation is
payable under the Loan Documents;
               (vii) any amendment to Section 2.3 (Purpose), 3.3 (Amount), 19.5
(Partial Payments) or Section 19.6 (Application of Security Proceeds); and
               (viii) any amendment to Section 2.3 (Lender’s Rights and
Obligations), Section 15.2 (Break Amounts), Section 16.1 (Events of Default),
Article XX (Finance Parties; Assignment by Lenders) or this Section 23; and
               (ix) any amendment to Section 10.9 (Aircraft Purchase Agreement)
and the following Sections of the Consent and Agreement: the definitions of
“Lender’s Purchase Price” and “Return Amount” and Sections 3.1, 3.3, 3.5(d),
4.1, 5.1, 5.3, 5.6, 5.9 and 5.11.
          22.5.4 An amendment or waiver which relates to the rights or
obligations of the Facility Agent or the Security Trustee may not be effected
without the consent of the Facility Agent or the Security Trustee, as the case
may be.
          22.5.5 Any amendment or waiver made pursuant to this Section shall be
made in writing.
     22.6 Waiver of Consequential Damages. In no event shall any Party be liable
on any theory of liability for any special, indirect, incidental, consequential
or punitive damages, and each Party hereby waives, releases and agrees not to
sue upon any such claim for any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.
     22.7 Counterparts / Facsimile / PDF. Each Loan Document may be executed in
any number of counterparts, and this has the same effect as if the signatures on
the counterparts were on a single copy of the Loan Document. The delivery of an
executed counterpart of each Loan Document by facsimile or by PDF shall be
deemed to be the equivalent of the delivery of an originally executed original
thereof (except for mortgages and other security documents as to which an
original is required in order for the security to be valid and perfected).
     22.8 Confidentiality. Each Party shall, and shall use all reasonable
efforts to ensure that its respective officers, directors, employees and agents,
maintain as confidential and shall not, without the prior written consent of the
Borrower and the Facility Agent, disclose to any third party the terms of any
Operative Document, or any of the information, reports, invoices or documents
(except to the extent that it is available on the Guarantor’s website) supplied
by or on behalf of any of the Parties, save that a Party shall be entitled to
disclose any such terms, information, reports, invoices or documents:
     (a) in connection with any proceedings arising out of or in connection with
any of the Operative Documents to the extent that such Party is advised by legal
counsel that it is necessary to protect its interests or is legally required to
do so; or if required to

80



--------------------------------------------------------------------------------



 



do so by an order of a court of competent jurisdiction whether in pursuance of
any procedure for discovering documents or otherwise; or
     (b) pursuant to any law or regulation having the force of law (including
rules and regulations of the SEC); or
     (c) to any fiscal, monetary, tax, governmental or other competent authority
or supervisory boards and bodies; or
     (d) to its auditors, bankers, legal or other professional advisers (which
are under an ethical obligation to or agree to hold such information
confidential); or
     (e) in any manner contemplated by any of the Operative Documents; or
     (f) for due diligence purposes in connection with significant transactions
or dealings involving any Party, and which are outside the ordinary course of
that Party’s business, including investments, acquisitions or financings, to
other potential parties to such dealings or transactions or their professional
advisors, provided that such other parties (i) shall not be permitted to retain
any copies of any of the Operative Documents or to disclose same to any third
party; and (ii) shall enter into a confidentiality agreement on terms
substantially similar to those contained in this Section 22, except that such
confidentiality agreement shall not provide for any disclosure of the terms of
the Operative Documents or any non-public information, including pursuant to
this due diligence exemption; or
     (g) if the information contained therein shall have emanated in conditions
free from confidentiality restrictions from some person other than such Party
and such Party would, but for the preceding provisions of this Section 23, have
been free to disclose or use the same.
     22.9 GOVERNING LAW; JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.
          22.9.1 GOVERNING LAW. THIS AGREEMENT SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          22.9.2 SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE

81



--------------------------------------------------------------------------------



 



HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE FACILITY AGENT, THE SECURITY
TRUSTEE OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
          22.9.3 WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 22.9.2. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
          22.9.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 21.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAWS.
          22.9.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     22.10 USA Patriot Act. Each of the Facility Agent and the Lenders hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the

82



--------------------------------------------------------------------------------



 



Borrower and other information that will allow each of the Facility Agent and
the Lenders (as the case may be) to identify the Borrower in accordance with the
Act.

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have caused this Agreement to be
executed by the duly authorized representatives of the parties hereto as of the
day and year first above written.
ATLAS AIR, INC.
as Borrower

                  By:   /s/ William C. Bradley         Name:   William C.
Bradley        Title:   Vice President and Treasurer        NORDDEUTSCHE
LANDESBANK GIROZENTRALE
as Original Lender and Facility Agent
      By:   /s/ Oliver Gruenke         Name:   Oliver Gruenke        Title:  
Vice President   

    By:   /s/ Brigit Sygusch         Name:   Brigit Sygusch        Title:   Vice
President        BANK OF UTAH
as Security Trustee       By:   /s/ Nancy M. Dahl         Name:   Nancy M. Dahl 
      Title:   Vice President     

